   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 1 of 106
RFA Ex. 26.1


                                             UNITED STATES
                                  SECURITIES AND EXCHANGE COMMISSION
                                          Washington, D.C. 20549


                                                       FORM 10-Q


   (Mark One)
   x    QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
        OF 1934

                                  For the quarterly period ended September 30, 2012

                                                             OR

        TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
        OF 1934

                                   For the transition period from                to

                                          Commission file number: 001-35629




                           TILE SHOP HOLDINGS, INC.
                                 (Exact name of registrant as specified in its charter)


                          Delaware                                                      XX-XXXXXXX
               (State or other jurisdiction of                                      (I.R.S. Employer
                       incorporation)                                             Identification No.)

                14000 Carlson Parkway
                  Plymouth, Minnesota                                                     55441
         (Address of principal executive offices)                                      (Zip Code)

                                                     (763) 852-2901
                                 (Registrant's telephone number, including area code)


   Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of
   the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant
   was required to file such reports), and (2) has been subject to such filing requirements for the past 90
   days. Yes I         No I

   Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if
   any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during
   the preceding 12 months (or for such shorter period that the registrant was required to submit and post such
   files). Yes El No I

   Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated
   filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller
   reporting company" in Rule 12b-2 of the Exchange Act. (Check one):

   Large accelerated filer   I                                                          Accelerated filer

   Non-accelerated filer     I (Do not check if a smaller reporting company)            Smaller reporting company




                                                                                                            Tile Shop 00001981
                                                    Not Confidential                                        TSH000297_0001


                                                      Exhibit 11-1
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 2 of 106
RFA Ex. 26.2

   Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange
   Act). Yes 0 No 0

   As of November 7, 2012, there were 42,981,985 shares of the registrants common stock, par value $0.0001 per
   share, outstanding.




                                                                                                    Tile Shop 00001982
                                                 Not Confidential                                   TSH000297_0002


                                                   Exhibit 11-2
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 3 of 106
RFA Ex. 26.3



                                               TILE SHOP HOLDINGS, INC.
                                                   Table of Contents

                                                                                                            Page

   PART I. FINANCIAL INFORMATION

   Item 1.      Financial Statements (Unaudited)                                                                 3

                Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011             3

                Condensed Consolidated Statements of Income for the three months and nine months ended
                  September 30, 20 12 and 20 11                                                                 4

                Condensed Consolidated Statements of Stockholders' Equity for the year ended December 31,
                  2011 and the nine months ended September 30, 20 12                                             5

                Condensed Consolidated Statements of Cash Flows for the nine months ended September 30,
                  20 12 and 2011                                                                                6

                Notes to Condensed Consolidated Financial Statements                                            7

   Item 2.      Management's Discussion and Analysis of Financial Condition and Results of Operations          18

   Item 3.      Quantitative and Qualitative Disclosure About Market Risks                                     27

   Item 4.      Controls and Procedures                                                                        28

   PART II. OTHER INFORMATION

   Item 1.      Legal Proceedings                                                                              29

   Item 1.A. Risk Factors                                                                                      29

   Item 2.      Unregistered Sales of Equity Securities and Use of Proceeds                                    41

   Item 3.      Defaults Upon Senior Securities                                                                41

   Item 4.      Mine Safety Disclosures                                                                        41

   Item S.      Other Information                                                                              41

   Item 6.      Exhibits                                                                                       41

   Signatures                                                                                                  43


                                                              2




                                                                                                    Tile Shop 00001983
                                                    Not Confidential                                TSH000297_0003


                                                      Exhibit 11-3
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 4 of 106
RFA Ex. 26.10



                                     Tile Shop Holdings, Inc. and Subsidiaries
                                      Notes to Consolidated Financial Statements
                                                    (unaudited)

   Note 1: Organization and Nature of Business

   The Tile Shop, LLC ("The Tile Shop") was formed on December 30, 2002, as a Delaware limited liability company
   (LLC) and began operations on January 1, 2003. Tile Shop Holdings, Inc. (the "Company") was incorporated under
   the laws of the state of Delaware in 2012 as a wholly-owned subsidiary of The Tile Shop. The Company was formed
   for the purpose of consummating the transactions contemplated by the Contribution and Merger Agreement (the
   "Contribution and Merger Agreement"), dated June 27, 2012, by and among JWC Acquisition Corp., a Delaware
   corporation ("JWCAC"), The Tile Shop, the member of The Tile Shop other than ILTS, LLC, a Delaware limited
   liability company ("ILTS"), Nabron International, Inc., a Bahamas corporation ("Nabron"), Tile Shop Merger Sub, Inc.,
   a Delaware corporation ("Merger Sub"), and Peter J. Jacullo III, as representative ("Business Combination"), which
   was completed on August 21, 2012 and is fully discussed in Note 2 below. JWCAC was incorporated under the
   laws of the state of Delaware in 2010 for the purpose of effecting a merger, capital stock exchange, asset
   acquisition, stock purchase, reorganization, or similar business combination involving JWCAC and one or more
   businesses.

   The Company and subsidiaries are engaged in the sale of tile and flooring products. The Company also fabricates
   or manufactures certain products in Michigan and Wisconsin. The Company's primary market is retail sales to
   consumers; however, the Company does have sales to contractors. As of September 30, 2012, the Company had
   62 stores and an on-line retail operation. The retail stores are located in Minnesota, Wisconsin, Kansas, Illinois,
   Michigan, Ohio, Indiana, Maryland, Missouri, Kentucky, New York, Virginia, Iowa, North Carolina, New Jersey,
   Tennessee, Nebraska, Delaware, Georgia, and Pennsylvania. The Company also has distribution centers located
   in Wisconsin, Michigan, and Virginia.

   Note 2: Business Combination

   On August 21, 2012, pursuant to the terms of the Contribution and Merger Agreement, the Business Combination
   was consummated. The members of The Tile Shop other than ILTS contributed their membership interests in The
   Tile Shop to the Company, and Nabron contributed its membership interest in ILTS to the Company (the
   "Contribution"), in exchange for (i) a cash payment of $75 million, (ii) 32,000,000 shares of the Company's
   common stock valued at $320 million, and (iii) promissory notes issued by the Company in the aggregate principal
   amount of $69.8 million. As a result of the Contribution, all ownership interests in The Tile Shop were contributed to
   the Company.

   Prior to the Business Combination, certain JWCAC shareholders exercised their redemption rights with respect to
   5.5 million shares of JWCAC public stock, which were redeemed at the closing of the Business Combination.
   Immediately thereafter and concurrently with the Contribution, Merger Sub merged with and into JWCAC, with
   JWCAC surviving (the "Merger"). In connection with the Merger, (i) each remaining outstanding share of JWCAC
   common stock was exchanged for one share of the Company's common stock and (ii) each outstanding JWCAC
   warrant (17,833,333) that was formerly exercisable for one share of JWCAC common stock became exercisable for
   one share of the Company's common stock.

   In connection with the Business Combination, certain members of the JWC Acquisition LLC, an affiliate of JWCAC,
   purchased 1,500,000 shares of the Company's common stock from the Company in a private placement at a
   purchase price of $10.00 per share, and the members of The Tile Shop withdrew $12.9 million of cash from The
   Tile Shop by way of dividend.

   As result of the Business Combination, the Company owns, directly or indirectly, all of the equity in The Tile Shop,
   ILTS, and JWCAC. Immediately following closing of the Business Combination, the former members of The Tile
   Shop and the former JWCAC stockholders hold 75.2% and 24.8%, respectively, of the issued and outstanding
   shares of common stock of the Company.


                                                             7




                                                                                                        Tile Shop 00001990
                                                   Not Confidential                                     TSH000297_0010


                                                     Exhibit 11-4
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 5 of 106
RFA Ex. 26.11



                                     Tile Shop Holdings, Inc. and Subsidiaries
                                      Notes to Consolidated Financial Statements
                                                    (unaudited)

   Note 2: Business Combination (continued)

   The number of shares of common stock of the Company issued and outstanding immediately following the
   consummation of the Business Combination is summarized as follows:

                                                                                                          Number of
                                                                                                           Shares
   JWCAC public shares outstanding prior to the Business Combination                                       12,500,000
   JWCAC founder shares                                                                                      2,034,884
   Total JWCAC shares outstanding prior to the Business Combination                                        14,534,884
   Less: redemption of JWCAC public shares                                                                  (5,500,000)
   Total JWCAC shares outstanding immediately prior to the effective date of the Business
   Combination                                                                                              9,034,884
   Common shares issued as consideration to members of The Tile Shop                                       32,000,000
   Common shares issued to sponsor of JWCAC                                                                 1,500,000
   Total common shares outstanding at closing, August 21, 2012                                             42,534,884

   Basis of presentation and accounting treatment of Business Combination:

   The Tile Shop is considered the acquirer for accounting purposes, and has accounted for the Business
   Combination as a recapitalization because it obtained effective control of JWCAC. The Tile Shop did not have a
   change in control since The Tile Shop's operations comprises the ongoing operations of the combined entity, its
   senior management became the senior management of the combined entity, and its former owners own a majority
   voting interest in the combined entity and are able to elect a majority of the combined entity's board of directors.
   Accordingly, the Business Combination does not constitute the acquisition of a business for purposes of Financial
   Accounting Standards Board's Accounting Standard Codification 805, "Business Combinations," (ASC 805). As a
   result, the assets and liabilities of The Tile Shop and JWCAC are carried at historical cost and the Company has
   not recorded any step-up in basis or any intangible assets or goodwill as a result of the Business Combination. All
   direct costs of the Business Combination are offset to additional paid-in-capital. The historical financial statements
   presented herein are that of The Tile Shop for all periods.

   In the condensed consolidated financial statements, the recapitalization of the number of shares of common stock
   attributable to The Tile Shop members is reflected retroactive to January 1, 2011. Accordingly, the number of
   shares of common stock presented as outstanding as of January 1, 2011 totaled 32,000,000 consisting of the
   number of shares of common stock issued to The Tile Shop members other than ITLS and Nab ron as consideration
   for the Contribution. This number of shares was also used to calculate the Company's earnings per share for all
   periods prior to the Business Combination.


                                                             8




                                                                                                        Tile Shop 00001991
                                                   Not Confidential                                     TSH000297_0011


                                                     Exhibit 11-5
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 6 of 106
RFA Ex. 26.12



                                      Tile Shop Holdings, Inc. and Subsidiaries
                                       Notes to Consolidated Financial Statements
                                                     (unaudited)

   Note 2: Business Combination (continued)

   The cash flows related to the Business Combination, as reported in the Condensed Consolidated Statement of
   Cash Flow is summarized as follows:

                                                                                                             Amount
   Cash in trust at JWCAC                                                                                 $ 124,950,000
   Add: proceeds from issue of shares                                                                        15,000,000
   Less: redemption of JWCAC public shares                                                                  (54,960,400)
   Less: cash paid to The Tile Shop members                                                                 (75,000,000)
   Less: payment of deferred offering cost by JWCAC                                                           (7,085,176)

   Remaining cash received by the Company in the merger                                                   $   2,904,424

   Because the former members of The Tile Shop retained a significant ownership interest in the Company following
   the Business Combination, a portion of the $69.8 million of notes payable issued to former members of The Tile
   Shop members as part of the Business Combination is treated as a leveraged dividend. Accordingly $52.5 million
   has been reflected as a distribution of retained earnings in the accompanying financial statements. The remainder
   of these notes payable have been deducted from additional paid in capital.

   Pro Forma Information:

   Actual results of operations are included in the unaudited condensed consolidated interim financial statements from
   the date of the applicable business combination. The unaudited pro forma computation related to the conversion to
   a C Corporation for income tax purposes assumes that such conversion occurred as of January 1, 2011. These
   amounts are not necessarily indicative of the consolidated results of operations for future years or actual results that
   would have been realized had the change in tax status occurred as of the beginning of each such year.

   Note 3: Summary of Selected Significant Accounting Polices

   Basis of preparation:

   The accompanying condensed consolidated financial statements have been prepared on the accrual basis of
   accounting in accordance with United States generally accepted accounting principles ("US GAAP") to reflect the
   financial position, results of operations and cash flows of the Company. These financial statements have been
   prepared on a going concern basis, which assumes the realization of assets and satisfaction of liabilities in the
   normal course of business.


                                                              9




                                                                                                         Tile Shop 00001992
                                                    Not Confidential                                     TSH000297_0012


                                                      Exhibit 11-6
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 7 of 106
RFA Ex. 26.13



                                      Tile Shop Holdings, Inc. and Subsidiaries
                                       Notes to Consolidated Financial Statements
                                                     (unaudited)

   Note 3: Summary of Selected Significant Accounting Polices (continued)

   Certain information and footnote disclosures normally included in financial statements prepared in accordance with
   US GAAP have been condensed or omitted. These condensed consolidated financial statements should be read
   in conjunction with the Company's most recent audited consolidated financial statements and related notes for the
   fiscal year ended December 31, 2011, which are included in the Company's prospectus filed with the Securities
   and Exchange Commission pursuant to the Securities Act of 1933, as amended, on August 3, 2012. The same
   accounting policies are followed in preparing nine month financial data as are followed in preparing annual data.
   See the notes in the audited financial statements for the year ended December 31, 2011 for those policies. In the
   opinion of management, all adjustments necessary for the fair presentation of nine month operating results are
   reflected herein and are of a normal, recurring nature.

   Use of estimates:

   The preparation of financial statements in conformity with US GAAP requires management to make estimates and
   assumptions that affect the amounts reported in the consolidated financial statements. The Company bases its
   estimates and judgments on historical experience and on various other assumptions that it believes are
   reasonable under the circumstances. The amount of assets and liabilities reported on the Company's balance
   sheets and the amounts of income and expenses reported for each of the periods presented are affected by
   estimates and assumptions, which are used for, but not limited to, the accounting for revenue recognition and
   related reserves for sales retums, useful lives of property, plant and equipment, allowance for trade receivables,
   determining impairment on long-lived assets, valuation of inventory, determining compensation expense on stock
   based compensation plans and accruals for incentive compensation. Actual results may differ from these estimates.

   Cash and cash equivalents:

   The Company considers all highly liquid investments with initial maturities of three months or less to be cash
   equivalents.

   Trade receivables:

   Trade receivables are carried at original invoice amount less an estimate made for doubtful receivables.
   Management determines the allowance for doubtful accounts on a specific identification basis as well as by using
   historical experience applied to an aging of accounts. Trade receivables are written off when deemed uncollectible.
   Recoveries of trade receivables previously written off are recorded when received.

   Inventories:

   Inventories are stated at the lower of cost (determined on the first-in, first-out method) or market. Inventories consist
   primarily of merchandise held for sale. Inventories comprised of the following as September 30, 2012 and
   December 31, 2011:

                                                                               September 30, December 30,
                                                                                   2012          2011
        Finished goods                                                         $   36,978,269 $ 38,380,074
        Raw materials                                                               1,061,169     1,219,951
        Finished goods in transit                                                   2,622,838    4,143,847
        Total                                                                  $   40,662,276 $ 43,743,872


                                                              10




                                                                                                          Tile Shop 00001993
                                                    Not Confidential                                      TSH000297_0013


                                                      Exhibit 11-7
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 8 of 106
RFA Ex. 26.17



                                     Tile Shop Holdings, Inc. and Subsidiaries
                                      Notes to Consolidated Financial Statements
                                                    (unaudited)

   Note 5: Promissory Notes

   As part of the Business Combination, promissory notes were issued by the Company in the aggregate principal
   amount of $69.8 million (the "Promissory Notes"). The Promissory Notes had a three year term, could be prepaid
   at any time without penalty, and bore interest at a rate of 4% per annum, payable quarterly. Upon the issuance of
   senior indebtedness where the proceeds of such indebtedness were used to repay not less than 50% of the
   aggregate principal amount of the Promissory Notes, the term of the Promissory Notes would be extended to the
   date 180 days following the term of such senior indebtedness and the interest rate on the outstanding principal
   amount of the Promissory Notes will increase to 10% per annum. If the Promissory Notes were not repaid by the
   Company in full by the third anniversary of the consummation of the Business Combination, up to an aggregate of
   $20,000,000 of the then-outstanding principal amount of the Promissory Notes would have been convertible into
   shares of the Company's common stock at a conversion price of $10.00 per share.

   Subsequent to the balance sheet date, the Company obtained a $100 million senior secured credit facility which
   was utilized, in part, to repay the Promissory Notes in full (See Note 10).

   Note 6: Fair Value of Financial Instruments:

   These condensed consolidated financial statements include the following financial instruments: cash and cash
   equivalents, trade receivables, accounts payable, accrued expenses, capital leases, notes payable and debt. At
   September 30, 2012 and December 31, 2011, the carrying amount of the Company's cash and cash equivalents,
   trade receivables, approximated their fair values due to their short maturities. The carrying value of the Company's
   borrowings and capital lease obligation approximates fair value based upon the market interest rates available to
   the Company for debt and capital lease obligations with similar risk and maturities.

   Note 7: Related Party Transactions

   The Special Cash Distribution Units issued by The Tile Shop were owned by Mr. Robert Rucker, the President and
   CEO. The units received annual payments of $300,000 for a term of 10 years through 2012 and were fully paid as
   of _June 30, 2012.

   The Tile Shop had a note receivable from Robert Rucker, the President and CEO. The note was due in annual
   installments of $300,000 of principal and interest at a rate of 2.6% per annum with a final installment due in 2012
   which was fully received as of _June 30, 2012.

   The Company has issued Promissory Notes to members of The Tile Shop for an aggregate principal amount of
   $69.8 million in connection with the Business Combination which were outstanding at September 30, 2012. The
   Company has recorded interest expense of $305,846 for the three and nine months ended September 30, 2012
   related to these notes.

   During the three months ended September 30, 2012, the Company obtained an unsecured short term loan of $5.5
   million from Nabron. The loan was obtained to provide short term working capital and liquidity for the Company. The
   loan was paid off during the three months ended September 30, 2012 with interest of $20,777.


                                                           13




                                                                                                      Tile Shop 00001997
                                                  Not Confidential                                    TSH000297_0017


                                                    Exhibit 11-8
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 9 of 106
RFA Ex. 26.24



   ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
   OPERATIONS

           The following discussion and analysis of our financial condition and results of operations should be read in
   conjunction with our condensed consolidated financial statements and related notes appearing elsewhere in this
   Quarterly Report on Form 10-Q and our prospectus filed with the Securities and Exchange Commission pursuant to
   Rule 424(b)(3) under the Securities Act of 1933, as amended, on August 3, 2012.

   Forward-Looking Statements

              This Quarterly Report on Form 10-Q contains "forward-looking statements" that involve risks and
   uncertainties, as well as assumptions that, if they never materialize or prove incorrect, could cause our results to
   differ materially from those expressed or implied by such forward-looking statements. The statements contained in
   this Quarterly Report on Form 10-Q that are not purely historical are forward-looking statements within the meaning of
   Section 27A of the Securities Act of 1933, as amended, or Securities Act, and Section 21E of the Securities
   Exchange Act of 1934, as amended, or Exchange Act. Forward-looking statements are often identified by the use of
   words such as, but not limited to, 'anticipate,""believe,""can,""continue,""could,""estimate,""expect,""intend,""may,"
   "will," "plan,""project,""seek,""should," larget,""will,""would," and similar expressions or variations intended to
   identify forward-looking statements. These statements are based on the beliefs and assumptions of our management
   based on information currently available to management. Such forward-looking statements are subject to risks,
   uncertainties and other important factors that could cause actual results and the timing of certain events to differ
   materially from future results expressed or implied by such forward-looking statements. Factors that could cause or
   contribute to such differences include, but are not limited to, those identified below, and those discussed in the
   section titled "Risk Factors" included in this Quarterly Report on Form 10-Q. Furthermore, such forward-looking
   statements speak only as of the date of this report. Except as required by law, we undertake no obligation to update
   any forward-looking statements to reflect events or circumstances after the date of such statements.

   Business Combination transaction

           We were incorporated in the State of Delaware in June 2012 in order to become the parent company of
   The Tile Shop, LLC ("The Tile Shop") following the consummation of a business combination (the "Business
   Combination") with JWC Acquisition Corp. ("JWCAC"), a blank check company incorporated in the State of
   Delaware in July 2010. On August 21, 2012, we consummated the Business Combination and, in connection
   therewith, became a successor issuer to JWCAC by operation of Rule 12g-3(a) promulgated under the Securities
   Exchange Act of 1934, as amended (the "Exchange Act").

   Overview

           We are a specialty retailer of manufactured and natural stone tiles, setting and maintenance materials, and
   related accessories in the United States. We offer a wide selection of products, attractive prices, and exceptional
   customer service in an extensive showroom setting. We operate 62 stores in 20 states, with an average size of
   23,000 square feet. We also sell our products on our website.

            We purchase our tile products and accessories directly from producers and manufacture our own setting
   and maintenance materials, such as thinset, grout, and sealers. We believe that our long-term producer
   relationships, together with our design, manufacturing and distribution capabilities, enable us to offer a broad
   assortment of high-quality products to our customers, who are primarily homeowners, at competitive prices. We
   have invested significant resources to develop our proprietary brands and product sources and believe that we
   are a leading retailer of stone tiles, accessories, and related materials in the United States.

           We believe that the highly-fragmented U.S. retail tile market provides us with a significant opportunity to
   expand our store base. We have opened nine new stores in the U.S. in 2012 and plan to open an additional four
   stores during the remainder of 2012 and no fewer than 15 stores in 2013. We believe that there will continue to be
   additional expansion opportunities in the United States and Canada. We expect store base growth will drive
   productivity and operational efficiencies.


                                                             18




                                                                                                         Tile Shop 00002004
                                                    Not Confidential                                     TSH000297_0024


                                                     Exhibit 11-9
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 10 of 106
RFA Ex. 26.27



     Key Components of our Consolidated Statements of Income

   Net sales

           Net sales represent total charges to customers and include freight charged to customers. The increase in
   net sales in recent years has been a result of store base growth, increases in same store sales, expansion of
   product lines, and a gradually improving national economy. From 2009 to 2011, our net sales grew 31.4% to
   $152.7 million.

           The table below sets forth information about our same store sales growth from 2009 to September 30,
   2012. Our increase in same store sales growth is primarily attributable to increases in volume. Same store sale
   amounts include total charges to customers less any actual returns. We do not include estimated return provisions
   or sales allowances in the same store sales calculation, as return reserves are calculated at the consolidated level.
   In general, we consider a store comparable on the first day of the 13th month of operation.

                       Three Months Ended             Nine Months Ended
                          September 30,                 September 30,               Years Ended December 31,
                        2012        2011               2012        2011             2011      2010     2009
   Same store sales
   growth                     5.9%            5.1%          5.5%           6.1%         6.4%         11.4%         (4.6)%

            We opened five, five, and one new stores in 2011, 2010, and 2009, respectively, as well as nine new
   stores in the nine months ended September 30, 2012. Net sales at new stores are generally lowest in the first few
   months after a location is opened and generally increase over time. We expect a store's net sales to increase
   faster during its first three years of operation than in its later years. Store locations opened in existing markets tend
   to have higher net sales in the first year of operation than store locations opened in new markets, as a portion of
   such net sales come from more mature stores in those markets.

   Cost of sales

          Cost of sales (excluding depreciation and amortization) consists primarily of costs associated with
   purchasing products and delivering them to customers, as well as costs associated with manufacturing of
   maintenance materials.

   Gross profit

            Gross profit is net sales less cost of sales. Gross margin is the percentage determined by dividing gross
   profit by net sales.

           In 2011, 2010, and 2009 our gross margin was 73.6%, 73.3%, and 72.7%, respectively. For the nine
   months ended September 30, 2012 and 2011 our gross margin was 72.9% and 73.7%, respectively. We have
   been able to maintain stable gross margins as a result of product cost control and expect that our gross margin will
   continue in the same range.

   Selling, general, and administrative expenses

            Payroll costs and occupancy expenses have historically been our most significant selling, general, and
   administrative expenses. Payroll costs exclude costs associated with manufacturing labor costs, as those costs
   are included in cost of sales. In 2011, 2010, and 2009, our selling, general, and administrative expenses as a
   percentage of net sales was 52.2%, 50.7%, and 51.8%, respectively. For the nine months ended September 30,
   2012 and, 2011 selling, general, and administrative expenses as a percentage of net sales was 50.3% and 50.6%,
   respectively. We expect to continue making investments in our corporate infrastructure commensurate with our
   growth strategy.

           Since the consummation of the Business Combination, we have incurred, and expect to continue to incur,
   increased incremental general and administrative expenses attributable to operating as a publicly traded company.
   These costs include those associated with Securities and Exchange Commission reporting, Sarbanes-Oxley
   compliance, and listing on the Nasdaq Stock Market, as well as increased compensation to our financial personnel,
   professional fees, insurance costs, director compensation.



                                                                                                             Tile Shop 00002007
                                                     Not Confidential                                        TSH000297_0027


                                                      Exhibit 11-10
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 11 of 106
RFA Ex. 26.30



   Critical Accounting Policies and Estimates

            Our financial statements are prepared in accordance with accounting principles generally accepted in the
   United States, or GAAP. The preparation of our financial statements and related disclosures requires us to make
   estimates, assumptions, and judgments that affect the reported amount of assets, liabilities, revenues, costs and
   expenses, and related disclosures. We base our estimates and assumptions on historical experience and other
   factors that we believe to be reasonable under the circumstances, but all such estimates and assumptions are
   inherently uncertain and unpredictable. We evaluate our estimates and assumptions on an ongoing basis. Actual
   results may differ from those estimates and assumptions, and it is possible that other professionals, applying their
   own judgment to the same facts and circumstances, could develop and support alternative estimates and
   assumptions that would result in material changes to our operating results and financial condition.

             We consider the assumptions and estimates associated with recognition of revenue, stock-based
   compensation, and property, plant, and equipment to be our critical accounting policies and estimates. There have
   been no material changes to our critical accounting policies since December 31, 2011. For further information on
   our critical and other significant accounting policies, see the notes to the condensed consolidated financial
   statements appearing elsewhere in this Quarterly Report on Form 10-Q and our prospectus filed with the Securities
   and Exchange Commission pursuant to Rule 424(b)(3) under the Securities Act of 1933, as amended (the
   "Securities Act"), on August 3, 2012.

   Comparison of the Three Months Ended September 30, 2012 and the Three Months Ended
   September 30, 2011

   The major components of sales, cost of sales, operating expenses and other income, and benefit (provision) for
   income taxes are discussed below.

                                                           Three months ended September 30
                                                                   % of                    % of
                                                        2012      sales         2011       sales
   Net sales                                        $44,288,400              $37,083,846
   Cost of sales                                      12,196,858      27.5%    9,872,598       26.6%
   Gross profit                                       32,091,542      72.5% 27,211,248         73.4%
   Selling, general and administrative expenses       23,899,183      54.0% 19,992,329         53.9%
   Deferred compensation expense                       2,623,739        5.9%      373,542       1.0%
   Income from operations                              5,568,620      12.6%    6,845,377       18.5%
   Interest expense                                     450,406         1.0%      94,498        0.3%
   Other income                                            1,386        0.0%        6,961       0.0%
   Income before income taxes                          5,119,600      11.6%    6,757,840       18.2%
   Benefit (provision) for income taxes               4,722,486       10.7%      (153,172)     -0.4%
   Net income                                       $ 9,842,086       22.2% $6,604,668         17.8%

   Net sales

   Net sales increased by $7.2 million, or 19.4%, for the three months ended September 30, 2012 compared to the
   three months ended September 30, 2011. This increase is primarily due to net sales of $4.8 million from 11 new
   stores, and an increase of $2.4 million from same store sales growth.

   Gross profit

   Gross profit increased $4.9 million, or 17.9%, for the three months ended September 30, 2012 compared to the
   three months ended September 30, 2011, primarily due to the increase in net sales. Gross margin decreased
   0.3% for the three months ended September 30, 2012 from the three months ended September 30, 2011, primarily
   due to slightly higher product related costs and transportation expenses.


                                                            22




                                                                                                        Tile Shop 00002010
                                                   Not Confidential                                    TSH000297_0030


                                                    Exhibit 11-11
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 12 of 106
RFA Ex. 26.61



       Exhibits

       32.2*      Certifications of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.

   101.INS+ XBRL Instance Document.

   101.SCH+XBRL Taxonomy Extension Schema Document.

   101.CAL+ XBRL Taxonomy Extension Calculation Linkbase Document.

   101.DEF+ XBRL Taxonomy Extension Definition Linkbase Document

   101.LAB+ XBRL Taxonomy Extension Label Linkbase Document.

   101.PRE+ XBRL Taxonomy Extension Presentation Linkbase Document

   (1)    Filed as Exhibit 3.1 to the Registrant's Registration Statement on Form 5-4 filed with the Securities and
   Exchange Commission on July 2, 2012, and incorporated herein by reference.

   (2)    Filed as Exhibit 3.2 to the Registrant's Registration Statement on Form S-4 filed with the Securities and
   Exchange Commission on July 2, 2012, and incorporated herein by reference.
   *       These certificates are not deemed filed with the Securities and Exchange Commission and are not to be
   incorporated by reference in any filing we make under the Securities Act of 1933, as amended, or the Securities
   Exchange Act of 1934, as amended, irrespective of any general incorporation language in any filings.

   +       In accordance with Rule 406T of Regulation S-T, these XBRL (eXtensible Business Reporting Language)
   documents are fumished and not filed or a part of a registration statement or prospectus for purposes of
   Sections 11 or 12 of the Securities Act of 1933, as amended, or Section 18 of the Securities Exchange Act of
   1934, as amended, and otherwise are not subject to liability under these sections.



                                                                42




                                                                                                           Tile Shop 00002041
                                                       Not Confidential                                    TSH000297_0061


                                                        Exhibit 11-12
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 13 of 106
RFA Ex. 26.62




                                                     SIGNATURES

        Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this
   report to be signed on its behalf by the undersigned, thereunto duly authorized.

                                                                         TILE SHOP HOLDINGS, INC.

   Dated: November 9, 2012                                   By: Is/ Robert A. Rucker
                                                                 Robert A. Rucker
                                                                 Chief Executive Officer

   Dated: November 9, 2012                                   By: /s/ Timothy C. Clayton
                                                                 Timothy C. Clayton
                                                                 Chief Financial Officer


                                                           43


   End of Document © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                                                                                                      Tile Shop 00002042
                                                  Not Confidential                                   TSH000297_0062


                                                   Exhibit 11-13
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 14 of 106
RFA Ex. 25.1


                         As filed with the Securities and Exchange Commission on June 3, 2013
                                                                                                                 File No. 333-188861


                                                        UNITED STATES
                                             SECURITIES AND EXCHANGE COMMISSION
                                                     Washington, D.C. 20549

                                                       Amendment No. 1
                                                              to
                                                           FORM 5-1
                                                  REGISTRATION STATEMENT
                                               UNDER THE SECURITIES ACT OF 1933




                                       TILE SHOP HOLDINGS,INC.
                                             (Exact name of Registrant as specified in its charter)



                   Delaware                                         5713                                    XX-XXXXXXX
           (State or other jurisdiction of              (Primary Standard Industrial            (I.R.S. Employer Identification Number)
          incorporation or organization)                Classification Code Number)

                                                          14000 Carlson Parkway
                                                        Plymouth, Minnesota 5544 1
                                                             (763)852-2901
                                           (Address, including zip code, and telephone number,
                                       including area code,of registrant's principal executive offices)




                                                             Robert A. Rucker
                                                          Chief Executive Officer
                                                          14000 Carlson Parkway
                                                        Plymouth, Minnesota 5544 1
                                                             (763)852-2901
                                       (Names, address, including zip code, and telephone number,
                                                including area code,of agent for service)




                                       Please send copies of all communications to:
                        John R. Houston, Esq.                             Bernard S. Kramer, Esq.
                     Alexander Rosenstein, Esq.                           Joel L. Rubinstein, Esq.
                      Fredrikson & Byron, P.A.                                Eric Orsic, Esq.
                       200 South Sixth Street                          McDermott Will & Emery LLP
                             Suite 4000                                     340 Madison Avenue
                    Minneapolis, Minnesota 55402                         New York, New York 10173
                           (612)492-7000                                      (212) 547-5400



       APPROXIMATE DATE OF COMMENCEMENT OF THE PROPOSED SALE TO THE PUBLIC: As soon as
    practicable after this registration statement becomes effective.
        If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant
    to Rule 415 under the Securities Act, check the following box
        If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act,
    please check the following box and list the Securities Act registration statement number of the earlier effective
    registration statement for the same offering.0
        If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the
    following box and list the Securities Act registration statement number of the earlier effective registration statement for
    the same offering. 0
        If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the
    following box and list the Securities Act registration statement number of the earlier effective registration statement for
    the same offering. 0




                                                                                                                                 Tile Shop 00002614
                                                                Not Confidential                                                TSH000331_0001


                                                                  Exhibit 12-1
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 15 of 106
RFA Ex. 25.2


          Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated
     filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller
     reporting company" in Rule 12b-2 of the Exchange Act(Check one);
    Large accelerated filer 0                                     Accelerated filer0
    Non-accelerated filer 0                                       Smaller reporting company 0
           (Do not check if a smaller reporting company)




                                                                                                                          Tile Shop 00002615
                                                            Not Confidential                                             TSH000331_0002


                                                             Exhibit 12-2
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 16 of 106
RFA Ex. 25.3




   TABLE OF CONTENTS

       The registrant hereby amends this registration statement on such date or dates as may be
    necessary to delay its effective date until the registrant shall file a further amendment which
    specifically states that this registration statement shall thereafter become effective in accordance
    with Section 8(a) of the Securities Act of 1933, as amended,or until the registration statement shall
    become effective on such date as the SEC, acting pursuant to said Section 8(a), may determine.




                                                                                                     Tile Shop 00002616
                                                  Not Confidential                                   TSH000331_0003


                                                   Exhibit 12-3
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 17 of 106
RFA Ex. 25.4




   TABLE OF CONTENTS

     The information in this preliminary prospectus is not complete and may be changed. The selling stockholders may nol
     sell these securities until the registration statement tiled with the Securities and Exchange Commission is effective.
     This preliminary prospectus is not an offer to sell these securities and the selling stockholders are not soliciting an
     offer to buy these securities in any jurisdiction where the offer or sale is not permitted.
                                    SUBJECT TO COMPLETION, DATED JUNE 3, 2033
    PRELIMINARY PROSPECTUS



                                           11:1111e                Siam
                                           11111111111111111111111111111111111111111111
                                                  4,250,000 Shares

                                    TILE SHOP HOLDINGS,INC.
                                                   Common Stock
                                                     $      per share
        The selling stockholders named in this prospectus, which include certain members of our board of directors and
    management, are selling 4,250,000 shares. We will not receive any proceeds from the sale of the shares by the
    selling stockholders.
        Our common stock is listed on The NASDAQ Global Market under the symbol "TTS". The last reported sale price
    of our common stock on The NASDAQ Global Market on May 31, 2013 was $25.96 per share.
        On May 24, 2013, we entered into a Stock Purchase Agreement with Nabron International, Inc., whereby we agreed
    to repurchase a number of shares of our common stock having an aggregate value of $46.0 million, which we refer to
    as the "Post-offering Nabron Stock Purchase," at a price per share equal to the public offering price less the
    underwriters discount. The closing of the Post-offering Nabron Stock Purchase is conditioned upon the completion of
    this offering. The closing of this offering is not conditioned upon the completion of the Post-offering Nabron Stock
    Purchase. We expect to fund the purchase price for the Post-offering Nabron Stock Purchase with the proceeds from
    the warrant exercises as described in this prospectus. We cannot assure you that the conditions to the Post-offering
    Nabron Stock Purchase will be satisfied or that the share repurchase will take place on the terms described above or
    at all.
    Investing in our common stock involves risks. See "Risk Factors" beginning on page 10.
       Neither the Securities and Exchange Commission nor any state securities commission has approved or
    disapproved of the securities to be issued under this prospectus or determined if this prospectus is truthful or
    complete. Any representation to the contrary is a criminal offense.
                                                                                          Per Share       Total
    Public offering price                                                                 S           $
    Underwriters discounta)                                                               $           $
    Proceeds to the selling stockholders (before expenses)                                S           $



   (1)We refer you to "Underwriting" beginning on page 78 for additional information regarding underwriting
      compensation.
        To the extent that the underwriters sell more than 4,250,000 shares of common stock to the public, the underwriters
    have the option to purchase up to 637,500 additional shares from certain selling stockholders at the public offering
    price less the underwriters discount. We will not receive any proceeds from the sale of the additional shares by the
    selling stockholders.
        The underwriters expect to deliver the shares to purchasers on or about           , 2013 through the book-entry
    facilities of The Depository Trust Company.




    Citigroup                                        Baird                                Piper jaffray

    Wedbush Securities                        Telsey Advisory Group                           QS Securities, Inc.




                                                                                                                       Tile Shop 00002617
                                                         Not Confidential                                              TSH000331_0004


                                                           Exhibit 12-4
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 18 of 106
RFA Ex. 25.73




   TABLE OF CONTENTS

    convertible into or exchangeable for our common stock for certain periods. On March 12, 2013, the early release
    provisions of the lock-up agreements entered at the time of the Business Combination were triggered and on March
    12, 2013 the lock-up period under the lock-up agreements entered in connection with the December 2012 public
    offering expired. As a result, the Sellers, the Sponsor Members, our directors, officers and the selling stockholders in
    our December 2012 public offering may sell their shares at any time, subject to compliance with applicable securities
    laws and the restrictions described in the section entitled "Underwriting" below.
    Warrant Agreements
        In connection with the Business Combination, the Sellers and an affiliate of the Sponsor entered into an agreement
    pursuant to which the Sellers or their assignees purchased from such affiliate an aggregate of 4,466,885 warrants, for
    an aggregate purchase price of 33,419,327. These warrants were among those sold in connection with JWCAC's initial
    public offering (collectively, the "Public Warrants") and were acquired by the affiliate following JWCAC's initial public
    offering for an aggregate purchase price of 33,419,327. These Public Warrants were all exercised in March and April
    2013.
       In connection with the Business Combination, we entered into an agreement with the Sponsor and the Sponsor
    Members under which (i) the Sponsor Members waived their rights and the rights of their permitted transferees to
    exercise warrants to purchase an aggregate of 5,333,333 shares of common stock, which were issued in a private
    placement,(the "Sponsor Warrants")for cash and agreed that such Sponsor Warrants may only be exercised on a
    cashless basis. These Sponsor Warrants were all exercised in March and April 2013.
        In connection with the Business Combination, we entered into a letter agreement with The Tile Shop, Inc., a
    Minnesota corporation ("TS, Inc.") and an entity controlled by Mr. Rucker, pursuant to which TS, Inc. and its affiliates
    agreed (i) to exercise Public Warrants only on a cashless exercise basis and (ii) that the maximum number of shares
    of our common stock issuable upon exercise of Public Warrants is the lesser of(A)434,968 shares of common stock
    or(B)the number of shares of common stock that may be issued without Mr. Rucker's beneficial ownership of shares
    of our common stock exceeding 20 percent.
    The Tile Shop Related Person Transactions
        In June 2011, TS, Inc., a holder of 5% of the membership interests of The Tile Shop prior to the Business
    Combination and an entity controlled by Mr. Rucker, sold (i) an aggregate of 1,710,000 Common Units of The Tile
    Shop to ILTS, LLC, a Delaware limited liability company ("ILTS"), a holder of 5% of the membership interests in The
    Tile Shop prior to the Business Combination and an entity of which Mr. Jacullo was a manager and (ii) an aggregate of
    290,000 Common Units of The Tile Shop to three trusts that are now stockholders of JWTS, Inc., a Delaware
    corporation ("JVVTS"), a holder of 5% of the membership interests in The Tile Shop and an entity controlled by Mr.
    jacullo, in each case for 54.4434 per unit. The Common Units purchased by the three trusts were contributed to JWTS
    and were contributed to the Company in connection with the Business Combination in exchange for the cash,
    Promissory Notes and shares described above, under the subheading "Business Combination." Immediately prior to
    the consummation of the Business Combination, TS Inc. sold an additional 1,710,000 and 290,000 Common Units of
    The Tile Shop to ILTS and JWTS, respectively, for 34.7583 per unit. In connection with these transactions, The Tile
    Shop released a security interest in the Common Units that were the subject of these sales.
        In January 2012, TS, Inc., ILTS and JWTS sold (i) an aggregate of 129,333 Common Units of The Tile Shop to Mr.
    Krasnow, (ii) an aggregate of 646,667 Common Units of The Tile Shop to the Peter H. Kamin Revocable Trust dated
    February 2003, the Peter H. Kamin Childrens Trust dated March 2007, and 3K Limited Partnership, entities of which Mr.
    Kamin is trustee or general partner, as applicable, (iii) an aggregate of 25,867 Common Units of The Tile Shop to
    Family Office Investors LLC, an entity in which Mark Riser, a member of the board of managers of The Tile Shop prior
    to the consummation of the Business Combination, is the sole member, and (iv) an aggregate of 19,400 Common
    Units of The Tile Shop to a third parry, in each case for $7.732 per unit. In connection with these transactions, The Tile
    Shop made certain representations and warranties.



                                                             64




                                                                                                                      Tile Shop 00002686
                                                          Not Confidential                                            TSH000331_0073


                                                           Exhibit 12-5
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 19 of 106
RFA Ex. 25.74




   TABLE OF CONTENTS

        On each of December 31, 2011 and June 21, 2012, The Tile Shop made a $300,000 payment to TS, Inc. in
    connection with the final redemption of an aggregate of 3,000,000 special cash distribution units of The Tile Shop
    issued to TS, Inc., which were fully redeemed by The Tile Shop and no longer outstanding as of June 21, 2012. In lieu
    of paying such amounts to TS, Inc. in cash, The Tile Shop reduced the outstanding amount under a promissory note,
    dated December 30, 2002, made by TS, Inc. and payable to The Tile Shop. The original principal amount of this
    promissory note was $13,241,800 with simple interest accruing at a rate of five percent per annum on any unpaid
    balance. The largest aggregate outstanding principal amount under this promissory note since the beginning of 2011
    was $1,468,291.75, as of January 1, 2011. On June 21, 2012, TS, Inc. made a final payment to The Tile Shop of
    $919,444.22 in full satisfaction of all obligations pursuant to this promissory note. Taken together, the aggregate
    payment of $1,519,444.22 made by TS, Inc. pursuant to this promissory note since the beginning of 2011 fiscal year
    consisted of a payment of S1,468,291.75 of principal and $51,152.47 of accrued interest.
        In March 2013 we purchased 357,464 outstanding warrants from Adam Suttin and 324,969 outstanding warrants
    from William Watts at a purchase price of $8.41 per warrani Since Messrs. Suttin and Watts are members of our board
    of directors, the independent directors considered and approved the transactions on terms which reflected a purchase
    price based on the public market price of the warrants.
       In March 2013, Mr. Suttin exercised 357,464 warrants on a cashless basis, pursuant to which 230,301 shares were
    withheld to satisfy the exercise price and 127,166 shares were issued. In March 2013 Mr. Watts exercised 324,969
    warrants on a cashless basis, pursuant to which 209,364 shares were withheld to satisfy the exercise price and
    115,605 shares were issued. The terms of exercise were as provided in the warrant agreements, which were
    consistent with terms in warrants held by non-directors of the Company.
       On May 24, 2013, we entered into the Stock Purchase Agreement with Nabron for the Post-offering Nabron Stock
    Purchase, whereby we agreed to repurchase a number of shares of our common stock having an aggregate value of
    $46.0 million at a price per share equal to the public offering price less the underwriters discount. The closing of the
    Post-offering Nabron Stock Purchase is conditioned upon the completion of this offering. The closing of this offering is
    not conditioned upon the completion of the Post-offering Nabron Stock Purchase. We expect to fund the purchase
    price for the Post-offering Nabron Stock Purchase with the proceeds from the warrant exercise as described above.
    Policies and Procedures for Related Person Transactions
        Effective upon consummation of the Business Combination, our board of directors adopted a written related person
    transaction policy that sets forth the policies and procedures for the review and approval or ratification of related
    person transactions. This policy is administered by our audit committee and will covers any transaction, arrangement,
    or relationship, or any series of similar transactions, arrangements, or relationships, in which we were or are to be a
    participant, the amount involved exceeds $50,000 and a related person had or will have a direct or indirect material
    interest. While the policy covers related person transactions in which the amount involved exceeds $50,000, the
    policy states that related person transactions in which the amount involved exceeds $120,000 are required to be
    disclosed in applicable filings as required by the Securities Act, Exchange Act, and related rules. Our board of
    directors determined to set the threshold for approval of related person transactions in the policy at an amount lower
    than that which is required to be disclosed under the Securities Act, Exchange Act, and related rules because we
    believe that it is appropriate for our audit committee to review transactions or potential transactions in which the amount
    involved exceeds $50,000, as opposed to $120,000. Pursuant to this policy, our audit committee will (i) review the
    relevant facts and circumstances of each related person transaction, including if the transaction is on terms comparable
    to those that could be obtained in arm's-length dealings with an unrelated third pun/ and the extent of the related
    party's interest in the transaction, and (ii) take into account the conflicts of interest and corporate opportunity provisions
    of our code of business conduct and ethics. Each director, director nominee and executive officer will present to our
    audit committee each proposed related person transaction to which such director, director nominee or executive
    officer is a party, including all relevant facts and circumstances relating thereto, and will update the audit committee as
    to any material changes to any related person transaction. All related person transactions may only be consummated if
    our audit committee has approved or ratified such transaction in accordance with the guidelines set forth in the policy.
    Related party transactions do not include:(i) the payment of compensation by the company to an executive officer or
    director of the company;



                                                               65




                                                                                                                          Tile Shop 00002687
                                                           Not Confidential                                              TSH000331_0074


                                                             Exhibit 12-6
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 20 of 106
RFA Ex. 25.75




   TABLE OF CONTENTS

    (ii) indebtedness due from a related person for transactions in the ordinary course of business;(iii) a transaction in
    which the interest of the related person arises solely from ownership of a class of securities of the Company where all
    holders of that class of securities receive the same benefit, on a pro-rata basis, from the transaction; or (iv) a
    transaction in which the rates or charges involved are determined by competitive bids. Additionally, certain types of
    transactions have been pre-approved by our audit committee under the policy as not involving a material interest.
    These pre-approved transactions include transactions in the ordinary course of business where the related party's
    interest arises only:(a)from his or her position as a director of another entity that is party to the transaction,(b)from an
    equity interest of less than 5% in another entity that is party to the transaction, or(c)from a limited partnership interest
    of less than 5%, subject to certain limitations. No director will be permitted to participate in the approval of a related
     person transaction for which he or she is a related party.



                                                              66




                                                                                                                         Tile Shop 00002688
                                                           Not Confidential                                             TSH000331_0075


                                                             Exhibit 12-7
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 21 of 106
RFA Ex. 25.134




   TABLE OF CONTENTS


                                                         SIGNATURES
        Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement
    to be signed on its behalf by the undersigned, thereunto duly authorized, in Plymouth, Minnesota on this 3rd day of
    June, 2013.
                                             TILE SHOP HOLDINGS, INC.
                                             By:/s/ Robert A. Rucker
                                                Name: Robert A. Rucker
                                                Title: Chief Executive Officer
        Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the
    following persons in the capacities and on the dates indicated.
   Signature                                                Title                               Date
   /s/ Robert A. Rucker                 Chief Executive Officer and Director               June 3, 2013
    Robert A. Rucker                    (Principal Executive Officer)
   /s/ Timothy C. Clayton               Chief Financial Officer                            June 3, 2013
   Timothy C. Clayton                   (Principal Financial Officer;
                                        Principal Accounting Officer)
                                        Director                                           June 3, 2013
    Peter J. Jacullo Ill
                                        Director                                           June 3, 2013
    Peter H. Kamin
                                        Director                                           June 3, 2013
   Todd Krasnow
                                        Director                                           June 3, 2013
    Adam L Suttin
                                        Director and Chairman of the Board                 June 3, 2013
    William E. Watts
     By:/s/ Robert A. Rucker
        Robert A. Rucker, Attorney-in-fact




                                                                                                                      Tile Shop 00002747
                                                          Not Confidential                                            TSH000331_0134


                                                           Exhibit 12-8
         CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 22 of 106


                                                                                             CHARTIS
                    National Union Fire Insurance Company of Pittsburgh, Pa.®
                                                   A capital stock company
                                                       (the "Insurer")
POLICY NUMBER:       01-031-79-34                         REPLACEMENT OF POLICY NUMBER:                   N/A


                                               Executive Edge®
                                Broad Form Management Liability Insurance Policy




 N OTICES: This policy provides claims-made coverage. Such coverage is generally limited to liability for (i)
 Claims first made against Insureds, (ii) Inquiries that an Insured Person first received, and WO Crises first
 occurring, in each case, during the Policy Period or, if applicable, the Discovery Period. Coverage under this
 policy is conditioned upon notice being timely provided to the Insurer as required (see the Notice and Reporting
 clause for details). Covered Defense Costs, Pre-Claim Inquiry Costs and Derivative Investigation Costs shall
 reduce the Limits of Liability available to pay judgments or settlements, and shall be applied against the
 retention amount. The Insurer does not assume any duty to defend. Please read this policy carefully and
 review its coverage with your insurance agent or broker.



                                                   DECLARATIONS
 1.   NAMED ENTITY:                 THE TILE SHOP HOLDINGS, INC


      Named Entity Address:         14000 CARLSON PKWY
                                    MINNEAPOLIS, MN 55441-5300

      State of Formation:           Delaware
 2.   POLICY PERIOD:                From:   August 20, 2012                         To:   August 20, 2013
      The Policy Period incepts and expires as of 12:01 A.M. at the Named Entity Address.

 3.   PREMIUM:                                                                                       $146,040
4.    LIMIT OF LIABILITY:                                                                            $10,000,000
5.    RETENTION: Not applicable to: (i) Non-Indemnifiable Loss, (ii) Crisis Loss or
                                  (iii) Derivative Investigation Costs.
       (a) Securities Retention:                                                                     $250,000
       (b) Employment Practices Retention:                                                           $250,000
       (c) All other Loss to which a Retention applies :                                             $250,000
      If the Organizations fail or refuse to satisfy an applicable Retention, this policy shall
      advance the Loss of an Insured Person pursuant to the ADVANCEMENT Clause.

6.    PASSPORT:       This policy     serves, or    X does not serve, as a master Passport policy.




  1427168
                                                      Exhibit 13-1
1 04122 (4/10)                                              1                               Chartis Inc. All rights reserved.




                                                                                                                         AVV002458
            CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 23 of 106


 DECLARATIONS (Continued)                                                                   CHARTIS'C
 7.      INSURER
          (a) INSURER ADDRESS:           175 Water Street
                                         New York, NY 10038-4969


           (b) CLAIMS ADDRESS:            By E-Mail: c-claim@chartisinsurance.com
                                          By Mail: Chartis, Financial Lines  Claims
                                                    P.O. Box 25947
                                                    Shawnee Mission, KS 66225

                                          I n either case, reference the Policy Number.
8.       CONTINUITY DATES
          (a) Outside Entity Executive Coverage--The date on which the Executive first served
              as an Outside Entity Executive of such Outside Entity.

          (b) All other coverage:                                                                 August 20, 2012

 9.      TRIA PREMIUM, TAXES AND SURCHARGES
          (a) TRIA Premium                                                                        NIA




        Coverage for Certified Acts of Terrorism Coverage under Terrorism Risk Insurance Act 2002 was
        rejected by insured. A copy of the TRIA disclosure sent with the original quote is attached hereto.




      I N WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President,
      Secretary and Authorized Representative. This Policy shall not be valid unless signed below at the
      time of issuance by an authorized representative of the insurer.




              PRESIDENT                    AUTHORIZED REPRESENTATIVE                         SECRETARY




RJF AGENCIES INC
7225 NORTHLAND DRIVE NORTH
SUITE 300
MINNEAPOLIS, MN 55428
  1427168
                                                      Exhibit 13-2
1 04122 (4/10)                                              2                              charts Inc. All rights reserved.




                                                                                                                       AVV002459
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 24 of 106

Executive Edge                                                                         c
                                                                                CHARTIS
  In consideration of the payment of the premium, and each of their respective rights and obligations
  in this policy, the Insureds and the Insurer agree as follows:

  1. INSURING AGREEMENTS
  All coverage granted for Loss under this policy is provided solely with respect to: (i) Claims first
  made against an Insured, (ii) Pre-Claim Inquiries first received by an Insured Person, and (Hi) Crises
  first occurring, in each such event, during the Policy Period or any applicable Discovery Period and
  reported to the Insurer as required by this policy. Subject to the foregoing and the other terms,
  conditions and limitations of this policy, this policy affords the following coverage:
  A. Insured Person Coverage
     This policy shall pay the Loss of any Insured Person that no Organization has indemnified or
     paid, and that arises from any:
     (1) Claim (including any Insured Person Investigation) made against such Insured Person
        (including any Outside Entity Executive) for any Wrongful Act of such Insured Person; or
     (2) Pre-Claim Inquiry, to the extent that such Loss is either Pre-Claim Inquiry Costs or Liberty
         Protection Costs.
  B. Indemnification Of Insured Person Coverage
     This policy shall pay the Loss of an Organization that arises from any:
     (1) Claim (including any Insured Person Investigation) made against any Insured Person
        (including any Outside Entity Executive) for any Wrongful Act of such Insured Person; and
     (2) Pre-Claim Inquiry, to the extent that such Loss is either Pre-Claim Inquiry Costs or Liberty
         Protection Costs;
     but only to the extent that such Organization has indemnified such Loss of, or paid such Loss
     on behalf of, the Insured Person.
  C. Organization Coverage
     This policy shall pay the Loss of any Organization:
     (1) arising from any Securities Claim made against such Organization for any Wrongful Act of
         such Organization;
     (2) incurred as Derivative Investigation Costs, subject to a $250,000 aggregate sublimit of
         liability; or
     (3) incurred by an Organization or on its behalf by any Executives of the Organization (including
         through any special committee) as Defense Costs in seeking the dismissal of any Derivative
         Suit against an Insured.
  D. Crisisfund® Coverage
     This policy shall pay the Crisis Loss of an Organization, up to the $100,000 CrisisFund®;
     provided that payment of any Crisis Loss under this policy shall not waive any of the Insurer's
     rights under this policy or at law.




                                             Exhibit 13-3
104123 (04/10)                                  1                              0 Chartis Inc. All rights reserved.


                                                                                                       AW002462
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 25 of 106
                                  ENDORSEMENT# /0


This endorsement, effective 12.01am       August 20, 2012         forms a part of
policy number 0/-031-79-34
issued to THE TILE SHOP HOLDINGS, INC


by      National Onion Fire Insurance Company of Pittsburgh, Pa.

                                  PRIOR ACTS EXCLUSION

In consideration of the premium charged, it is hereby understood and agreed that the
Insurer shall not be liable to make any payment for Loss in connection with any Claim
made against an Insured alleging any Wrongful Act occurring prior to August 20, 2012 or
after the end of the Policy Period. This policy only provides coverage for Wrongful Acts
occurring on or after August 20, 2012 and prior to the end of the Policy Period and
otherwise covered by this policy. Loss arising out of the same or related Wrongful Act
shall be deemed to arise from the first such same or related Wrongful Act.



        ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                           AUTHORIZED REPRESENTATIVE


                             Chartis Inc. All rights reserved.
                                      END 010
                                      Exhibit 13-4
104139 (4/10)                               1


                                                                                           AW002503
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 26 of 106
r ig ALLIED
     WORLD

                    ALLIED WORLD NATIONAL ASSURANCE COMPANY




                EXCESS DIRECTORS & OFFICERS LIABILITY INSURANCE
                            FOLLOWING FORM POLICY

                                                          POLICY NUMBER: 0307-7781
                                                          RENEWAL OF: 0307-7781

  NOTICE: EXCEPT TO SUCH EXTENT AS MAY OTHERWISE BE PROVIDED HEREIN, THE
  COVERAGE OF THIS POLICY IS GENERALLY LIMITED TO LIABILITY FOR ONLY THOSE
  CLAIMS THAT ARE FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD AND
  REPORTED IN WRITING TO     INSURER PURSUANT TO THE TERMS HEREIN. PLEASE READ
  THE POLICY CAREFULLY AND DISCUSS THE COVERAGE THEREUNDER WITH YOUR
  INSURANCE AGENT OR BROKER.

  NOTICE: THE LIMIT OF LIABILITY AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS
  SHALL BE REDUCED BY AMOUNTS INCURRED FOR DEFENSE COSTS. AMOUNTS INCURRED
  FOR DEFENSE COSTS SHALL BE APPLIED AGAINST THE RETENTION AMOUNT.

  NOTICE: THE INSURER DOES NOT ASSUME ANY DUTY TO DEFEND.


                                         DECLARATIONS

  ITEM 1:    NAMED INSURED: Tile Shop Holdings, Inc.


             ADDRESS:             14000 Carlson Parkway
                                  Plymouth, MN 55441


  ITEM 2:    POLICY PERIOD:              From: August 20, 2013 To: August 20, 2014
                                         (12:01 a.m. Standard Time at the address stated in Item 1)


  ITEM 3:    LIMIT OF LIABILITY:          $10,000,000
                                          aggregate for all coverages combined (including Defense Costs)

             EXCESS OF TOTAL
             UNDERLYING LIMITS OF:        $10,000,000


  ITEM 4: UNDERLYING POLICIES AND INSURERS:

             Primary Policy:
  Insurer                         Policy Number               Limits             Policy Period
  National Union Fire Insurance   01-310-11-22                $10,000,000        August 20, 2013 to
  Company of Pittsburgh, Pa.                                                     August 20, 2014




  DO 00020 00 (12/11)                                 1

                                           Exhibit 14-1
                                                                                                           AW025088
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 27 of 106
   DECLARATIONS (continued)                                              POLICY NO.: 0307-7781



          Excess Policy(ies):
Insurer                           Policy Number              Limits          Policy Period




ITEM 5:    PENDING OR PRIOR DATE:             August 20, 2012

ITEM 6:    PREMIUM:                          $95,025

ITEM 7:     A.    DISCOVERY PERIOD/EXTENDED
                  REPORTING PERIOD PREMIUM:                125% of premium set forth in Item 6 above

            B.   DISCOVERY PERIOD/EXTENDED
                 REPORTING PERIOD:                          12 months

ITEM 8:    ADDRESS OF INSURER FOR ALL NOTICES UNDER THIS POLICY:

            A. Claim-Related Notices: noticeofloss©awac.com




            B. All Other Notices:

                 1690 New Britain Ave.
                 Farmington, CT 06032



In Witness Whereof, the Insurer has caused this policy to be executed and attested, but this policy shall
not be valid unless countersigned by a duly authorized representative of the Insurer.




                   President                                              Asst. Secretary




                                                              AUTHORIZED REPRESENTATIVE




DO 00020 00 (12/11)                                    2
                                             Exhibit 14-2
                                                                                                            AW025089
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 28 of 106



Endorsement No.: 1
This endorsement, effective: August 20, 2013
(at 12:01 A.M. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-7781
Issued to: Tile Shop Holdings, Inc.
By: Allied World National Assurance Company

                            MINNESOTA AMENDATORY ENDORSEMENT

This endorsement modifies insurance coverage provided under the EXCESS DIRECTORS & OFFICERS
LIABILITY INSURANCE FOLLOWING FORM POLICY.

A. It is understood and agreed that Paragraph B. PUNITIVE DAMAGES COVERAGE of Clause II.
   TERMS AND CONDITIONS is deleted in its entirety.

B. It is understood and agreed that Paragraph H. CANCELLATION CLAUSE of Clause II. TERMS
   AND CONDITIONS is deleted in its entirety and replaced by the following:

    H. CANCELLATION CLAUSE

        The Insured may cancel this Policy by mailing or delivering to the Insurer advance written notice
        of cancellation, stating when the cancellation will become effective.

        The Insurer may cancel this Policy by mailing or delivering to the Insured at the address shown in
        the Declarations written notice at least ten (10) days prior to the effective date of cancellation if
        the Insurer cancels for nonpayment of premium and at least thirty (30) days prior to the effective
        date of cancellation if the Insurer cancels for any other reason.

        Proof of mailing will be sufficient proof of notice. The effective date of cancellation stated in the
        notice will become the end of the Policy Period. If this Policy is cancelled, the Insurer will send
        the Insured any premium refund due. If the Insurer cancels, the refund will be pro rata. If the
        Insured cancels, the refund may be less than pro rata. Premium adjustment may be made either at
        the time cancellation is effected or as soon as practicable after cancellation becomes effective, but
        payment or tender of unearned premium is not a condition of cancellation.

C. It is understood and agreed that the following is added to Clause II. TERMS AND CONDITIONS:

        NONRENEWAL

        If the Insurer decides not to renew this Policy, the Insurer will mail or deliver to the Insured at the
        address shown in the Declarations written notice of nonrenewal at least thirty (30) days before the
        expiration date of the Policy. Proof of mailing of any notice shall be sufficient proof of notice.


ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                        AUTHORIZED REPRESENTATIVE


DO 00043 22 (03/07)                                1


                                                 Exhibit 14-3
                                                                                                                  AW025090
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 29 of 106



Endorsement No.: 2
This endorsement, effective: August 20, 2013
(at 12:01 a m Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-7781
Issued to: Tile Shop Holdings, Inc.
By: Allied World National Assurance Company


                                        PRIOR ACTS EXCLUSION


It is understood and agreed that Clause II. TERMS AND CONDITIONS, is amended by adding the
following exclusion:


    PRIOR ACTS EXCLUSION

    This Policy shall not cover any Loss in connection with any claim alleging, arising out of, based
    upon, or attributable to any wrongful act(s) committed, attempted, or allegedly committed or
    attempted prior to August 20, 2012. This Policy shall provide coverage only with respect
    to wrongful acts occurring on or after August 20, 2012 and prior to the end of the Policy
    Period and otherwise covered under the terms and conditions of this Policy.



ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                        AUTHORIZED REPRESENTATIVE




DO 00035 00 (03/07)


                                                 Exhibit 14-4
                                                                                                          AW025091
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 30 of 106



Endorsement No.: 3
This endorsement, effective: August 20, 2013
(at 12:01 a.m. Standard Time at the address as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-7781
Issued to: Tile Shop Holdings, Inc.
By: Allied World National Assurance Company


                          EXCLUSION OF CERTIFIED ACTS OF TERRORISM


A.    It is agreed that this policy does not apply to loss arising out "injury or damage" caused directly or
      indirectly by, contributed to by, resulting from, or arising out of or in connection with a "certified act
      of terrorism". Such "injury or damage" is excluded regardless of any other cause or event that
      contributed concurrently or in any sequence to the "injury or damage".

      This exclusion also applies to a "certified act of terrorism":

      1.    That involves the use, release, or escape of nuclear materials, or that directly or indirectly
            results in a nuclear reaction or radiation or radioactive contamination; or

      2.    That is carried out by means of the dispersal or application of pathogenic or poisonous
            biological or chemical materials; or

      3.    In which pathogenic or poisonous biological or chemical materials are released, and it appears
            that one purpose of the terrorism was to release such materials.

           In the event a "certified act of terrorism" involves nuclear reaction or radiation, or radioactive
           contamination, this exclusion supersedes any Nuclear Hazard Exclusion.

B.    The following definitions are added:

      1.   "Injury or damage" means any "injury or damage" covered under this policy or any underlying
           policy to which this endorsement is applicable, and includes but is not limited to "bodily
           injury", "property damage", "personal and advertising injury", "injury" or "environmental
           damage" as may be defined in this policy or any underlying policy.

      2.    A "certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in
            concurrence with the Secretary of State and the Attorney General of the United States, to be an
            -act of terrorism" pursuant to the federal Terrorism Risk Insurance Act. The criteria contained
            in the Terrorism Risk Insurance Act for a "certified act of terrorism" include the following:

            a. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all
               types of insurance subject to the Terrorism Risk Insurance Act; and

            b. The act is a violent act or an act that is dangerous to human life, property or infrastructure
               and is committed by an individual or individuals as part of an effort to coerce the civilian
               population of the United States or to influence the policy or affect the conduct of the United
               States Government by coercion.




DO 00040 00 (01/08)                                     1


                                                     Exhibit 14-5
                                                                                                                   AW025092
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 31 of 106



ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                      AUTHORIZED REPRESENTATIVE




DO 00040 00 (01/08)               2


                                Exhibit 14-6
                                                                            AW025093
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 32 of 106



Endorsement No.: 4
This endorsement, effective: August 20, 2013
(at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-7781
Issued to: Tile Shop Holdings, Inc.
By: Allied World National Assurance Company


                               STATE AMENDATORY INCONSISTENCY


It is understood and agreed that in the event that there is an inconsistency between a state amendatory
attached to this Policy and any term or condition of this Policy, then where permitted by law, the Insurer
shall apply those terms and conditions of either the amendatory or the Policy which are more favorable to
the Insured.


ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                         AUTHORIZED REPRESENTATIVE




DO 00042 00 (03/07)                                 1


                                                 Exhibit 14-7
                                                                                                             AW025094
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 33 of 106



Endorsement No.: 5
This endorsement, effective: August 20, 2013
(at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-7781
Issued to: Tile Shop Holdings, Inc.
By: Allied World National Assurance Company


                                  DELETE REPRESENTATIONS CLAUSE AND
                                      FOLLOW PRIMARY POLICY

It is understood and agreed that Clause II, TERMS AND CONDITIONS, is amended by deleting
paragraph E., REPRESENTATIONS AND WARRANTY STATEMENTS, in its entirety.

It is further understood and agreed that this Policy shall follow any representations and warranty terms of
the Primary Policy.


All other tei ins and conditions of this Policy remain unchanged.




                                                                         AUTHORIZED REPRESENTATIVE




DO 00252 00 (09/09)
                                                      Exhibit 14-8
                                                                                                              AW025095
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 34 of 106



Endorsement No.: 6
This endorsement, effective: August 20, 2013
(at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-7781
Issued to: Tile Shop Holdings, Inc.
By: Allied World National Assurance Company


               DELETE ALTERNATIVE DISPUTE RESOLUTION PROCESS CLAUSE


It is understood and agreed that Clause II., TERMS AND CONDITIONS, is amended by deleting
paragraph I., ALTERNATIVE DISPUTE RESOLUTION PROCESS, in its entirety.




All other terms and conditions of this Policy remain unchanged.




                                                                     AUTHORIZED REPRESENTATIVE




DO 00253 00 (01/10)


                                                   Exhibit 14-9
                                                                                                 AW025096
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 35 of 106



Endorsement No.: 7
This endorsement, effective: August 20, 2013
(at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-7781
Issued to: Tile Shop Holdings, Inc.
By: Allied World National Assurance Company


                                           NOTICE OF CLAIM BY E-MAIL


It is understood and agreed that, in addition to the postal address set forth in Item 8 of the Declarations,
notice of any claim-related matter may be provided to the Insurer by e-mail at the following e-mail
address:

                  AWACUS.FinancialClaims@awac.com




All other terms and conditions of this Policy remain unchanged.




                                                                     AUTHORIZED REPRESENTATIVE




DO 00283 00 (01/10)


                                                  Exhibit 14-10
                                                                                                               AW025097
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 36 of 106



Endorsement No.: 8
This endorsement, effective: August 20, 2013
 (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item I of the Declarations)
Forms a part of Policy No.: 0307-7781
Issued to: Tile Shop Holdings, Inc.
By: Allied World National Assurance Company



                       AMEND POLICY TO RECOGNIZE LOSS PAYMENT BY
                         EXCESS DIC INSURER OR ANY OTHER PARTY


It is understood and agreed that Clause I, INSURING CLAUSE, is deleted and replaced with the
following:

  I.   INSURING CLAUSE

       The Insurer shall pay the individuals and entities insured under the Primary Policy (also
       referred to herein as the "Insured") for Loss after exhaustion by payments of all applicable
       underlying limits by either the Underlying Insurers as specified in Item 4 of the Declarations,
       the Insureds, any insurer under a difference-in-conditions policy written as specifically excess
       over the Limit of Liability provided by this Policy and/or any other party, subject to:

       A. the terms and conditions of the Primary Policy as in effect the first day of the Policy Period;

       B. the Limit of Liability as stated in Item 3 of the Declarations; and

       C. the terms and conditions of, and the endorsements attached to, this Policy.

       Notwithstanding the above, this Policy shall not provide coverage broader than that provided by
       any Underlying Policy listed in Item 4 of the Declarations, or any policy issued by any
       participating quota share insurer, unless such broader coverage is specifically agreed to by the
       Insurer herein or in a written endorsement attached hereto.

It is further understood and agreed that paragraphs F. 2. and F. 3., FOLLOWING FORM, of Clause II,
TERMS AND CONDITIONS, are deleted and replaced with the following:

  2. In the event of the depletion of the limits of liability of the Underlying Policy(ies) solely as a
     result of payment of losses covered thereunder, by the Underlying Insurers, the Insureds, any
     insurer under a difference-in-conditions policy written as specifically excess over the Limit of
     Liability provided by this Policy and/or any other party, this Policy shall, subject to the Limit of
     Liability set forth in Item 3 of the Declarations and to the other terms of this Policy, continue to
     apply for subsequent Losses as excess insurance over the amount of insurance remaining under
     such Underlying Policies. In the event of the exhaustion of all of the limits of liability of such
     Underlying Policy(ies) solely as a result of payment of losses as described in this paragraph, the
     remaining limits available under this Policy shall, subject to the Limit of Liability as set forth in
     Item 3 of the Declarations and to the other terms of this Policy, continue for subsequent Losses
     as primary insurance and any retention specified in the Underlying Policy shall be imposed
     under this Policy.



DO 00304 00 (06/11)



                                                 Exhibit 14-11
                                                                                                             AW025098
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 37 of 106



 3. The Insurer's obligations under this Policy shall not be increased, expanded or otherwise
    changed, nor shall the Insurer drop down for any reason, including but not limited to the
    receivership, insolvency, or inability or refusal to pay of any Underlying Insurer, the
    cancellation of any Underlying Policy or the existence of a sub-limit of liability in any
    Underlying Policy. In the event of the receivership, insolvency, or inability or refusal to pay of
    any Underlying Insurer, or the cancellation of any Underlying Policy, the Insured, any insurer
    under a difference-in-conditions policy written as specifically excess over the Limit of Liability
    provided by this Policy and/or any other party, may pay any losses otherwise payable under
    such Underlying Policy and such payments shall be deemed to apply toward exhaustion of the
    limits of liability of the Underlying Policy for purposes of coverage under this Policy. In the
    event a sub-limit of liability exists in the Underlying Policy, any payments of Loss that are
    subject to such a sub-limit shall be deemed to apply toward exhaustion of the limits of liability
    of the Underlying Policy for purposes of coverage under this Policy.



All other terms and conditions of this Policy remain unchanged.




                                                    AUTHORIZED REPRESENTATIVE




DO 00304 00 (06/11)



                                            Exhibit 14-12
                                                                                                         AW025099
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 38 of 106
                             POLICYHOLDER DISCLOSURE STATEMENT
                                         UNDER THE
                                TERRORISM RISK INSURANCE ACT

The Insured is hereby notified that under the federal Terrorism Risk Insurance Act, as amended, (the
- Act"), the Insured has a right to purchase insurance coverage for losses arising out of an Act of
Terrorism, which is defined in the Act as an act certified by the Secretary of the Treasury, in concurrence
with the Secretary of State and the Attorney General of the United States, (i) to be an act of terrorism, (ii)
to be a violent act or an act that is dangerous to (A) human life; (B) property; or (C) infrastructure, (iii) to
have resulted in damage within the United States, or outside of the United States in case of an air carrier
or vessel or the premises of a U.S. mission and (iv) to have been committed by an individual or
individuals as part of an effort to coerce the civilian population of the United States or to influence the
policy or affect the conduct of the United States Government by coercion. The Insured should read the
Act for a complete description of its coverage. The Secretary's decision to certify or not to certify an
event as an Act of Terrorism covered by the Act is final and not subject to review.

Coverage provided by this policy for losses caused by an Act of Terrorism may be partially reimbursed
by the United States Government under a formula established by federal law. Under this formula, the
United States Government will generally pay 85% of terrorism losses exceeding a statutorily established
deductible that must be met by the Insurer, and which deductible is based on a percentage of the Insurer's
direct earned premiums for the year preceding the Act of Terrorism.

Be advised that there is a $100 billion cap on all losses resulting from Acts of Terrorism. If aggregate
insured losses attributable to Acts of Terrorism exceed $100 billion in a Program Year (January 1 through
December 31), the United States Government shall not make any payment for any portion of the amount
of such loss that exceeds $100 billion. If aggregate insured losses attributable to Acts of Terrorism
exceed $100 billion in a Program Year and the Insurer has met its deductible under the Act, the Insurer
shall not be liable for payment of any portion of the losses that exceeds $100 billion, and in such case,
insured losses up to that amount are subject to pro rata allocation in accordance with procedures
established by the Secretary of the Treasury.

Coverage for "insured losses" as defined in the Act is subject to the coverage terms, conditions, amounts
and limits in this policy applicable to losses arising from events other than Acts of Terrorism.

The Insured should know that under federal law, the Insured is not required to purchase coverage for
losses caused by Acts of Terrorism.

Please indicate the selection of the Insured below.

          The Insured hereby elects to purchase coverage in accordance with the Act for a premium of
          $0.00.

              The Insured hereby rejects coverage and accepts reinstatement of the exclusion in accordance
              with the Act.

                                                   Tile Shop Holdings, Inc.
Signature of Insured

                                                   0307-7781
Print/Title


Date




DO 00014 00 (01/08)
                                               Exhibit 14-13
                                                                                                                   AW025100
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 39 of 106
FOR ALLIED
di7,WORLD
       NATLONAL ASSURANCE COMPANY




                    ALLIED WORLD NATIONAL ASSURANCE COMPANY


                    EXCESS DIRECTORS & OFFICERS LIABILITY INSURANCE
                                FOLLOWING FORM POLICY

  In consideration of premium paid and subject to the Declarations and Endorsements made a part hereof
  and the terms, conditions and limitations set forth herein and therein, ALLIED WORLD NATIONAL
  ASSURANCE COMPANY (herein referred to as the "Insurer"), agrees as follows:

  I.   INSURING CLAUSE

       The Insurer shall pay the individuals and entities insured under the Primary Policy (also referred to
       herein as the "Insured") for Loss after exhaustion by payments of all applicable underlying limits by
       either the Underlying Insurers as specified in Item 4 of the Declarations or the Insureds, subject to:

       A. the terms and conditions of the Primary Policy as in effect the first day of the Policy Period;

       B. the Limit of Liability as stated in Item 3 of the Declarations; and

       C. the terms and conditions of, and the endorsements attached to, this Policy.

       Notwithstanding the above, this Policy shall not provide coverage broader than that provided by any
       Underlying Policy listed in Item 4 of the Declarations, or any policy issued by any participating quota
       share insurer, unless such broader coverage is specifically agreed to by the Insurer herein or in a
       written endorsement attached hereto.

  II. TERMS AND CONDITIONS

       A. DEFINITIONS

            Terms defined in the Primary Policy are used in this Policy with the meaning assigned to them in
            the Primary Policy unless otherwise indicated.

           "Defense Costs" shall have the same meaning as the following defined term in the Primary
           Policy: Defense Costs; Defense Expenses; or Claims Expenses.

       B. PUNITIVE DAMAGES COVERAGE

            This Policy shall cover punitive damages to the same extent punitive damages are covered under the
            Primary Policy.

       C. PENDING OR PRIOR EXCLUSION

            This Policy shall follow any exclusion in the Primary Policy regarding pending or prior litigation,
            administrative, regulatory or other proceedings, investigations, demands, suits, orders, decrees or
            judgments. The applicable date for determining whether any such matter is "pending or prior" for the
            purpose of such exclusion in this Policy shall be the Pending or Prior Date set forth in Item 5 of the
            Declarations.



  DO 00022 00 (09/07)                                1
                                                  Exhibit 14-14
                                                                                                                     AW025101
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 40 of 106




    D. LOSS PROVISIONS

        1. This Policy shall follow the notice of claim provisions of the Primary Policy, except as stated
           otherwise herein.

       2. Notice hereunder shall be given to the Insurer at the address indicated in Item 8 of the
          Declarations.

       3. The Insured shall provide the Insurer with such information, assistance and cooperation as the
          Insurer may reasonably request and as shall be in the Insured's power to provide and shall do
          nothing that may prejudice the Insurer's position or potential rights of recovery.

       4. The Insurer shall maintain full and complete claims control as respects its portion of any
          claims or Losses arising under this Policy. Only those settlements, stipulated judgments and
          Defense Costs which have been consented to by the Insurer, which consent shall not be
          unreasonably withheld, shall be recoverable as Loss under the terms of this Policy. The
          Insurer shall be entitled to effectively associate in the defense and the negotiation of any
          settlement of any claim.

    E. REPRESENTATIONS AND WARRANTY STATEMENTS

       It is a condition precedent to the Insurer's obligations under this Policy, and the Insured agrees,
       that all Applications, warranty statements, together with attachments and any other materials
       submitted for this Policy and any Underlying Policy, shall be deemed attached to and made a part
       of this Policy. The Insurer has relied on all such materials, representations and information as
       being accurate and complete in issuing this Policy.

    F. FOLLOWING FORM

        1. This Policy, except as herein stated, is subject to all terms, conditions, agreements and
           limitations of the Primary Policy in all respects as in effect on the date hereof. The Insured
           shall furnish to the Insurer copies of all proposed rewrites or changes by endorsement or
           otherwise to the Primary Policy. The Insured agrees that should any change to the Primary
           Policy be made by rewrite, endorsement or otherwise, this Policy shall not be changed
           without the prior written consent of the Insurer, which consent shall be at the sole discretion
           of the Insurer. It is further agreed that should any change of this Policy be consented to by
           the Insurer, then the premium hereon may be adjusted accordingly.

       2. In the event of the depletion of the limits of liability of the Underlying Policy(ies) solely as a
          result of payment of losses covered thereunder, by the Underlying Insurers and/or the
          Insureds, this Policy shall, subject to the Limit of Liability set forth in Item 3 of the
          Declarations and to the other terms of this Policy, continue to apply for subsequent Losses as
          excess insurance over the amount of insurance remaining under such Underlying Policy. In
          the event of the exhaustion of all of the limits of liability of such Underlying Policy(ies)
          solely as a result of payment of losses covered thereunder, by the Underlying Insurers and/or
          the Insureds, the remaining limits available under this Policy shall, subject to the Limit of
          Liability as set forth in Item 3 of the Declarations and to the other terms of this Policy,
          continue for subsequent Losses as primary insurance and any retention specified in the
          Underlying Policy shall be imposed under this Policy.




DO 00022 00 (09/07)                             2

                                             Exhibit 14-15
                                                                                                               AW025102
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 41 of 106



         3. The Insurer's obligations under this Policy shall not be increased, expanded or otherwise
            changed, nor shall the Insurer drop down for any reason, including but not limited to the
            receivership, insolvency, or inability or refusal to pay of any Underlying Insurer, the
            cancellation of any Underlying Policy or the existence of a sub-limit of liability in any
            Underlying Policy. In the event of the receivership, insolvency, or inability or refusal to pay
            of any Underlying Insurer, or the cancellation of any Underlying Policy, the Insured may pay
            any losses otherwise payable under such Underlying Policy and such payments by the Insured
            shall be deemed to apply toward exhaustion of the limits of liability of the Underlying Policy
            for purposes of coverage under this Policy. In the event a sub-limit of liability exists in the
            Underlying Policy, any payments of Loss that are subject to such a sub-limit shall be deemed
            to apply toward exhaustion of the limits of liability of the Underlying Policy for purposes of
            coverage under this Policy.

   G. CANCELLATION OF UNDERLYING POLICY

         The Insured shall give notice to the Insurer as soon as practicable of the cancellation of any
         Underlying Policy.

         In the event any Underlying Policy shall be cancelled by the insurer thereon (other than for non-
         payment of premium), this Policy shall continue in full force and effect for the remainder of the
         Policy Period and the Insurer shall be liable to the same extent that it would have been liable if
         such Underlying Policy had remained in effect.

   H. CANCELLATION CLAUSE

         This Policy shall follow the cancellation terms of the Primary Policy except that in the event the
         Insurer cancels this Policy for non-payment of premium, this Policy shall be void as of the
         inception date of the Policy Period.

    I.   ALTERNATIVE DISPUTE RESOLUTION PROCESS

         Any and all disputes or differences which may arise under this Policy, whether arising before or
         after termination of this Policy, including any determination of the amount of Loss or the
         formation and validity of this Policy, shall be subject to the alternative dispute resolution process
         ("ADR") set forth in this clause.

         Either the Insurer or the Insureds may elect the type of ADR discussed below; provided,
         however, that the Insureds shall have the right to reject the Insurer's choice of ADR
         at any time prior to its commencement, in which case the Insureds' choice of ADR
         shall control.

         The Insurer and Insureds agree that there shall be two choices of ADR: (1) non-binding mediation
         administered by the American Arbitration Association, in which the Insurer and Insureds shall try
         in good faith to settle the dispute by mediation under or in accordance with its then-prevailing
         Commercial Mediation Rules; or (2) arbitration submitted to the American Arbitration
         Association under or in accordance with its then-prevailing Commercial Arbitration Rules, in
         which the arbitration panel shall be composed of three disinterested individuals. In either
         mediation or arbitration, the mediator(s) or arbitrators shall have knowledge of the legal,
         corporate management, or insurance issues relevant to the matters in dispute.

         The mediator(s) or arbitrators shall also give due consideration to the general principles of the



DO 00022 00 (09/07)                               3

                                               Exhibit 14-16
                                                                                                                 AW025103
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 42 of 106



       law of the state where the Named Insured is incorporated in the construction or interpretation of
       the provisions of this Policy; provided, however, that the terms, conditions, provisions and
       exclusions of this Policy are to be construed in an even-handed fashion in the manner most
       consistent with the relevant terms, conditions, provisions or exclusions of the Policy. In the event
       of arbitration, the decision of the arbitrators shall be final and binding and provided to both
       parties, and the arbitrators' award shall not include attorneys' fees or other costs. In the event of
       mediation, either party shall have the right to commence a judicial proceeding; provided,
       however, that no such judicial proceeding shall be commenced until the mediation shall have
       been terminated and at least one-hundred-twenty (120) days shall have elapsed from the date of
       the termination of the mediation. In all events, each party shall share equally the expenses of the
       ADR.

       Either choice of ADR may be commenced in New York, New York; Atlanta, Georgia; Chicago,
       Illinois; Denver, Colorado; or in the state indicated in Item 1 of the Declarations as the address
       for the Named Insured. The first Named Insured shall act on behalf of all Insureds in selection of
       the ADR in accordance with this clause.




DO 00022 00 (09/07)                             4

                                             Exhibit 14-17
                                                                                                               AW025104
CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 43 of 106




                          POLICYHOLDER NOTICE

Thank you for purchasing insurance from a member company of American
International Group, Inc. (AIG). The AIG member companies generally pay
compensation to brokers and independent agents, and may have paid
compensation in connection with your policy. You can review and obtain
information about the nature and range of compensation paid by AIG member
companies to brokers and independent agents in the United States by visiting our
website at www.aig.com/producercompensation or by calling 1-800-706-3102.




91222 (4/13)


                                Exhibit 15-1                                  AW000739
   CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 44 of 106

Executive Liability
175 Water Street
New York, NY 10038
http://www.aig.corn




                                                                     AIG'
eDiscovery Solutions

Dear Insured:

Congratulations on purchasing your Executive Edges' policy from a member company of
AIG Property Casualty Inc. (AIG), one of the premier writers of management liability
insurance. Your policy offers many outstanding features, and as a AIG Insured you have
the confidence of knowing that your claims will be handled by highly experienced claims
professionals. In addition, our panel counsel is comprised of leading law firms throughout
the country.

The purpose of this letter is to introduce you to eDiscovery Solutions, a value-added
program providing e-discovery advantages to Executive Edge policyholders. The risks
associated with not being prepared to handle requests to produce electronically stored
information (ESI) are significant as companies are held accountable for missteps made
along the way and the potential costs of e-discovery are exorbitant. eDiscovery Solutions
provides Executive Edge policyholders with the advantage of assisting in the creation of an
e-discovery plan before litigation commences and the development of a cost-effective
strategy to address e-discovery when a claim does arise.          As an Executive Edge
policyholder, you have access to the following suite of optional eDiscovery Solutions
benefits to minimize the risks and expense of e-discovery:

    •   Help in creating an effective e-discovery strategy before a claim arises.
           • 2.5 hour "boot camp" by Encore Discovery Solutions (an independent third
               party provider of e-discovery services► addressing the major components of
               e-discovery plus an additional 10 hours of expert e-discovery consultation
                with Encore to assess e-discovery readiness at no cost to insureds that
               remain on risk. These services are available at no cost to policyholders and
               favorable rates are available to those policyholders who wish to purchase
               additional services.

    •   Guidance and management through the process of responding to ESI requests.
           • Pre-approved independent experts assist in responding to requests to
              produce ESI through development of a cost-effective strategy.
           • Pre-approved independent consultants oversee the e-discovery process
              including assessment of information systems capabilities, locating and
              preserving relevant electronic data stores, vendor selection, defining scope of
              work and establishing metrics to evaluate and monitor efficient execution.
           • First $25,000 of consultants' fees covered with no retention and
              policyholders may choose to continue to benefit from the consultant's
              services at pre-negotiated favorable rates.

To take advantage of the services offered through eDiscovery Solutions,                email
ediscoverysolutions@AIG.com or contact your insurance broker or AIG underwriter.




                                        Exhibit 15-2                                            AW000740
         CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 45 of 106


                                                                                                AIG
                    National Union Fire Insurance Company of Pittsburgh, Pa. °
                                                   A capital stock company
                                                       (the "Insurer")
POLICY NUMBER:       01-310-11-22                         REPLACEMENT OF POLICY NUMBER:                      01-031-79-34


                                               Executive Edge®
                                Broad Form Management Liability Insurance Policy



 NOTICES: This policy provides claims-made coverage. Such coverage is generally limited to liability for (i)
 Claims first made against Insureds, (ii) Inquiries that an Insured Person first received, and (iii) Crises first
 occurring, in each case, during the Policy Period or, if applicable, the Discovery Period. Coverage under this
 policy is conditioned upon notice being timely provided to the Insurer as required (see the Notice and Reporting
 clause for details). Covered Defense Costs, Pre-Claim Inquiry Costs and Derivative Investigation Costs shall
 reduce the Limits of Liability available to pay judgments or settlements, and shall be applied against the
 retention amount. The Insurer does not assume any duty to defend. Please read this policy carefully and
 review its coverage with your insurance agent or broker.



                                                   DECLARATIONS
 1.   NAMED ENTITY:                 TILE SHOP HOLDINGS, INC
                                    14000 CARLSON PKWY
                                    MINNEAPOLIS, MN 55441-5300
      Named Entity Address:         14000 CARLSON PKWY
                                    MINNEAPOLIS, MN 55441-5300

      State of Formation:           Delaware
 2.   POLICY PERIOD:                From:   August 20, 2013                         To:   August 20, 2014
      The Policy Period incepts and expires as of 12:01 A.M. at the Named Entity Address.

 3.   PREMIUM:                                                                                         $154,901
 4.   LIMIT OF LIABILITY:                                                                              $10,000,000
 5.   RETENTION: Not applicable to: (i) Non-Indemnifiable Loss, (ii) Crisis Loss or
                                   (iii) Derivative Investigation Costs.
       (a) Securities Retention:                                                                       $500,000
       (b) Employment Practices Retention:                                                             $250,000
       (c) All other Loss to which a Retention applies :                                               $250,000
      If the Organizations fail or refuse to satisfy an applicable Retention, this policy shall
      advance the Loss of an Insured Person pursuant to the ADVANCEMENT Clause.

 6.   PASSPORT:       This policy     serves, or    X does not serve, as a master Passport policy.




  1427168

104122 (4/10)                                               1                             11). All rights reserved.



                                                      Exhibit 15-3                                                    AW000741
            CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 46 of 106


 DECLARATIONS (Continued)                                                                      AIG
 7.      INSURER
           (a) INSURER ADDRESS:          175 Water Street
                                         New York, NY 10038-4969


           (b) CLAIMS ADDRESS:            By E-Mail: c-claim@AIG.com
                                          By Mail: AIG, Financial  Lines Claims
                                                    P.O. Box 25947
                                                    Shawnee Mission, KS 66225

                                          In either case, reference the Policy Number.
8.       CONTINUITY DATES
          (a) Outside Entity Executive Coverage--The date on which the Executive first served
              as an Outside Entity Executive of such Outside Entity.

          (b) All other coverage:                                                                  August 20, 2012

 9.      TRIA PREMIUM, TAXES AND SURCHARGES
          (a) TRIA Premium                                                                         N/A




        Coverage for Certified Acts of Terrorism Coverage under Terrorism Risk Insurance Act 2002 was
        rejected by insured. A copy of the TRIA disclosure sent with the original quote is attached hereto.




      IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President,
      Secretary and Authorized Representative. This Policy shall not be valid unless signed below at the
      time of issuance by an authorized representative of the insurer.




              PRESIDENT                    AUTHORIZED REPRESENTATIVE                          SECRETARY




MARSH & MCLENNAN AGENCY LLC
7225 NORTHLAND DRIVE NORTH
SUITE 300
MINNEAPOLIS, MN 55428
  1427168

104122 (4/10)                                               2                            tj All rights reserved.



                                                      Exhibit 15-4                                                 AW000742
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 47 of 106
                       POLICYHOLDER DISCLOSURE
              NOTICE OF TERRORISM INSURANCE COVERAGE
           (APPLICABLE TO CERTIFIED AND NON- CERTIFIED ACTS)

You are hereby notified that under the Terrorism Risk Insurance Act, as
amended, that you have a right to purchase insurance coverage for losses
resulting from acts of terrorism, as defined in Section 102(1) of the Act: The
term "act of terrorism" means any act that is certified by the Secretary of the
Treasury- in concurrence with the Secretary of State, and the Attorney
General of the United States- to be an act of terrorism; to be a violent act or
an act that is dangerous to human life, property, or infrastructure; to have
resulted in damage within the United States, or outside the United States in
the case of certain air carriers or vessels or the premises of a United States
mission; and to have been committed by an individual or individuals as part
of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government
by coercion.

YOU SHOULD KNOW THAT WHERE COVERAGE IS PROVIDED BY THIS
POLICY FOR LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM,
SUCH LOSSES MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES
GOVERNMENT UNDER A FORMULA ESTABLISHED BY FEDERAL LAW.
HOWEVER, YOUR POLICY MAY CONTAIN OTHER EXCLUSIONS WHICH MIGHT
AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR EVENTS.
UNDER THE FORMULA, THE UNITED STATES GOVERNMENT GENERALLY
REIMBURSES 85% OF COVERED TERRORISM LOSSES EXCEEDING THE
STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE INSURANCE
COMPANY PROVIDING THE COVERAGE. THE PREMIUM CHARGED FOR THIS
COVERAGE IS PROVIDED BELOW AND DOES NOT INCLUDE ANY CHARGES
FOR THE PORTION OF LOSS THAT MAY BE COVERED BY THE FEDERAL
GOVERNMENT UNDER THE ACT.

YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT,
AS AMENDED, CONTAINS A $100 BILLION CAP THAT LIMITS U.S.
GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR
LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE
AMOUNT OF SUCH LOSSES IN ANY ONE CALENDAR YEAR EXCEEDS $100
BILLION. IF THE AGGREGATE INSURED LOSSES FOR ALL INSURERS EXCEED
$100 BILLION, YOUR COVERAGE MAY BE REDUCED.



           COPY OF DISCLOSURE SENT WITH ORIGINAL QUOTE

Insured Name: TILE SHOP HOLDINGS, INC
               14000 CARLSON PKWY
               MINNEAPOLIS, MN 55441-5300
Policy Number: 01-310-11-22
Policy Period Effective Date From: August 20, 2013   To:August 20, 2014




                                     Exhibit 15-5                                 AW000743
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 48 of 106

                                                                         AIG
                                            Executive Edge®
                      BROAD FORM MANAGEMENT LIABILITY INSURANCE POLICY




   1. INSURING AGREEMENTS                                                               1
       A. Insured Person Coverage                                                       1
       B. Indemnification Of Insured Person Coverage                                    1
       C. Organization Coverage                                                         1
       D. Crisisfund® Coverage                                                          1
   2. EXTENSIONS                                                                        2
       A. Executive Protection Suite                                                    2
       B. First Dollar E-Discovery Consultant Services                                  2
       C. Worldwide & Cross-Border                                                      2
   3. PROTECTIONS WHEN INDEMNIFICATION IS UNAVAILABLE                                   3
      A. Advancement                                                                    3
      B. Order of Payments                                                              3
      C. Bankruptcy And Insolvency                                                      3
   4.EXCLUSIONS                                                                         4
   5.RETENTION                                                                          5
   6.LIMITS OF LIABILITY                                                                6
   7.NOTICE AND REPORTING                                                               6
   8.DISCOVERY                                                                          8
   9. DEFENSE AND SETTLEMENT                                                            9
       A. For Claims And Pre-Claim Inquiries                                            9
       B. Pre-Authorized Securities Defense Attorneys                                   10
       C. Pre-Approved E-Consultant Firms                                               10
       D. Allocation                                                                    10
   10. CHANGES TO INSUREDS                                                              10
       A. Transactions                                                                  11
       B. Subsidiary Additions                                                          11
       C. Former Subsidiaries                                                           11
       D. Scope of Subsidiary Coverage                                                  11
   11. APPLICATION AND UNDERWRITING                                                     12
       A. Application And Reliance                                                      12
       B. Renewal Application Procedure                                                 12
       C. Insured Person Coverage Non-Rescindable                                       12
       D. Severability Of The Application                                               12
   12. GENERAL TERMS AND CONDITIONS                                                     13
       A. Payments And Obligations Of Organizations And Others                          13
       B. Cancellation                                                                  14
       C. Notice And Authority                                                          14
       D. Currency                                                                      14
       E. Assignment                                                                    14
       F. Disputes                                                                      15
       G. Spousal, Domestic Partner And Legal Representative Extension                  16
       H. Conformance To Law                                                            16
      I. Headings                                                                       16
   13. DEFINITIONS                                                                      17




104123 (04/10)                                                           All rights reserved.


                                                  Exhibit 15-6                                  AW000744
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 49 of 106

Executive Edge                                                                      AIG
  In consideration of the payment of the premium, and each of their respective rights and obligations
  in this policy, the Insureds and the Insurer agree as follows:

  1 . INSURING AGREEMENTS
  All coverage granted for Loss under this policy is provided solely with respect to: (i) Claims first
  made against an Insured, (ii) Pre-Claim Inquiries first received by an Insured Person, and (iii) Crises
  first occurring, in each such event, during the Policy Period or any applicable Discovery Period and
  reported to the Insurer as required by this policy. Subject to the foregoing and the other terms,
  conditions and limitations of this policy, this policy affords the following coverage:
  A. Insured Person Coverage
     This policy shall pay the Loss of any Insured Person that no Organization has indemnified or
     paid, and that arises from any:
     (1) Claim (including any Insured Person Investigation) made against such Insured Person
         (including any Outside Entity Executive) for any Wrongful Act of such Insured Person; or
     (2) Pre-Claim Inquiry, to the extent that such Loss is either Pre-Claim Inquiry Costs or Liberty
         Protection Costs.
  B. Indemnification Of Insured Person Coverage
     This policy shall pay the Loss of an Organization that arises from any:
     (1) Claim (including any Insured Person Investigation) made against any Insured Person
         (including any Outside Entity Executive) for any Wrongful Act of such Insured Person; and
     (2) Pre-Claim Inquiry, to the extent that such Loss is either Pre-Claim Inquiry Costs or Liberty
         Protection Costs;
     but only to the extent that such Organization has indemnified such Loss of, or paid such Loss
     on behalf of, the Insured Person.
  C. Organization Coverage
     This policy shall pay the Loss of any Organization:
     (1) arising from any Securities Claim made against such Organization for any Wrongful Act of
         such Organization;
     (2) incurred as Derivative Investigation Costs, subject to a $250,000 aggregate sublimit of
         liability; or
     (3) incurred by an Organization or on its behalf by any Executives of the Organization (including
         through any special committee) as Defense Costs in seeking the dismissal of any Derivative
         Suit against an Insured.
  D. Crisisfund® Coverage
     This policy shall pay the Crisis Loss of an Organization, up to the $100,000 CrisisFund®;
     provided that payment of any Crisis Loss under this policy shall not waive any of the Insurer's
     rights under this policy or at law.




104123 (04/10)                                  1                               t   All rights reserved.


                                             Exhibit 15-7                                                  AW000745
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 50 of 106

Executive Edge
                                                                                      AIG

   2. EXTENSIONS
  A. Executive Protection Suite
      Loss shall also mean the following items, provided that they arise out of a     Claim:
      (1) SOX 304 Costs;
      (2) Extradition Costs;
      (3) UK Corporate Manslaughter Act Defense Costs;
      (4) Personal Reputation Expenses, subject to a $100,000 per Executive and a $500,000
          aggregate sublimit of liability; and
      (5) Asset Protection Costs, subject to a $50,000 per Executive and a $250,000 aggregate
          sublimit of liability.
  B. First Dollar E-Discovery Consultant Services
      For any Securities Claim, no Retention shall apply to the first $25,000 in Defense Costs
      incurred as E-Discovery Consultant Services.
  C. Worldwide & Cross-Border
       Worldwide Territory     The coverage afforded by this policy shall apply anywhere in the
                               world.
       Global Liberalization   For Loss from that portion of any Claim maintained in a Foreign
                               Jurisdiction or to which the law of a Foreign Jurisdiction is applied,
                               the Insurer shall apply the terms and conditions of this policy as
                               amended to include those of the Foreign Policy in the Foreign
                               Jurisdiction that are more favorable to Insureds in the Foreign
                               Jurisdiction. This Global Liberalization Clause shall not apply to any
                               provision of any policy that has worldwide effect, including but not
                               limited to any provision addressing limits of liability (primary, excess or
                               sublimits), retentions, other insurance, non-renewal, duty to defend,
                               defense within or without limits, taxes, conformance to law or excess
                               liability coverage, any claims made provisions, and any endorsement
                               to this policy that excludes or limits coverage for specific events or
                               litigation or that specifically states that it will have worldwide effect.
       Passport Master         If the Passport option box has been checked on the Declarations, then
       Policy Program          this policy shall act as a master policy and the coverage afforded by
                               this policy shall be provided in conjunction with the Passport foreign
                               underlyer policy issued in each jurisdiction selected by the Named
                               Entity. The specific structure of the coverage provided by this master
                               policy in conjunction with each Passport foreign underlyer policy is set
                               forth in the Passport Structure Appendix attached to this policy.




104123 (04/10)                                   2                                t   All rights reserved.


                                              Exhibit 15-8                                                   AW000746
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 51 of 106

Executive Edge
                                                                                 AIG
  3. PROTECTIONS WHEN INDEMNIFICATION IS UNAVAILABLE
  A. Advancement
     If for any reason (including but not limited to insolvency) an Organization fails or refuses to
     advance, pay or indemnify covered Loss of an Insured Person within the applicable Retention, if
     any, then the Insurer shall advance such amounts on behalf of the Insured Person until either (i)
     an Organization has agreed to make such payments, or (ii) the Retention has been satisfied. In
     no event shall any such advancement by the Insurer relieve any Organization of any duty it may
     have to provide advancement, payment or indemnification to any Insured Person.
     Advancement, payment or indemnification of an Insured Person by an Organization is deemed
     "failed" if it has been requested by an Insured Person in writing and has not been provided by,
     agreed to be provided by or acknowledged as an obligation by an Organization within 60 days
     of such request; and advancement, payment or indemnification by an Organization is deemed
     "refused" if an Organization gives a written notice of the refusal to the Insured Person.
     Advancement, payment or indemnification of an Insured Person by an Organization shall only
     be deemed "failed" or "refused" to the extent such advancement, payment or indemnification
     is not provided, or agreed to be provided, or acknowledged by and collectible from an
     Organization. Any payment or advancement by the Insurer within an applicable Retention shall
     apply towards the exhaustion of the Limits of Liability.
  B. Order Of Payments
     In the event of Loss arising from a covered Claim(s) and/or Pre-Claim Inquiry(ies) for which
     payment is due under the provisions of this policy, the Insurer shall in all events:
     (1)     First, pay all Loss covered under Insuring Agreement A. Insured Person Coverage;
     (2)     Second, only after payment of Loss has been made pursuant to subparagraph (1) above
             and to the extent that any amount of the Limit of Liability shall remain available, at the
             written request of the chief executive officer of the Named Entity, either pay or
             withhold payment of Loss covered under Insuring Agreement B. Indemnification Of
             Insured Person Coverage; and
     (3)     Lastly, only after payment of Loss has been made pursuant to subparagraphs (1) and (2)
             above and to the extent that any amount of the Limit of Liability shall remain available,
             at the written request of the chief executive officer of the Named Entity, either pay or
             withhold payment of Loss covered under Insuring Agreement C. Organization Coverage
             and Insuring Agreement D. Crisis fund® Coverage.
     In the event the Insurer withholds payment pursuant to subparagraphs (2) and/or (3) above,
     then the Insurer shall, at such time and in such manner as shall be set forth in instructions of
     the chief executive officer of the Named Entity, remit such payment to an Organization or
     directly to or on behalf of an Insured Person.
  C. Bankruptcy And Insolvency
     Bankruptcy or insolvency of any Organization or any Insured Person shall not relieve the Insurer
     of any of its obligations under this policy.
     In such event, the Insurer and each Organization and Insured Person agree to cooperate in any
     efforts by the Insurer or any Organization or Insured Person to obtain relief for the benefit of
     the Insured Persons from any stay or injunction applicable to the distribution of the policy
     proceeds.




104123 (04/10)                                 3                                 All rights reserved.

                                            Exhibit 15-9                                                AW000747
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 52 of 106

Executive Edge
                                                                                   AIG
  4. EXCLUSIONS
  A. Full Severability Of Exclusions For Insured Persons
     In determining whether any of the following Exclusions apply, the Wrongful Acts of any Insured
     Person shall not be imputed to any other Insured. For Insuring Agreement C. Organization
     Coverage, only the Wrongful Acts of any chief executive officer, chief financial officer or
     general counsel (or equivalent position) of an Organization shall be imputed to such
     Organization.
  B. Exclusions
     The Insurer shall not be liable to make any payment for Loss, other than Crisis Loss, in
     connection with any Claim made against an Insured:
      (1) Conduct             arising out of, based upon or attributable to any:
                              (a) remuneration, profit or other advantage to which the Insured was
                                    not legally entitled; or
                              (b) deliberate criminal or deliberate fraudulent act by the Insured;
                              if established by any final, non-appealable adjudication in any action or
                              proceeding other than an action or proceeding initiated by the Insurer
                              to determine coverage under the policy;
                              provided, however:
                              (i) Conduct Exclusion (a), above, shall not apply in a Securities Claim
                                   alleging violations of Section 11, 12 or 15 of the Securities Act of
                                   1933, as amended, to the portion of any Loss attributable to such
                                   violations; and
                              (ii) with respect to Conduct Exclusion (b), for acts or omissions which
                                   are treated as a criminal violation in a Foreign Jurisdiction that are
                                   not treated as a criminal violation in the United States of America,
                                   the imposition of a criminal fine or other criminal sanction in such
                                   Foreign Jurisdiction will not, by itself, be conclusive proof that a
                                   deliberate criminal or deliberate fraudulent act occurred;
      (2) Pending & Prior     alleging, arising out of, based upon or attributable to, as of the
          Litigation          Continuity Date, any pending or prior: (a) litigation; or (b)
                              administrative or regulatory proceeding or investigation of which any
                              Insured had notice; or alleging or derived from the same or essentially
                              the same facts as alleged in such pending or prior litigation or
                              administrative or regulatory proceeding or investigation;
      (3) Personal Injury     for emotional distress or mental anguish of any person, or for injury
                              from libel, slander, defamation or disparagement, or a violation of a
                              person's right of privacy; provided, however, this exclusion shall not
                              apply to an Employment Practices Claim or a Securities Claim;
      (4) Bodily Injury &     for bodily injury (other than emotional distress or mental anguish),
          Property Damage     sickness, disease, or death of any person, or damage to or destruction
                              of any tangible property, including the loss of use thereof; provided,
                              however, this exclusion shall not apply to UK Corporate Manslaughter
                              Act Defense Costs or a Securities Claim;




104123 (04/10)                                4                                t   All rights reserved.


                                           Exhibit 15-10                                                  AW000748
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 53 of 106

Executive Edge
                                                                                  AIG
  B. Exclusions (Continued)
      (5) Entity v. Insured    that is brought by or on behalf of any Organization against any
                               Insured, or by any Outside Entity against any Outside Entity Executive;
                               provided, however, this exclusion shall not apply:
                               (a) to any Defense Costs which constitute Non-Indemnifiable Loss
                                   incurred by any Insured Person in defending any Claim against
                                   that Insured Person;
                               (b) to any Derivative Suit not brought, controlled or materially
                                   assisted by any Organization, any Outside Entity or any Executive
                                   of the foregoing; or
                               (c) if the Organization or Outside Entity is the subject of a bankruptcy
                                    case (or the equivalent in a Foreign Jurisdiction), unless the Claim
                                    is brought, controlled or materially assisted by any Organization or
                                    Outside Entity, the resulting debtor-in-possession (or foreign
                                    equivalent) of the debtor Organization or Outside Entity or any
                                    Executive of the foregoing;
      (6)   ERISA              for any violation of responsibilities, obligations or duties imposed by
                               the Employee Retirement Income Security Act of 1974 (ERISA), as
                               amended, or any similar provisions of any state, local or foreign
                               statutory or common law; or
      (7)   Compensation &     for any violation of responsibilities, obligations or duties imposed by
            Labor Liability    the Fair Labor Standards Act (except the Equal Pay Act), the National
                               Labor Relations Act, the Worker Adjustment and Retraining
                               Notification (WARN) Act, the Consolidated Omnibus Budget
                               Reconciliation Act (COBRA), the Occupational Safety and Health Act
                               (OSHA), or any federal, state, local or foreign law, amendment to a
                               law, or any rule or regulation, that imposes or expands responsibilities,
                               obligations or duties relating to compensation, retirement, benefits,
                               deductions, withholdings, breaks or the workplace; provided,
                               however, this exclusion shall not apply to the extent that a Claim is
                               for discrimination, sexual or other harassment, wrongful termination or
                               hostile work environment, or for Retaliation, or to the extent that a
                               Claim is a Securities Claim.

  5. RETENTION
     No Retention is applicable to the following: (i) Non-Indemnifiable Loss; (ii) Derivative
     Investigation Costs; or (iii) Crisis Loss.
     Except as provided above and in the First Dollar E-Discovery Consultant Services Extension, for
     each Claim or Pre-Claim Inquiry, the Insurer shall only be liable for the amount of covered Loss
     arising from such Claim or Pre-Claim Inquiry which is in excess of the applicable Retention set
     forth on the Declarations or in any endorsement to this policy. Amounts within the Retention
     shall remain uninsured.
     A single Retention shall apply to Loss arising from all Related Claims and all Related Pre-Claim
     Inquiries. In the event a Claim or Pre-Claim Inquiry triggers more than one Retention, then, as
     to such Claim or Pre-Claim Inquiry, the highest of such Retentions shall be deemed the
     Retention applicable to Loss arising from such Claim or Pre-Claim Inquiry unless this policy
     expressly provides otherwise.




104123 (04/10)                                5                               t   All rights reserved.


                                           Exhibit 15-11                                                 AW000749
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 54 of 106

Executive Edge
                                                                                       AIG
  6. LIMITS OF LIABILITY
      The Limit of Liability stated in the Declarations is the aggregate limit of the Insurer's liability for
      all Loss (including Defense Costs and Pre-Claim Inquiry Costs) under this policy. The Limit of
      Liability and all sublimits of liability are collectively referred to in this policy as the "Limits of
      Liability."
      Each aggregate sublimit of liability in this policy is the maximum limit of the Insurer's liability
      for all Loss under this policy that is subject to that aggregate sublimit of liability. Each per
      Executive sublimit of liability in this policy is the maximum limit of the Insurer's liability for all
      Loss of each Executive under this policy that is subject to that per Executive sublimit of
      liability. All sublimits of liability shall be part of, and not in addition to, the Limit of Liability.
      Each per Executive sublimit of liability shall be part of, and not in addition to, its corresponding
      aggregate sublimit of liability.
      The Limits of Liability for the Discovery Period shall be part of, and not in addition to, the Limits
      of Liability for the Policy Period. Further, all Related Claims and all Related Pre-Claim Inquiries
      that are considered made or received during the Policy Period or Discovery Period pursuant to
      subparagraph (b) or (c) of Clause 7. Notice And Reporting, shall also be subject to the
      applicable Limits of Liability set forth in this policy.
      Defense Costs are not payable by the Insurer in addition to the Limits of Liability. Defense
      Costs are part of Loss and as such are subject to the Limits of Liability for Loss.

  7. NOTICE AND REPORTING
      Notice hereunder shall be given in writing to the Insurer at the Claims Address indicated in the
      Declarations. If mailed or transmitted by electronic mail, the date of such mailing or
      transmission shall constitute the date that such notice was given and proof of mailing or
      transmission shall be sufficient proof of notice.
      (a)   Reporting a           An Organization or an Insured shall, as a condition precedent to the
            Claim, Pre-Claim      obligations of the Insurer under this policy:
            Inquiry or Crisis
                                  (1)notify the Insurer in writing of a Claim made against an Insured or
                                     a Crisis; or
                                 (2)if an Insured elects to seek coverage for Pre-Claim Inquiry Costs in
                                    connection with any Pre-Claim Inquiry, notify the Insurer in writing
                                    of that Pre-Claim Inquiry;
                                 as soon as practicable after (i) the Named Entity's Risk Manager or
                                 General Counsel (or equivalent position) first becomes aware of the
                                 Claim or Pre-Claim Inquiry; or (ii) the Crisis commences. In all such
                                 events, notification must be provided no later than 60 days after the
                                 end of the Policy Period or the Discovery Period (if applicable).




104123 (04/10)                                    6                                t   All rights reserved.


                                              Exhibit 15-12                                                   AW000750
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 55 of 106

Executive Edge
                                                                                    AIG
      (b)   Relation Back to     Solely for the purpose of establishing whether any subsequent
            the First Reported   Related Claim was first made or a Related Pre-Claim Inquiry was first
            Claim or             received during the Policy Period or Discovery Period (if applicable), if
            Pre-Claim Inquiry    during any such period:
                                 (1)a Claim was first made and reported in accordance with Clause
                                    7(a) above, then any Related Claim that is subsequently made
                                    against an Insured and that is reported in accordance with Clause
                                    7(a) above shall be deemed to have been first made at the time
                                    that such previously reported Claim was first made; and
                                 (2)a Pre-Claim Inquiry was actually first received by an Insured
                                    Person and reported in accordance with Clause 7(a) above, then:
                                      (i) any Related Pre-Claim Inquiry that is reported in accordance
                                          with Clause 7(a) above shall be deemed to be a Pre-Claim
                                          Inquiry first received at the time that such previously reported
                                          Pre-Claim Inquiry was first received by an Insured Person; and
                                     (ii) any subsequent Related Claim that is reported in accordance
                                           with Clause 7(a) above shall be deemed to be a Claim first
                                           made at the time that such previously reported Pre-Claim
                                          Inquiry was first received by an Insured Person.
                                 With respect to any subsequent Related Pre-Claim Inquiry, this policy
                                 shall not cover Loss incurred before such subsequent Related
                                 Pre-Claim Inquiry is actually received by an Insured Person, and with
                                 respect to any subsequent Related Claim, this policy shall not cover
                                 Loss incurred before such subsequent Related Claim is actually made
                                 against an Insured. Claims actually first made or deemed first made
                                 prior to the inception date of this policy, Pre-Claim Inquiries first
                                 received or deemed first received by an Insured Person prior to the
                                 inception date of this policy, and Claims or Pre-Claim Inquiries arising
                                 out of any circumstances of which notice has been given under any
                                 directors and officers liability insurance policy in force prior to the
                                 inception date of this policy, are not covered under this policy.

      (c)   Relation Back to     If during the Policy Period or Discovery Period (if applicable) an
            Reported             Organization or an Insured Person becomes aware of and notifies the
            Circumstances        Insurer in writing of circumstances that may give rise to a Claim being
            Which May Give       made against an Insured and provides details as required below, then
            Rise to a Claim      any Claim that is subsequently made against an Insured that arises
                                 from such circumstances and that is reported in accordance with
                                 Clause 7(a) above shall be deemed to have been first made at the
                                 time of the notification of circumstances for the purpose of
                                 establishing whether such subsequent Claim was first made during the
                                 Policy Period or during the Discovery Period (if applicable). Coverage
                                 for Loss arising from any such subsequent Claim shall only apply
                                 to Loss incurred after that subsequent Claim is actually made against
                                 an Insured. In order to be effective, notification of circumstances
                                 must specify the facts, circumstances, nature of the alleged Wrongful
                                 Act anticipated and reasons for anticipating such Claim, with full
                                 particulars as to dates, persons and entities involved; however,
                                 notification that includes a copy of an agreement to toll a statute of
                                 limitations shall be presumed sufficiently specific as to the potential
                                 Claims described within that agreement.

104123 (04/10)                                  7                               t   All rights reserved.


                                             Exhibit 15-13                                                 AW000751
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 56 of 106

Executive Edge
                                                                                  AIG

  8. DISCOVERY
      Bilateral Discovery     Except as indicated below, if the Named Entity shall cancel or the
      Options                 Named Entity or the Insurer shall refuse to renew or replace this
                              policy, the Insureds shall have the right to a period of one to six years
                              following the effective date of such cancellation or nonrenewal (the "
                              Discovery Period"), upon payment of the respective "Additional
                              Premium Amount" described below, in which to give to the Insurer
                              written notice pursuant to Clause 7(a) and Clause 7(c) of the policy
                              of: (i) Claims first made against an Insured; (ii) Pre-Claim Inquiries first
                              received by an Insured Person; and (iii) circumstances of which an
                              Organization or an Insured shall become aware, in any such case,
                              during said Discovery Period and solely with respect to a Wrongful
                              Act that occurs prior to the end of the Policy Period.
      Discovery Premium       The Additional Premium Amount for: (a) one year shall be no more
                              than 125% of the Full Annual Premium; (b) two to six years shall be
                              an amount to be determined by the Insurer. As used herein, "Full
                              Annual Premium" means the premium level in effect immediately prior
                              to the end of the Policy Period.
       Transaction Option     In the event of a Transaction, the Named Entity shall have the right to
                              request an offer from the Insurer of a Discovery Period (with respect
                              to Wrongful Acts occurring prior to the effective time of the
                              Transaction). The Insurer shall offer such Discovery Period pursuant
                              to such terms, conditions, exclusions and additional premium as the
                              Insurer may reasonably decide. In the event of a Transaction, the
                              right to a Discovery Period shall not otherwise exist except as
                              indicated in this paragraph.

     The Discovery Period is not cancelable and the additional premium charged is non-refundable in
     whole or in part. This Discovery Clause shall not apply to any cancellation resulting from
     non-payment of premium. The rights contained in this Discovery Clause shall terminate unless
     written notice by any Insured of election of a Discovery Period, together with the additional
     premium due, is received by the Insurer no later than thirty (30) days subsequent to the
     effective date of the cancellation, nonrenewal or Transaction.




104123 (04/10)                                8                                 b All   rights reserved.


                                           Exhibit 15-14                                                   AW000752
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 57 of 106

Executive Edge                                                                   AIG
  9.   DEFENSE AND SETTLEMENT
  A. For Claims And Pre-Claim Inquiries
       (1) No Duty to Defend or   The Insureds shall defend and contest any Claim made against
           Investigate            them. The Insurer does not assume any duty to defend or
                                  investigate.

       (2) Advancement            Once the Insurer has received written notice of a Claim or
                                  Pre-Claim Inquiry under this policy, it shall advance, excess of any
                                  applicable Retention, covered Defense Costs or Pre-Claim Inquiry
                                  Costs, respectively, on a current basis, but no later than 90 days
                                  after the Insurer has received itemized bills for those Defense
                                  Costs or Pre-Claim Inquiry Costs. Such advance payments by the
                                  Insurer shall be repaid to the Insurer by each and every Insured
                                  Person or Organization, severally according to their respective
                                  interests, in the event and to the extent that any such Insured
                                  Person or Organization shall not be entitled under this policy to
                                  payment of such Loss.
       (3) Claims Participation   The Insurer shall have the right, but not the obligation, to fully and
           and Cooperation        effectively associate with each and every Organization and Insured
                                  Person in the defense and prosecution of any Claim or Pre-Claim
                                  Inquiry that involves, or appears reasonably likely to involve the
                                  Insurer, including, but not limited to, negotiating a settlement.
                                  Each and every Organization and Insured Person shall give the
                                  Insurer full cooperation and such information as it may reasonably
                                  require.
                                  The failure of any Insured Person to give the Insurer cooperation
                                  and information as required in the preceding paragraph shall not
                                  impair the rights of any other Insured Person under this policy.
                                  The Insureds shall not admit or assume any liability, enter into any
                                  settlement agreement, stipulate to any judgment or incur any
                                  Defense Costs or Pre-Claim Inquiry Costs, without the prior written
                                  consent of the Insurer. Such consent shall not be unreasonably
                                  withheld.
       (4) Full Settlement        If all Insured defendants are able to dispose of all Claims and/or
           Within Retention/      Pre-Claim Inquiries which are subject to one Retention (inclusive of
           Consent Waived         Defense Costs) for an amount not exceeding the Retention, then
                                  the Insurer's consent shall not be required for such disposition.

       (5) Applicability          This Defense and Settlement Clause is not applicable to Crisis Loss
                                  or Personal Reputation Expenses. Nevertheless the Insurer does
                                  not, under this policy, assume any duty to defend.




104123 (04/10)                                9                               4) All rights reserved.


                                           Exhibit 15-15                                                AW000753
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 58 of 106

Executive Edge
                                                                                  AIG
  B. Pre-Authorized Securities Defense Attorneys
     The list of approved panel counsel law firms ("Panel Counsel") is accessible through the online
     directory at http://www.aig.com/us/panelcounseldirectory under the "Directors & Officers
     (Securities Claims)" link. The list provides the Insureds with a choice of law firms from which
     a selection of legal counsel shall be made to conduct the defense of any Securities Claim made
     against such Insureds. With the express prior written consent of the Insurer, an Insured may
     select a Panel Counsel different from that selected by another Insured defendant if such
     selection is required due to an actual conflict of interest or is otherwise reasonably justifiable.
     The list of Panel Counsel may be amended from time to time by the Insurer. However, if a firm
     is removed from the list during the Policy Period, the Insureds shall be entitled to select such
     firm to conduct the defense of any Securities Claim made against such Insureds during the
     Policy Period.
     The Insureds shall select a Panel Counsel to defend the Securities Claim made against the
     Insureds in the jurisdiction in which the Securities Claim is brought. In the event the Claim is
     brought in a jurisdiction not included on the list, the Insureds shall select a Panel Counsel in the
     listed jurisdiction which is the nearest geographic jurisdiction to either where the Securities
     Claim is brought or where the corporate headquarters of the Named Entity is located. In such
     instance the Insureds also may, with the express prior written consent of the Insurer, which
     consent shall not be unreasonably withheld, select a non-Panel Counsel in the jurisdiction in
     which the Securities Claim is brought to function as "local counsel" on the Claim to assist the
     Panel Counsel which will function as "lead counsel" in conducting the defense of the Securities
     Claim. This PreAuthorized Securities Defense Attorneys Clause does not apply to Defense
     Costs solely relating to Extradition even if the underlying Wrongful Acts relate to a Securities
     Claim.
  C. Pre-Approved E-Consultant Firms
     The list of pre-approved e-discovery consulting firms ("E-Consultant Firms") is accessible
     through the online directory at http://www.aig.com/us/panelcounseldirectory under the "e-
     Consultant Panel Members" link. The list provides the Insureds with a choice of firms from
     which a selection of an E-Consultant Firm shall be made. Any E-Consultant Firm may be hired
     by an Insured to perform E-Discovery Consultant Services without further approval by the
     Insurer.
  D. Allocation
     An Organization is covered, subject to the policy's terms, conditions and limitations, only with
     respect to: (1) its indemnification of its Insured Persons as respects a Claim against or
     Pre-Claim Inquiry received by such Insured Persons; (2) a Securities Claim against such
     Organization; (3) Crisis Loss; and (4) Derivative Investigation Costs. Accordingly, the Insurer
     has no obligation under this policy for defense or other costs incurred by, judgments against or
     settlements by an Organization arising out of a Claim made against an Organization except as
     respects coverage for a Securities Claim, or any obligation to pay loss arising out of any legal
     liability that an Organization has to a claimant, except as respects a covered Securities Claim
     against such Organization.
     With respect to: (i) Defense Costs jointly incurred by; (ii) any joint settlement entered into by;
     and/or (iii) any judgment of joint and several liability against any Organization and any Insured
     Person in connection with any Claim other than a Securities Claim, such Organization and such
     Insured Person and the Insurer agree to use their best efforts to determine a fair and proper
     allocation of the amounts as between such Organization, such Insured Person and the Insurer,
     taking into account the relative legal and financial exposures, and the relative benefits obtained
     by such Insured Person and such Organization. In the event that a determination as to the
     amount of Defense Costs to be advanced under this policy cannot be agreed to, then the


104123 (04/10)                                  10                                All rights reserved.


                                             Exhibit 15-16                                               AW000754
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 59 of 106

Executive Edge                                                                     AIG
    Insurer shall advance Defense Costs excess of any applicable Retention which the Insurer states
    to be fair and proper until a different amount shall be agreed upon or determined pursuant to the
    provisions of this policy and applicable law.

 10.    CHANGES TO INSUREDS
 A. Transactions
    In the event of a Transaction during the Policy Period, this policy shall continue in full force and
    effect as to Wrongful Acts occurring prior to the effective time of the Transaction, but there
    shall be no coverage afforded by any provision of this policy for any Wrongful Act alleged to
    have occurred after the effective time of the Transaction. This policy may not be canceled
    after the effective time of the Transaction and no portion of the premium paid for this policy
    shall be refundable. The Named Entity shall also have the right to an offer by the Insurer of a
    Discovery Period described in the Transaction Option paragraph of Clause 8. Discovery.
 B. Subsidiary Additions
    In addition to the definition of "Subsidiary" set forth in Clause 13. Definitions, Subsidiary also
    means any for-profit entity: (i) that is not formed as a partnership, (ii) of which the Named
    Entity first had Management Control during the Policy Period, whether directly or indirectly
    through one or more other Subsidiaries, and (iii) whose assets amount to:
    (1) less than 25% of the total consolidated assets of each and every Organization as reported
        in the Named Entity's most recent public filing; or
    (2) 25% or more of those total consolidated assets, but such entity shall be a "Subsidiary"
        only: (i) for a period of sixty (60) days from the date the Named Entity first had
        Management Control of such entity; or (ii) until the end of the Policy Period, whichever
        expires or ends first (the "Auto-Subsidiary Period");
    provided that, with respect only to entities described in subparagraph (2) above, the Named
    Entity or any other Insured shall report such Subsidiary to the Insurer, in writing, prior to the
    end of the Policy Period.
    The Insurer shall extend coverage for any Subsidiary described in subparagraph (2) above, and
    any Insured Person thereof, beyond its respective Auto-Subsidiary Period if during such
    Auto-Subsidiary Period, the Named Entity shall have provided the Insurer with full particulars of
    the new Subsidiary and agreed to any additional premium and amendment of the provisions of
    this policy required by the Insurer relating to such Subsidiary. Further, coverage as shall be
    afforded to any Subsidiary and any Insured Person thereof is conditioned upon the Named
    Entity paying when due any additional premium required by the Insurer relating to such
    Subsidiary.
 C. Former Subsidiaries
    In the event the Named Entity loses Management Control of a Subsidiary during or prior to the
    Policy Period, coverage with respect to such Subsidiary and its Insured Persons shall continue
    until termination of this policy but only with respect to Claims for Wrongful Acts that occurred
    or are alleged to have occurred during the time that the Named Entity had Management Control
    of such entity either directly or indirectly through one or more of its Subsidiaries.
D. Scope Of Subsidiary Coverage
    Coverage as is afforded under this policy with respect to a Claim made against any Subsidiary
    and/or any Insured Person thereof shall only apply for Wrongful Acts committed or allegedly
    committed during the time that such Subsidiary and such Insured Person meet the respective
    definitions of Subsidiary and Insured Person set forth in this policy.


104123 (04/10)                                  11                                 All rights reserved.


                                             Exhibit 15-17                                                AW000755
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 60 of 106

Executive Edge
                                                                                AIG
  11.    APPLICATION AND UNDERWRITING
  A. Application And Reliance
      The Insurer has relied upon the accuracy and completeness of the statements, warranties and
      representations contained in the Application. All such statements, warranties and
      representations are the basis for this policy and are to be considered as incorporated into this
      policy.
  B. Renewal Application Procedure
      A written renewal application form is not required in order to receive a renewal quote from the
      Insurer, although the Insurer reserves the right to require specific information upon renewal.
  C. Insured Person Coverage Non-Rescindable
      Under no circumstances shall the coverage provided by this policy for Loss under Insuring
      Agreement A. Insured Person Coverage be deemed void, whether by rescission or otherwise,
      once the premium has been paid.
  D. Severability Of The Application
      The Application shall be construed as a separate application for coverage by each Insured
      Person. With respect to the Application, no knowledge possessed by any Organization or any
      Insured Person shall be imputed to any other Insured Person.
      If the statements, warranties and representations in the Application were not accurate and
      complete and materially affected either the acceptance of the risk or the hazard assumed by
      the Insurer under the policy, then the Insurer shall have the right to void coverage under this
      policy, ab initio, with respect to:
      (1) Loss under Insuring Agreement B. Indemnification Of Insured Person Coverage for the
          indemnification of any Insured Person who knew, as of the inception date of the Policy
          Period, the facts that were not accurately and completely disclosed; and
      (2) Loss under Insuring Agreement C. Organization Coverage if any Insured Person who is or
          was a chief executive officer or chief financial officer of the Named Entity knew, as of the
          inception date of the Policy Period, the facts that were not accurately and completely
          disclosed.
      The foregoing applies even if the Insured Person did not know that such incomplete                 or
      inaccurate disclosure had been provided to the Insurer or included within the Application.




104123 (04/10)                                 12                               All rights reserved.


                                            Exhibit 15-18                                              AW000756
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 61 of 106

Executive Edge                                                                    AIG
  12.    GENERAL TERMS AND CONDITIONS
  A. Payments And Obligations Of Organizations And Others
      1. INDEMNIFICATION BY ORGANIZATIONS
     The Organizations agree to indemnify the Insured Persons and/or advance Defense Costs to the
     fullest extent permitted by law. If the Insurer pays under this policy any indemnification or
     advancement owed to any Insured Person by any Organization within an applicable Retention,
     then that Organization shall reimburse the Insurer for such amounts and such amounts shall
     become immediately due and payable as a direct obligation of the Organization to the Insurer.
     The failure of an Organization to perform any of its obligations to indemnify the Insured Persons
     and/or advance Defense Costs under this policy shall not impair the rights of any Insured
     Person under this policy.
     2. OTHER INSURANCE AND INDEMNIFICATION
     Such insurance as is provided by this policy shall apply only as excess over any other valid and
     collectible directors and officers liability insurance, unless such other insurance is specifically
     written as excess insurance over the Limit of Liability provided by this policy. This policy shall
     specifically be excess of any other valid and collectible insurance pursuant to which any other
     insurer has a duty to defend a Claim for which this policy may be obligated to pay Loss. Such
     insurance as is provided by this policy shall apply as primary to any personal "umbrella" excess
     liability insurance purchased by an Insured Person.
     With respect to Employment Practices Claims, such insurance as is provided by this policy shall
     apply only as excess of any other valid and collectible employment practices liability insurance,
     unless such other insurance is specifically written as excess insurance over the Limit of
     Liability provided by this policy. If according to the terms and conditions of any employment
     practices liability insurance policy providing coverage for an Employment Practices Claim made
     against an Insured, an insurer issuing such policy is not liable for Loss, then the Insurer shall be
     liable for payment of the portion of such Loss constituting covered Loss under this policy
     (specifically excess of any other valid and collectible employment practices liability insurance
     providing coverage for such Loss).
     In the event of a Claim made against an Outside Entity Executive, coverage as is afforded by
     this policy, whether under the Insured Person Coverage or the Indemnification Of Insured
     Person Coverage, shall be specifically excess of: (a) any indemnification provided by an Outside
     Entity; and (b) any insurance coverage afforded to an Outside Entity or its Executives applicable
     to such Claim. Further, in the event such other Outside Entity insurance is provided by the
     Insurer or any other insurance company affiliate thereof ("Other Policy") (or would be provided
     but for the application of the retention amount, exhaustion of the limit of liability or failure to
     submit a notice of a claim as required), then the Insurer's maximum aggregate Limit of Liability
     for all Loss under this policy, as respects any such Claim, shall be reduced by the amount
     recoverable under such Other Policy for loss incurred in connection with such Claim.
     3. SUBROGATION
     To the extent of any payment under this policy, the Insurer shall be subrogated to all of the
     Organizations' and Insureds' rights of recovery. Each Organization and each Insured Person
     shall execute all papers reasonably required and provide reasonable assistance and cooperation
     in securing or enabling the Insurer to exercise subrogation rights or any other rights, directly or
     in the name of the Organization or any Insured Person.
     In no event, however, shall the Insurer exercise its rights of subrogation against an Insured
     under this policy unless the Conduct Exclusion applies with regard to such Insured.




104123 (04/10)                                  13                              4) All rights reserved.


                                             Exhibit 15-19                                                AW000757
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 62 of 106

Executive Edge
                                                                                  AIG
     4. RECOVERY OF LIMITS
     In the event the Insurer recovers amounts it paid under this policy, the Insurer will reinstate the
     Limits of Liability of this policy to the extent of such recovery, less its costs incurred in
     administering and obtaining such recovery. The Insurer assumes no duty to seek a recovery of
     any amounts paid under this policy. The Insurer, in its sole and absolute discretion, shall
     determine the amounts to be credited, if any, toward a reinstatement of the Limits of Liability.
  B. Cancellation
     The Named Entity may cancel this policy at any time by mailing written prior notice to the
     Insurer or by surrender of this policy to the Insurer or its authorized agent. This policy may only
     be canceled by or on behalf of the Insurer in the event of non-payment of premium by the
     Named Entity. In the event of non-payment of premium by the Named Entity, the Insurer may
     cancel this policy by delivering to the Named Entity or by mailing to the Named Entity, by
     registered, certified, or other first class mail, at the Named Entity Address, written notice
     stating when, not less than 15 days thereafter, the cancellation shall be effective. The mailing
     of such notice as aforesaid shall be sufficient proof of notice. The Policy Period terminates at
     the date and hour specified in such notice, or at the date and time of surrender. The Insurer
     shall have the right to the premium amount for the portion of the Policy Period during which the
     policy was in effect. If the Named Entity shall cancel this policy, the Insurer shall retain the pro
     rata proportion of the premium herein.
  C. Notice And Authority
     The Named Entity shall act on behalf of its Subsidiaries and each and every Insured with
     respect to the giving of notice of a Claim, Pre-Claim Inquiry, Crisis or circumstance, the giving
     and receiving of notice of cancellation, the payment of premiums and the receiving of any
     return premiums that may become due under this policy, and the receipt and acceptance of any
     endorsements issued to form a part of this policy and the exercising or declining of any right to
     a Discovery Period; provided, however, that the foregoing shall not limit the ability of an
     Organization or Insured to provide notice of a Claim, Pre-Claim Inquiry, Crisis or circumstance in
     accordance with Clause 7. Notice And Reporting, or to elect discovery and pay the Additional
     Premium Amount (as defined in Clause 8. Discovery).
  D. Currency
     All premiums, limits, retentions, Loss and other amounts under this policy are expressed and
     payable in the currency of the United States of America. If judgment is rendered, settlement is
     denominated or other elements of Loss are stated or incurred in a currency other than United
     States of America dollars, payment of covered Loss due under this policy (subject to the terms,
     conditions and limitations of this policy) will be made either in such other currency (at the
     option of the Insurer and if agreeable to the Named Entity) or, in United States of America
     dollars, at the rate of exchange published in The Wall Street Journal on the date the Insurer's
     obligation to pay such Loss is established (or if not published on such date the next publication
     date of The Wall Street Journal ).
  E. Assignment
     This policy and any and all rights hereunder are not assignable without the written consent of
     the Insurer.




104123 (04/10)                                  14                                All rights reserved.


                                            Exhibit 15-20                                                AW000758
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 63 of 106

Executive Edge
                                                                                AIG
  F. Disputes
     1. ALTERNATIVE DISPUTE RESOLUTION
      ADR Options       All disputes or differences which may arise under or in connection with
                        this policy, whether arising before or after termination of this policy,
                        including any determination of the amount of Loss, shall be submitted
                        to an alternative dispute resolution (ADR) process as provided in this
                        clause. The Named Entity may elect the type of ADR process discussed
                        below; provided, however, that absent a timely election, the Insurer
                        may elect the type of ADR. In that case, the Named Entity shall have
                        the right to reject the Insurer's choice of the type of ADR process at
                        any time prior to its commencement, after which, the Insured's choice
                        of ADR shall control.
      Mediation         In the event of mediation, either party shall have the right to
                        commence a judicial proceeding; provided, however, that no such
                        judicial proceeding shall be commenced until the mediation shall have
                        been terminated and at least 90 days shall have elapsed from the date
                        of the termination of the mediation.
      Arbitration       In the event of arbitration, the decision of the arbitrator(s) shall be final,
                        binding and provided to both parties, and the arbitration award shall not
                        include attorney's fees or other costs.
      ADR Process       Selection of Arbitrator(s) or Mediator: The Insurer and the Named Entity
                        shall mutually consent to: (i) in the case of arbitration, an odd number
                        of arbitrators which shall constitute the arbitration panel, or (ii) in the
                        case of mediation, a single mediator. The arbitrator, arbitration panel
                        members or mediator must be disinterested and have knowledge of the
                        legal, corporate management, or insurance issues relevant to the
                        matters in dispute. In the absence of agreement, the Insurer and the
                        Named Entity each shall select one arbitrator, the two arbitrators shall
                        select a third arbitrator, and the panel shall then determine applicable
                        procedural rules.
                        ADR Rules: In considering the construction or interpretation of the
                        provisions of this policy, the mediator or arbitrator(s) must give due
                        consideration to the general principles of the law of the State of
                        Formation of the Named Entity. Each party shall share equally the
                        expenses of the process elected. At the election of the Named Entity,
                        either choice of ADR process shall be commenced in New York, New
                        York; Atlanta, Georgia; Chicago, Illinois; Denver, Colorado; or in the
                        state reflected in the Named Entity Address. The Named Entity shall
                        act on behalf of each and every Insured under this Alternative Dispute
                        Resolution Clause. In all other respects, the Insurer and the Named
                        Entity shall mutually agree to the procedural rules for the mediation or
                        arbitration. In the absence of such an agreement, after reasonable
                        diligence, the arbitrator(s) or mediator shall specify commercially
                        reasonable rules.




104123 (04/10)                             15                               t   All rights reserved.


                                       Exhibit 15-21                                                   AW000759
         CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 64 of 106

Executive Edge                                                                     AIG
       2. ACTION AGAINST INSURER
       Except as provided in Clause 1 2.F.1. Alternative Dispute Resolution, no action shall lie against
       the Insurer unless, as a condition precedent thereto, there shall have been full compliance with
       all of the terms of this policy, or until the amount of the Insured's obligation to pay shall have
       been finally determined either by judgment against such Insured after actual trial or by written
       agreement of the Insured, the claimant and the Insurer.
       Any Insured or the legal representative thereof who has secured such judgment or written
       agreement shall thereafter be entitled to recover under this policy to the extent of the
       insurance afforded by this policy. No person or organization shall have any right under this
       policy to join the Insurer as a party to any action against any Insured or Organization to
       determine the Insured's liability, nor shall the Insurer be impleaded by any Insured Person, his
       or her spouse or legally recognized domestic partner, any Organization or any legal
       representative of the foregoing.
  G. Spousal, Domestic Partner And Legal Representative Extension
       If a Claim against an Insured Person includes a Claim against: (i) the lawful spouse or legally
       recognized domestic partner of such Insured Person; or (ii) a property interest of such spouse or
       domestic partner, and such Claim arises from any actual or alleged Wrongful Act of such
       Insured Person, this policy shall pay covered Loss arising from the Claim made against such
       spouse or domestic partner or the property of such spouse or domestic partner to the extent
       that such Loss does not arise from a Claim for any actual or alleged act, error or omission of
       such spouse or domestic partner. This policy shall pay covered Loss arising from a Claim made
       against the estates, heirs, or legal representatives of any deceased Insured Person, and the
       legal representatives of any Insured Person in the event of incompetence, insolvency or
       bankruptcy, who was an Insured Person at the time the Wrongful Acts upon which such Claim
       is based were alleged to have been committed.
  H. Conformance To Law
       In the event that there is an inconsistency between: (i) any period of limitation in this policy
       relating to the giving of notice of cancellation or discovery/extended reporting election, and (ii)
       the minimum or maximum period required by applicable law, where such law allows, the
       Insurer will resolve the inconsistency by applying the notice period that is more favorable to the
       Insureds. Otherwise, the notice period is hereby amended to the extent necessary to conform
       to applicable law.
       Coverage under this policy shall not be provided to the extent prohibited by any law.
  I.   Headings
       The descriptions in the headings and the Guide of this policy are solely for convenience, and
       form no part of the terms and conditions of coverage.




104123 (04/10)                                   16                              115 All rights reserved.


                                              Exhibit 15-22                                                 AW000760
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 65 of 106

Executive Edge
                                                                                 AIG
  13. DEFINITIONS
  Terms with "Bold" typeface are used in this policy with the meanings and values ascribed to them
  below and/or in the Declarations:
   Application           means:
                        (1) the written statements and representations made by an Insured and
                            provided to the Insurer during the negotiation of this policy, or contained
                            in any application or other materials or information provided to the
                            Insurer in connection with the underwriting of this policy;
                        (2) all warranties executed by or on behalf of an Insured and provided to
                            the Insurer in connection with the underwriting of this policy or the
                            underwriting of any other directors and officers (or equivalent) liability
                            policy issued by the Insurer, or any of its affiliates, of which this policy
                            is a renewal, replacement or which it succeeds in time; and
                        (3) each and every public filing by or on behalf of an Organization made
                            with the SEC, including but not limited to the Organization's Annual
                            Report(s), 10Ks, 10Qs, 8Ks and proxy statements, any financial
                            information in such filings, and any certifications relating to the
                            accuracy of the foregoing, provided that such public filing was filed
                            during the 12 month period immediately preceding the inception of the
                            Policy Period.
   Asset Protection     means reasonable and necessary fees, costs and expenses consented to by
   Costs                the Insurer incurred by an Executive of an Organization to oppose any
                        efforts by an Enforcement Body to seize or otherwise enjoin the personal
                        assets or real property of such Executive or to obtain the discharge or
                        revocation of a court order entered during the Policy Period in any way
                        impairing the use thereof.
   Claim                means:
                        (1) a written demand for monetary, non-monetary or injunctive relief,
                            including, but not limited to, any demand for mediation, arbitration or
                            any other alternative dispute resolution process;
                        (2) a civil, criminal, administrative, regulatory or arbitration proceeding for
                            monetary, non-monetary or injunctive relief which is commenced by: (i)
                            service of a complaint or similar pleading; (ii) return of an indictment,
                            information or similar document (in the case of a criminal proceeding); or
                            (iii) receipt or filing of a notice of charges;
                        (3) an Insured Person Investigation;
                        (4) a Derivative Demand;
                        (5) an official request for Extradition of any Insured Person, or the execution
                            of a warrant for the arrest of an Insured Person where such execution is
                            an element of Extradition.
                        "Claim" shall include any Securities Claim and any Employment Practices
                        Claim.
   Crisis               has the meaning as defined in the CrisisFund° Appendix attached to this
                        policy.
   CrisisFund°          means in the case of all Crisis Loss, including Delisting Crisis Loss,
                        $100,000 for all Crisis Loss in the aggregate for all Crises first occurring
                        during the Policy Period or any applicable Discovery Period.


104123 (04/10)                                17                                 All rights reserved.


                                           Exhibit 15-23                                                AW000761
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 66 of 106

Executive Edge
                                                                                AIG
   Crisis Loss           has the meaning as defined in the CrisisFund® Appendix attached to this
                         policy. "Delisting Crisis Loss" means a Crisis Loss resulting solely from a
                         Delisting Crisis (as defined in the CrisisFund ° Appendix).
   Defense Costs         means reasonable and necessary fees, costs and expenses consented to by
                         the Insurer (including the cost of E-Discovery Consultant Services and
                         premiums for any appeal bond, attachment bond or similar bond arising out
                         of a covered judgment, but without any obligation to apply for or furnish
                         any such bond) resulting solely from:
                         (1) the investigation, adjustment, defense and/or appeal of a Claim against
                             an Insured; or
                         (2) an Insured Person lawfully: (i) opposing, challenging, resisting or
                             defending against any request for or any effort to obtain the Extradition
                             of that Insured Person; or (ii) appealing any order or other grant of
                             Extradition of that Insured Person.
                         Defense Costs shall not include: (i) Derivative Investigation Costs, (ii)
                         Pre-Claim Inquiry Costs, or (iii) the compensation of any Insured Person.
   Derivative Demand     means a written demand by any shareholder of an Organization upon the
                         board of directors (or equivalent management body) of such Organization to
                         commence a civil action on behalf of the Organization against any
                         Executive of the Organization for any actual or alleged wrongdoing on the
                         part of such Executive.
   Derivative            means, after receipt by any Insured of a Claim that is either a Derivative
   Investigation         Suit or a Derivative Demand, any investigation conducted by the
                         Organization, or on behalf of the Organization by its board of directors (or
                         the equivalent management body) or any committee of the board of
                         directors (or equivalent management body), as to how the Organization
                         should respond.
   Derivative            means reasonable and necessary costs, charges, fees and expenses
   Investigation Costs   consented to by the Insurer and incurred by the Organization, or on behalf
                         of the Organization by its board of directors (or the equivalent management
                         body) or any committee of the board of directors (or equivalent
                         management body), in connection with a Derivative Investigation. Derivative
                         Investigation Costs shall not include the compensation of any Insured
                         Person.
   Derivative Suit       means a lawsuit purportedly brought derivatively on behalf of an
                         Organization by a shareholder of such Organization against an Executive of
                         the Organization.
   E-Discovery           means solely the following services performed by an E-Consultant Firm:
   Consultant            (1) assisting the Insured with managing and minimizing the internal and
   Services                  external costs associated with the development, collection, storage,
                             organization, cataloging, preservation and/or production of electronically
                             stored information ( "E-Discovery");




104123 (04/10)                                 18                               All rights reserved.


                                           Exhibit 15-24                                               AW000762
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 67 of 106

Executive Edge                                                                  AIG
                         (2) assisting the Insured in developing or formulating an E-Discovery strategy
                             which shall include interviewing qualified and cost effective E-Discovery
                             vendors;
                         (3) serving as project manager, advisor and/or consultant to the Insured,
                             defense counsel and the Insurer in executing and monitoring the
                             E-Discovery strategy; and
                         (4) such other services provided by the E-Consultant Firm that the Insured,
                             Insurer and E-Consultant Firm agree are reasonable and necessary given
                             the circumstances of the Securities Claim.

   Employee               means any past, present or future employee, other than an Executive of an
                          Organization, whether such employee is in a supervisory, co-worker or
                          subordinate position or otherwise, including any full-time, part-time,
                          seasonal and temporary employee.
   Employment             means a Claim alleging any:
   Practices Claim        (1) Employment Practices Violation; or
                          (2) Third-Party EPL Violation.
   Employment            means the Retention applicable to Loss that arises out of an Employment
   Practices Retention   Practices Claim.

   Employment            means any actual or alleged:
   Practices Violation   (1) wrongful dismissal, discharge or termination (either actual or
                             constructive) of employment, including breach of an implied contract;
                         (2) harassment (including workplace bullying, sexual harassment whether
                             "quid pro quo", hostile work environment or otherwise);
                         (3) discrimination (including, but not limited to, discrimination based upon
                             age, gender, race, color, national origin, religion, sexual orientation or
                             preference, pregnancy or disability);
                         (4) Retaliation;
                         (5) employment-related misrepresentation(s) to an Employee of the
                             Organization;
                         (6) employment-related libel, slander, humiliation, defamation or invasion of
                             privacy;
                         (7) wrongful failure to employ or promote;
                         (8) wrongful deprivation of career opportunity with the Organization,
                              wrongful demotion or negligent Employee evaluation, including the
                              giving of negative or defamatory statements in connection with an
                              employee reference;
                         (9) wrongful discipline;
                         (10) failure to grant tenure; or




104123 (04/10)                                  19                               All rights reserved.


                                             Exhibit 15-25                                              AW000763
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 68 of 106

Executive Edge                                                                       AIG
                          (11)with respect to any of the foregoing items (1) through (10) of this
                              definition: negligent hiring, retention, training or supervision, infliction of
                              emotional distress or mental anguish, failure to provide or enforce
                              adequate or consistent corporate policies and procedures, or violation
                              of an individual's civil rights;
                          but only if the Employment Practices Violation relates to an Employee of an
                          Organization or an Outside Entity, or an applicant for employment with an
                          Organization or an Outside Entity, whether committed directly, indirectly,
                          intentionally or unintentionally.
   Enforcement Body       means: (i) any federal, state, local or foreign law enforcement authority or
                          other governmental investigative authority (including, but not limited to, the
                          U.S. Department of Justice, the U.S. Securities and Exchange Commission
                          and any attorney general), or (ii) the enforcement unit of any securities or
                          commodities exchange or other self-regulatory organization.
   Executive              means any:
                          (1) past, present and future duly elected or appointed director, officer,
                              trustee or governor of a corporation, management committee member of
                              a joint venture and member of the management board of a limited
                              liability company (or equivalent position);
                          (2) past, present and future person in a duly elected or appointed position in
                              an entity organized and operated in a Foreign Jurisdiction that is
                              equivalent to an executive position listed in subparagraph (1) above, or a
                              member of the senior-most executive body (including, but not limited to,
                              a supervisory board); and
                          (3) past, present and future General Counsel and Risk Manager (or
                              equivalent position) of the Named Entity.
   Extradition            means any formal process by which an Insured Person located in any
                          country is surrendered to any other country for trial or otherwise to answer
                          any criminal accusation.
   Extradition Costs      means Defense Costs incurred by an Insured in lawfully opposing any effort
                          to obtain the Extradition of an Insured Person.
   Foreign Jurisdiction   means any jurisdiction, other than the United States of America or any of
                          its territories or possessions.
   Foreign Policy         means the standard executive managerial liability policy (including all
                          mandatory endorsements, if any) approved by the Insurer or any of its
                          affiliates to be sold within a Foreign Jurisdiction that provides coverage
                          substantially similar to the coverage afforded under this policy. If more
                          than one such policy exists, then "Foreign Policy" means the standard basic
                          policy form most recently offered for sale for comparable risks by the
                          Insurer or any of its affiliates in that Foreign Jurisdiction. The term "Foreign
                          Policy" shall not include any partnership managerial, pension trust or
                          professional liability coverage.
   Insured                means any:
                          (1) Insured Person; or
                          (2) Organization.




104123 (04/10)                                     20                                All rights reserved.


                                              Exhibit 15-26                                                 AW000764
          CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 69 of 106

Executive Edge
                                                                                 AIG
   Insured Person       means any:
                        (1) Executive of an Organization;
                        (2) Employee of an Organization; or
                        (3) Outside Entity Executive.
   Insured Person       means any civil, criminal, administrative or regulatory investigation of an
   Investigation        Insured Person:
                        (1) once the Insured Person is identified in writing by an Enforcement Body
                            as a target of an investigation that may lead to a criminal, civil,
                            administrative, regulatory or other enforcement proceeding;
                        (2) in the case of an investigation by the SEC or any state, local or foreign
                            body with similar regulation or enforcement authority, after the service
                            of a subpoena (or in a Foreign Jurisdiction, the equivalent legal process)
                            upon the Insured Person; or
                        (3) commenced by the arrest and detainment or incarceration for more than
                            24 hours of an Insured Person by any law enforcement authority in a
                            Foreign Jurisdiction.
                        Writings which may identify an Insured Person as a target can include a
                        target or "Wells" letter, whether or not labeled as such.

   Liberty Protection   means:
   Costs                (1) reasonable and necessary fees, costs and expenses consented to by the
                            Insurer and incurred by an Insured Person in order for an Insured Person
                            to lawfully seek the release of the Insured Person from any pre-Claim
                            arrest or confinement to a (i) specified residence or (ii) secure custodial
                            premises operated by or on behalf of any law enforcement authority; or
                        (2) reasonable and necessary premiums (but not collateral) consented to by
                            the Insurer and incurred by an Insured Person for a bond or other
                            financial instrument to guarantee the contingent obligation of the
                            Insured Person for a specified amount required by a court that are
                            incurred or required outside the United States of America during the
                            Policy Period, if such premiums: (i) arise out of an actual or alleged
                            Wrongful Act, or (ii) are incurred solely by reason of such Insured
                            Person's status as an Executive or Employee of an Organization; and, in
                            either case, no Claim has been made and no Pre-Claim Inquiry is known.

   Loss                 means damages, settlements, judgments (including pre/post-judgment
                        interest on a covered judgment), Defense Costs, Crisis Loss, Derivative
                        Investigation Costs, Liberty Protection Costs and Pre-Claim Inquiry Costs;
                        however, "Loss" (other than Defense Costs) shall not include: (1) civil or
                        criminal fines or penalties; (2) taxes; (3) punitive or exemplary damages; (4)
                        the multiplied portion of multiplied damages; (5) cleanup costs relating to
                        hazardous materials, pollution or product defects; (6) any amounts for which
                        an Insured is not financially liable or which are without legal recourse to an
                        Insured; and (7) matters which may be deemed uninsurable under the law
                        pursuant to which this policy shall be construed. Notwithstanding the
                        foregoing subparagraph (7), the Insurer shall not assert that, in a Securities
                        Claim alleging violations of Section 11, 12 or 15 of the Securities Act of




104123 (04/10)                                21                                 All rights reserved.


                                           Exhibit 15-27                                                AW000765
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 70 of 106

Executive Edge
                                                                               AIG
                       1933, as amended, the portion of any amounts incurred by Insureds which
                       is attributable to such violations constitutes uninsurable loss, and, unless
                       precluded from doing so in a court order, shall treat that portion of all such
                       settlements, judgments and Defense Costs as constituting Loss under this
                       policy.
                       Notwithstanding the foregoing paragraph, Loss shall specifically include
                       (subject to this policy's other terms, conditions and limitations, including
                       but not limited to the Conduct Exclusion): (1) civil penalties assessed
                       against any Insured Person pursuant to Section 2(g)(2)(B) of the Foreign
                       Corrupt Practices Act, 15 U.S.C. § 78dd-2(g)(2)(B); and (2) solely with
                       respect to Claims other than Employment Practices Claims, punitive,
                       exemplary and multiplied damages. Enforceability of this paragraph shall be
                       governed by such applicable law that most favors coverage for such
                       penalties and punitive, exemplary and multiple damages.
                       In the event of a Claim alleging that the price or consideration paid or
                       proposed to be paid for the acquisition or completion of the acquisition of
                       all or substantially all the ownership interest in or assets of an entity is
                       inadequate, Loss with respect to such Claim shall not include any amount
                       of any judgment or settlement representing the amount by which such price
                       or consideration is effectively increased; provided, however, that this
                       paragraph shall not apply to Defense Costs or to any Non-Indemnifiable
                       Loss in connection therewith.
   Management          means:
   Control             (1) owning interests representing more than 50% of the voting,
                           appointment or designation power for the selection of a majority of: the
                           Board of Directors of a corporation; the management committee
                           members of a joint venture; or the members of the management board
                           of a limited liability company; or
                       (2) having the right, pursuant to written contract or the by-laws, charter,
                           operating agreement or similar documents of an Organization, to elect,
                           appoint or designate a majority of: the Board of Directors of a
                           corporation; the management committee of a joint venture; or the
                           management board of a limited liability company.
   Non-Indemnifiable   means Loss for which an Organization has neither indemnified nor is
   Loss                permitted or required to indemnify an Insured Person pursuant to law or
                       contract or the charter, bylaws, operating agreement or similar documents
                       of an Organization.
   Organization        means:
                       (1) the Named Entity;
                       (2) each Subsidiary; and
                       (3) in the event a bankruptcy proceeding shall be instituted by or against
                          any of the foregoing entities, the resulting debtor-in-possession (or
                          equivalent status outside the United States of America), if any.




104123 (04/10)                                 22                             All rights reserved.


                                         Exhibit 15-28                                               AW000766
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 71 of 106

Executive Edge
                                                                                 AIG
   Outside Entity        means any: (1) not-for-profit entity; or (2) other entity listed as an "Outside
                         Entity" in an endorsement attached to this policy.
   Outside Entity        means any: (1) Executive of an Organization who is or was acting at the
   Executive             specific request or direction of an Organization as an Executive of an
                         Outside Entity; or (2) any other person listed as an Outside Entity Executive
                         in an endorsement attached to this policy.
                         In the event of a disagreement between the Organization and an Outside
                         Entity Executive as to whether such Insured was acting "at the specific
                         request or direction of the Organization," this policy shall abide by the
                         determination of the Organization on this issue and such determination shall
                         be made by written notice to the Insurer within ninety (90) days after the
                         Claim against such Outside Entity Executive is made. In the event no
                         notice of any such determination is given to the Insurer within such period,
                         this policy shall apply as if the Organization determined that such Outside
                         Entity Executive was not acting at the Organization's specific request or
                         direction.
   Personal Reputation   means any negative statement that is included in any press release or
   Crisis                published by any print or electronic media outlet regarding an Executive of
                         an Organization made during the Policy Period by any individual authorized
                         to speak on behalf of an Enforcement Body.
   Personal Reputation   means reasonable and necessary fees, costs and expenses of a Crisis Firm
   Expenses              (as defined in the CrisisFund® Appendix attached to this policy) retained
                         within 30 days of a Personal Reputation Crisis solely and exclusively by an
                         Executive to mitigate the adverse effects specifically to such Executive's
                         reputation from a Personal Reputation Crisis.           "Personal Reputation
                         Expenses" shall not include any fees, costs or expenses of any Crisis Firm
                         incurred by an Executive if such Crisis Firm is also retained by or on behalf
                         of an Organization.
   Policy Period         means the period of time from the inception date shown in Item 2 of the
                         Declarations to the earlier of the expiration date shown in such Item 2 or
                         the effective date of cancellation of this policy.
   Pre-Claim Inquiry     means any pre-Claim:
                         (1) verifiable request for an Insured Person of any Organization: (a) to
                             appear at a meeting or interview; or (b) produce documents that, in
                             either case, concerns the business of that Organization or that Insured
                             Person's insured capacities, but only if the request came from any:
                            (i)  Enforcement Body; or
                            (ii) Organization, or, on behalf of an Organization, by its board of
                                 directors (or the equivalent management body) or any committee of
                                 the board of directors (or the equivalent management body):
                                  (A) arising out of an inquiry or investigation by an Enforcement
                                      Body concerning the business of that Organization or that
                                      Insured Person's insured capacities; or
                                  (B) as part of its Derivative Investigation; and




104123 (04/10)                                  23                             11) All rights reserved.


                                            Exhibit 15-29                                                 AW000767
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 72 of 106

Executive Edge
                                                                                 AIG
                       (2) arrest or confinement of an Executive of an Organization to a: (a)
                           specified residence; or (b) secure custodial premises operated by or on
                           behalf of an Enforcement Body, in connection with the business of any
                           Organization or an Insured Person's capacity as an Executive or
                           Employee of an Organization.
                       "Pre-Claim Inquiry" shall not include any routine or regularly scheduled
                       regulatory or internal supervision, inspection, compliance, review,
                       examination, production or audit, including any request for mandatory
                       information from a regulated entity, conducted in an Organization's and/or
                       Enforcement Body's normal review or compliance process.
   Pre-Claim Inquiry   means the reasonable and necessary pre-Claim fees, costs and expenses
   Costs               consented to by the Insurer and incurred by an Insured Person solely in
                       connection with his/her preparation for and response to a Pre-Claim Inquiry
                       directed to such Insured Person, including attendance at an interview or
                       meeting requested by an Enforcement Body, but excluding (i) any
                       compensation of any Insured Person; and (ii) the costs of complying with
                       any formal or informal discovery or other request seeking documents,
                       records or electronic information in the possession or control of an
                       Organization, the requestor or any other third party .
   Related Claim       means a Claim alleging, arising out of, based upon or attributable to any
                       facts or Wrongful Acts that are the same as or related to those that were
                       either: (i) alleged in another Claim made against an Insured; or (ii) the
                       subject of a Pre-Claim Inquiry received by an Insured Person.
   Related Pre-Claim   means a Pre-Claim Inquiry involving, arising out of, based upon or
   Inquiry             attributable to any facts or Wrongful Acts that are the same as or related to
                       those that were either: (i) alleged in a Claim made against an Insured; or (ii)
                       the subject of another Pre-Claim Inquiry received by an Insured Person.
   Retaliation         means a retaliatory act of an Insured alleged to be in response to any of the
                       following activities: (i) the disclosure or threat of disclosure by an Employee
                       of the Organization or an Outside Entity to a superior or to any
                       governmental agency of any act by an Insured which act is alleged to be a
                       violation of any federal, state, local or foreign law, common or statutory, or
                       any rule or regulation promulgated thereunder; (ii) the actual or attempted
                       exercise by an Employee of the Organization or an Outside Entity of any
                       right that such Employee has under law, including rights under worker's
                       compensation laws, the Family and Medical Leave Act, the Americans with
                       Disabilities Act or any other law relating to employee rights; (iii) the filing of
                       any claim under the Federal False Claims Act or any other federal, state,
                       local or foreign "whistle-blower" law; or (iv) strikes of an Employee of the
                       Organization or an Outside Entity.




104123 (04/10)                                24                                 All rights reserved.


                                          Exhibit 15-30                                                 AW000768
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 73 of 106

Executive Edge
                                                                                AIG
   Securities Claim   means a Claim, other than an administrative or regulatory proceeding
                      against, or investigation of an Organization, made against any Insured:
                      (1) alleging a violation of any federal, state, local or foreign regulation, rule
                          or statute regulating securities (including but not limited to the purchase
                          or sale or offer or solicitation of an offer to purchase or sell securities)
                          which is:
                        (i) brought by any person or entity alleging, arising out of, based upon or
                            attributable to the purchase or sale or offer or solicitation of an offer
                            to purchase or sell any securities of an Organization; or
                         (ii) brought by a security holder of an Organization with respect to such
                              security holder's interest in securities of such Organization; or
                      (2) which is a Derivative Suit.
                      Notwithstanding the foregoing, the term "Securities Claim" shall include an
                      administrative or regulatory proceeding against an Organization that meets
                      the requirements of subparagraph (1) above, but only if and only during the
                      time that such proceeding is also commenced and continuously maintained
                      against an Insured Person.
   Securities         means the Retention applicable to Loss (including Pre-Claim Inquiry Costs)
   Retention          that arises out of (i) a Securities Claim, or (ii) Pre-Claim Inquiry Costs
                      incurred in response to: (a) a Pre-Claim Inquiry by an Enforcement Body
                      charged with the regulation of securities, or (b) a Derivative Investigation.
   SOX 304 Costs      means the reasonable and necessary fees, costs and expenses consented
                      to by the Insurer (including the premium or origination fee for a loan or
                      bond) and incurred by the chief executive officer or chief financial officer of
                      the Named Entity solely to facilitate the return of amounts required to be
                      repaid by such Executive pursuant to Section 304(a) of the Sarbanes-Oxley
                      Act of 2002. SOX 304 Costs do not include the payment, return,
                      reimbursement, disgorgement or restitution of any such amounts requested
                      or required to be repaid by such Executive pursuant to Section 304(a).
   Subsidiary         means:
                      (1) any for-profit entity that is not formed as a partnership of which the
                          Named Entity has or had Management Control on or before the inception
                          of the Policy Period either directly or indirectly through one or more of
                          its other Subsidiaries; and
                      (2) any not-for-profit entity sponsored exclusively by an Organization.
                      A for-profit entity ceases to be a Subsidiary when the Named Entity no
                      longer maintains Management Control of such entity either directly or
                      indirectly through one or more of its Subsidiaries. A not-for-profit entity
                      ceases to be a Subsidiary when such entity is no longer sponsored
                      exclusively by an Organization.




104123 (04/10)                               25                                 All rights reserved.


                                         Exhibit 15-31                                                 AW000769
       CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 74 of 106

Executive Edge
                                                                                AIG
   Third-Party        means any actual or alleged harassment or unlawful discrimination, as
   EPL Violation      described in subparagraphs (2) and (3) of the definition of Employment
                      Practices Violation, or the violation of the civil rights of a person relating to
                      such harassment or discrimination, when such acts are alleged to be
                      committed against anyone other than an Insured Person or applicant for
                      employment with the Organization or an Outside Entity, including, but not
                      limited to, students, patients, members, customers, vendors and suppliers.
   Transaction        means:
                      (1) the Named Entity consolidating with or merging into another entity such
                          that the Named Entity is not the surviving entity, or selling all or
                          substantially all of its assets to any other person or entity or group of
                          persons or entities acting in concert;
                      (2) any person or entity or group of persons or entities acting in concert
                          acquiring Management Control of the Named Entity; or
                      (3) the appointment by any Enforcement Body of, or where any
                          Enforcement Body assumes the role of, a trustee, receiver, conservator,
                          rehabilitator, liquidator or similar official to take control of, supervise or
                          oversee the Named Entity, or to liquidate or sell all or substantially all of
                          the assets of the Named Entity.
   UK Corporate       means Defense Costs incurred by an Insured Person that result solely from
   Manslaughter Act   the investigation, adjustment, defense and/or appeal of a Claim against an
   Defense Costs      Organization for violation of the United Kingdom Corporate Manslaughter
                      and Corporate Homicide Act of 2007 or any similar statute in any
                      jurisdiction.
   Wrongful Act       means:
                      (1) any actual or alleged breach of duty, neglect, error, misstatement,
                          misleading statement, omission or act or any actual or alleged
                          Employment Practices Violation or Third-Party EPL Violation:
                         (i) with respect to any Executive of an Organization, by such Executive
                              in his or her capacity as such or any matter claimed against such
                              Executive solely by reason of his or her status as such;
                         (ii) with respect to any Employee of an Organization, by such Employee
                              in his or her capacity as such, but solely in regard to any: (a)
                              Securities Claim; or (b) other Claim so long as such other Claim is
                              also made and continuously maintained against an Executive of an
                              Organization; or
                         (iii) with respect to any Outside Entity Executive, by such Outside Entity
                               Executive in his or her capacity as such or any matter claimed against
                               such Outside Entity Executive solely by reason of his or her status as
                               such; or
                      (2) with respect to an Organization, any actual or alleged breach of duty,
                          neglect, error, misstatement, misleading statement, omission or act by
                          such Organization, but solely in regard to a Securities Claim.




104123 (04/10)                               26                                 All rights reserved.


                                          Exhibit 15-32                                                AW000770
            CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 75 of 106


                                              CRISISFUND® APPENDIX

       I.   DEFINITIONS
       (a) "Crisis" means:
            (1) a Delisting Crisis; or
            (2) one of the following events which, in the good faith opinion of the Chief Financial
                Officer of an Organization did cause or is reasonably likely to cause a "Material
                Effect on an Organization's Common Stock Price":
                 (i)     Negative earning or sales announcement
                         The public announcement of an Organization's past or future earnings or
                         sales, which is substantially less favorable than any of the following: (i) an
                         Organization's prior year's earnings or sales for the same period; (ii) an
                         Organization's prior public statements or projections regarding earnings or
                         sales for such period; or (iii) an outside securities analyst's published
                         estimate of an Organization's earnings or sales.
                 lip     Loss of a patent, trademark or copyright or major customer or contract
                         The public announcement of an unforeseen loss of: (i) an Organization's
                         intellectual property rights for a patent, trademark or copyright, other than by
                         expiration; (ii) a major customer or client of an Organization; or (iii) a major
                         contract with an Organization.
                 (iii)   Product recall or delay
                         The public announcement of the recall of a major product of an Organization
                         or the unforeseen delay in the production of a major product of an
                         Organization.
                 (iv)    Mass tort
                         The public announcement or accusation that an Organization has caused the
                         bodily injury, sickness, disease, death or emotional distress of a group of
                         persons, or damage to or destruction of any tangible group of properties,
                         including the loss of use thereof.
                 (v)     Employee layoffs or loss of key executive officer(s)
                         The public announcement of layoffs of Employees of an Organization. The
                         death or resignation of one or more key Executives of the Named Entity.
                 (vi)    Elimination or suspension of dividend
                         The public announcement of the elimination or suspension of a regularly
                         scheduled dividend previously being paid by an Organization.
                 (vii)   Write-off of assets
                         The public announcement that an Organization          intends to   write off a
                         material amount of its assets.
                 (viii) Debt restructuring or default
                        The public announcement that an Organization has defaulted or intends to
                        default on its debt or intends to engage in a debt restructuring.
                 (ix)    Bankruptcy
                         The public announcement that an Organization intends to file for bankruptcy
                         protection or that a third party is seeking to file for involuntary bankruptcy
                         on behalf of an Organization; or that bankruptcy proceedings are imminent,
                         whether voluntary or involuntary.
                 (x)     Governmental or regulatory litigation
                         The public announcement of the commencement or threat of commencement
                         of litigation or governmental or regulatory proceedings against an
                         Organization.

104870 (4/ 10)                                            1


                                                   Exhibit 15-33                                            AW000771
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 76 of 106



            (xi)   Unsolicited takeover bid
                   An unsolicited written offer or bid by any person or entity other than an
                   Insured or any affiliate of any Insured, whether publicly announced or
                   privately made to an Executive of an Organization, to effect a Transaction
                   of the Named Entity.
         A Crisis shall first commence when an Organization or any of its Executives shall
         first become aware of such Crisis. A Crisis shall conclude once a Crisis Firm advises
         an Organization that such Crisis no longer exists or when the CrisisFund has been
         exhausted.
     (b) "Crisis Firm" means any public relations firm, crisis management firm or law firm on
         the list of approved firms that is accessible through the online directory at
         http://www.chartisinsurance.com/panelcounseldirectory under the "CrisisFund®" link.
         Solely for Delisting Crises, "Crisis Firm" shall also include any Panel Counsel (as
         defined in Clause 9.B. of the policy) approved to handle Securities Claims. Any "Crisis
         Firm" may be hired by an Organization to perform Crisis Services without further
         approval by the Insurer.
     (c) "Crisis Loss" means the following amounts incurred during the pendency of a Crisis
         for which an Organization is legally liable:
         (1) the reasonable and necessary fees and expenses incurred by a Crisis Firm in the
             performance of Crisis Services for an Organization;
         (2) the reasonable and necessary fees and            expenses   incurred   in   the   printing,
             advertising or mailing of materials; and
         (3) travel costs incurred by Executives, employees or agents of an Organization or of
             the Crisis Firm, arising from or in connection with the Crisis.
     (d) "Crisis Services" means those services performed by a Crisis Firm in advising an
         Insured or any Employee of an Organization on minimizing potential harm to an
         Organization from the Crisis (including but not limited to maintaining and restoring
         investor confidence in an Organization), and solely with respect to Delisting Crisis
         Loss, any legal services performed by a Crisis Firm in responding to a Delisting
         Crisis
     (e) "Delisting Crisis" means written notice to an Organization that such Organization's
         securities will be or have been delisted from an Exchange at the initiation of such
         Exchange.
     (f) "Exchange" means NASDAQ, the American Stock Exchange, the New York Stock
         Exchange and the Singapore Exchange.
     (g) "Material Effect on an Organization's Common Stock Price" means, within a period
         of 24 hours, that the price per share of an Organization's common stock shall
         decrease by the greater of $2.00, or 15% net of the percentage change in the
         Standard & Poor's Composite Index.
     II. EXCLUSIONS
         The term Crisis shall not include any event relating to any Claim which has been
         reported, or any circumstances of which notice has been given, under any policy of
         which this policy is a renewal or replacement or which it may succeed in time.




104870 (4/10)                                      2


                                              Exhibit 15-34                                                AW000772
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 77 of 106
                                   ENDORSEMENT# 1


This endorsement, effective 12.01am          August 20, 2013           forms a part of
policy number   0/ -310-11-22
issued to TILE SHOP HOLDINGS, INC
          14000 CARLSON PKWY
          MINNEAPOLIS, MN 55441-5300
by      National Union Fire Insurance Company of Pittsburgh, Pa.



                       MINNESOTA AMENDATORY ENDORSEMENT

Wherever used in this endorsement: 1) "Insurer" means the insurance company which
issued this policy; and 2) "Insured" means the Named Corporation, Named Organization,
Named Sponsor, Named Insured, Named Entity or Insured stated in the Declarations page;
and 3) "Other Insured(s)" means all other persons or entities afforded coverage under the
policy.
The following is added and supersedes any provision to the contrary:
A.      No Insurer may cancel a policy of commercial liability and/or property insurance that
        has been in effect for ninety (90) days or more, except for one or more of the
        following reasons:
        (1)    nonpayment of premium;
        (2)    misrepresentation or fraud made by or with the knowledge of the Insured or
               Other Insured(s) in obtaining the policy or in pursuing a claim under the
               policy;
        (3)    actions by the Insured or Other Insured(s) that have substantially increased
               or substantially changed the risk insured;
        (4)    refusal of the Insured or Other Insured(s) to eliminate known conditions that
               increase the potential for loss after notification by the Insurer that the
               condition must be removed;
        (5)    substantial change in the risk assumed, except to the extent that the Insurer
               should reasonably have foreseen the change or contemplated the risk in
               writing the contract;
        (6)    loss of reinsurance by the Insurer which provided coverage to the Insurer for
               a significant amount of the underlying risk insured. A notice of cancellation
               under this clause shall advise the Insured that the Insured has ten (10) days
               from the date of receipt of the notice to appeal the cancellation to the
               commissioner of commerce and that the commissioner will render a decision
               as to whether the cancellation is justified because of the loss of reinsurance
               within thirty (30) business days after receipt of the appeal;
        (7)    a determination by the commissioner that the continuation of the policy
               could place the Insurer in violation of the insurance laws of this state; or
        (8)    nonpayment of dues to an association or organization, other than an
               insurance association or organization, where payment of dues is a
               prerequisite to obtaining or continuing the insurance. This provision for

                               All rights reserved.
                                        END 001

76587 (9/09)                             Page 1 of 2


                                        Exhibit 15-35                                           AW000773
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 78 of 106
                              ENDORSEMENT# 1            (continued)


               cancellation for failure to pay dues does not apply to persons who are retired
               at 62 years of age or older or who are disabled according to social security
               standards.
B.      Cancellation for the reasons identified in paragraphs A.(2) through A.(8), above,
        shall not be effective before sixty (60) days after notice to the Insured. The notice
        of cancellation shall contain a specific reason for cancellation.
        A policy shall not be cancelled for nonpayment of premium pursuant to paragraph
        A.(1), above, unless the Insurer, at least ten (10) days before the effective
        cancellation date, has given notice to the Insured of the amount of premium due
        and the due date. The notice shall state the effect of nonpayment by the due date.
        No cancellation for nonpayment of premium shall be effective if payment of the
        amount due is made before the effective date in the notice.
C.      NEW POLICIES - The provisions of paragraphs A., and B., above, do not apply to
        any insurance policy that has not been previously renewed if the policy has been in
        effect less than ninety (90) days at the time the notice of cancellation is mailed or
        delivered. No cancellation under this paragraph C. is effective until at least ten
        (10) days after the written notice to the Insured.
D.      LONGER TERM POLICIES - A policy may be issued for a term longer than one year
        or for an indefinite term with a clause providing for cancellation by the Insurer for
        the reasons stated in paragraph A., above, by giving notice as required by
        paragraph B., at least sixty (60) days before any anniversary. A new policy will be
        issued at least once every five (5) years.
E.      NONRENEWAL (NOTICE REQUIRED) - At least sixty (60) days before the date of
        expiration provided in the policy, a notice of intention not to renew the policy
        beyond the agreed expiration date must be made to the Insured by the Insurer. If
        the notice is not given at least sixty (60) days before the date of expiration provided
        in the policy, the policy shall continue in force until sixty (60) days after a notice of
        intent not to renew is received by the Insured.
F.      EXCEPTIONS - Paragraph E., above, does not apply if the Insured has insured
        elsewhere, has accepted replacement coverage, or has requested or agreed to
        nonrenewal.
G.      The notice of cancellation or nonrenewal will be mailed or delivered to the Insured
        at the last mailing address known to the Insurer and will contain the reason for
        cancellation or nonrenewal. Unless otherwise specifically required, proof of mailing
        of any notice shall be sufficient proof of notice.

       All other terms, conditions and exclusions of this policy shall remain the same.




                                                                AUTHORIZED REPRESENTATIVE


                              0 All rights reserved.
                                          END 001

76587 (9/09)                              Page 2 of 2


                                         Exhibit 15-36                                              AW000774
         CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 79 of 106

                                          ENDORSEMENT#        2


   This endorsement, effective 12.01am         August 20, 2013            forms a part of
   policy number   01-310-11-22
   issued to TILE SHOP HOLDINGS, INC
            14000 CARLSON PKWY
            MINNEAPOLIS, MN 55441-5300
   by     National Union Fire Insurance Company of Pittsburgh, Pa.

                               MINNESOTA CLAIMS MADE DISCLOSURE
                                    (PLEASE READ CAREFULLY)

   This notice is required by the Minnesota Department of Commerce.

   THIS POLICY PROVIDES COVERAGE ON A CLAIMS- MADE BASIS.

   This means that only claims actually made during the policy period are covered unless coverage
   for an extended reporting period is purchased. If an extended reporting period is NOT made
   available to you, you risk having gaps in coverage when switching from one company to another.
   Moreover, even is such a reporting period is made available to you, you may still be personally
   liable for claims reported after the period expires.

   Claims- made policies do NOT provide coverage for Wrongful acts committed before a fixed
   retroactive date.

   Rates for claims- made policies are discounted in the early years of a policy, but increase steadily
   over time.




   ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                   AUTHORIZED REPRESENTATIVE



                                            All rights reserved.
                                             END 002
52635 (10/91)                                  Page 1 of 1                                    PT284


                                              Exhibit 15-37                                         AW000775
           CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 80 of 106

                                         ENDORSEMENT#         3


      This endorsement, effective 12.01am          August 20, 2013           forms a part of
      policy number   01-310-11-22
      issued to TILE SHOP HOLDINGS, INC
                 14000 CARLSON PKWY
                 MINNEAPOLIS, MN 55441-5300
      by       National Union Fire Insurance Company of Pittsburgh, Pa.

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               COVERAGE TERRITORY ENDORSEMENT

      Payment of loss under this policy shall only be made in full compliance with all United
      States of America economic or trade sanction laws or regulations, including, but not
      limited to, sanctions, laws and regulations administered and enforced by the U.S. Treasury
      Department's Office of Foreign Assets Control ("OFAC").




                                                                   AUTHORIZED REPRESENTATIVE



                                            All rights reserved.
                                             END 003
89644 (7/05)                                  Page 1 of 1


                                             Exhibit 15-38                                         AW000776
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 81 of 106
                                      ENDORSEMENT# 4


This endorsement, effective 12.01am           August 20, 2013           forms a part of
policy number   0/ -310-11-22
issued to TILE SHOP HOLDINGS, INC
           14000 CARLSON PKWY
           MINNEAPOLIS, MN 55441-5300
by       National Union Fire Insurance Company of Pittsburgh, Pa.


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                BROAD FORM MANAGEMENT LIABILITY INSURANCE POLICY

                               AMENDATORY ENDORSEMENT

                                         MINNESOTA

The policy is amended as follows:

1. The Claims-Made Notice is deleted and replaced with the following:

     THIS NOTICE IS REQUIRED BY THE MINNESOTA DEPARTMENT OF COMMERCE WITH
     RESPECT TO THE LIABILITY COVERAGE PROVIDED UNDER THIS POLICY.

     THIS POLICY PROVIDES COVERAGE ON A CLAIMS-MADE BASIS. THIS MEANS
     THAT ONLY CLAIMS ACTUALLY MADE, INQUIRIES FIRST RECEIVED AND CRISES
     FIRST OCCURING, IN EACH CASE, DURING THE POLICY PERIOD ARE COVERED
     UNLESS COVERAGE FOR A DISCOVERY PERIOD IS PURCHASED. IF A DISCOVERY
     PERIOD IS NOT MADE AVAILABLE TO YOU, YOU RISK HAVING GAPS IN COVERAGE
     WHEN SWITCHING FROM ONE COMPANY TO ANOTHER. MOREOVER, EVEN IN
     SUCH A REPORTING PERIOD IS MADE AVAILABLE TO YOU, YOU MAY STILL BE
     PERSONALLY LIABLE FOR CLAIMS REPORTED AFTER THE PERIOD EXPIRES.
     CLAIMS-MADE POLICIES DO NOT PROVIDE COVERAGE FOR WRONGFUL ACTS
     COMMITTED BEFORE A FIXED CONTINUITY DATE. RATES FOR CLAIMS-MADE
     POLICIES ARE DISCOUNTED IN THE EARLY YEARS OF A POLICY, BUT INCREASE
     STEADILY OVER TIME.

2. Clause 13. DEFINITIONS, "Loss" is modified to the extent necessary to provide the
   following:

     To the extent coverage is provided for punitive, exemplary and multiple damages, such
     coverage shall be limited to those instances where the laws of the State of Minnesota
     do not govern the Claim.

3. Clause 6. LIMIT OF LIABILITY, is amended to include the following paragraph:

     If the claimant or his/her attorney makes a settlement offer resolving the Claim against
     the Insured and the Insurer, (the principal amount of which is within the applicable
     policy limits) and the Insured and the claimant or his/her attorney agree to their portion

                                All rights reserved.
                                         END 004
105237 (4/10)                                  1


                                         Exhibit 15-39                                            AW000777
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 82 of 106
                                     ENDORSEMENT#       4     (continued)


   of such settlement offer, but the Insurer rejects its portion of the settlement offer,
   then, in the event a judgment is entered against the Insured, (the principal amount of
   which is within the applicable policy limits), the Insurer shall be liable for all interest
   due on said judgment entered against the Insured, even if the payment of the
   judgment, plus such interest thereon, totals a sum in excess of the policy's Limits of
   Liability. If the Insured rejects settlement offer made by a claimant or his/her attorney,
   and the Insurer consented to the settlement, then the Insurer shall not be liable for any
   interest due on any subsequent judgment.

4. Clause 8. DISCOVERY, is deleted in its entirety and replaced with the following:

   8. DISCOVERY

       For the purposes of this Clause 8 only, the following definition shall apply:

      "Termination of Coverage" means, whether made by the Insurer or the Named
      Entity at any time:

       (1)    cancellation or nonrenewal of this policy for any reason except non-payment
              of premium;

       In the event of Termination of Coverage, the Named Entity shall have the right to a
       period of either one, two or three years following the effective date of such
       Termination of Coverage (the "Discovery Period") upon payment of the respective
       "Additional Premium Amount" described below in which to give to the Insurer
       written notice pursuant to Clause 7(a) and 7(c) of the policy of: (i) Claims first made
       against an Insured; (ii) Pre-Claim Inquiries first received by an Insured Person; and
       (iii) circumstances of which an Organization or an Insured shall become aware, in
       either case during said Discovery Period and solely with respect to a Wrongful Act
       that occurs prior to the end of the Policy Period.

       The Additional Premium Amount for: (1) one year shall be no more than 125% of
       the Full Annual Premium; (2) two to six years shall be an amount to be determined
       by the Insurer. As used herein, "Full Annual Premium" means the premium level in
       effect immediately prior to the end of the Policy Period.

      In the event of a Transaction, the Named Entity shall have the right to request an
      offer from the Insurer of a Discovery Period (with respect to Wrongful Acts
      occurring prior to the effective time of the Transaction). The Insurer shall offer such
      Discovery Period pursuant to such terms, conditions, exclusions and additional
      premium as the Insurer may reasonably decide. In the event of a Transaction, the
      right to a Discovery Period shall not otherwise exist except as indicated in this
      paragraph.

      The Discovery Period is not cancelable and the additional premium charged is
      non-refundable in whole or in part. This Discovery Clause shall not apply to any
      cancellation resulting from non-payment of premium. The rights contained in this
      Discovery Clause shall terminate unless written notice by any Insured of election of
                               All rights reserved.
                                         END 004
105237 (4/10)                                  2


                                        Exhibit 15-40                                            AW000778
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 83 of 106
                                   ENDORSEMENT#       4    (continued)


      a Discovery Period, together with the additional premium due, is received by the
      Insurer no later than thirty (30) days subsequent to the effective date of the
      cancellation, nonrenewal or Transaction.

      The Named Entity shall have the right to claim and occurrence information for a
      period of one (1) year without cost after Termination of Coverage. Upon written
      request, the Insurer shall mail or deliver, within thirty (30) days of receiving such
      request, claim and occurrence information pertaining to the two previous policy
      periods in addition to the current period.

5. Clause 12.A.3. SUBROGATION, is amended as follows:

   The following paragraphs are added:

   The Insurer may not proceed against the Insured in a subrogation action where the
   Loss is caused by the unintentional acts of the Insured.

   The Insurer also may not subrogate itself to the rights of the Insured to proceed against
   another person if that other person is insured for the same Loss by the Insurer. This
   only applies if the Loss was caused by an unintentional act.


ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS SHALL REMAIN UNCHANGED.




                                                            AUTHORIZED REPRESENTATIVE


                              All rights reserved.
                                         END 004
105237 (4/10)                                3


                                      Exhibit 15-41                                            AW000779
           CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 84 of 106

                                            ENDORSEMENT#       5


      This endorsement, effective 12.01am           August 20, 2013           forms a part of
      policy number   01-310-11-22
      issued to TILE SHOP HOLDINGS, INC
                  14000 CARLSON PKWY
                  MINNEAPOLIS, MN 55441-5300
      by        National Union Fire Insurance Company of Pittsburgh, Pa.

                       NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                         WITH EXCEPTION FOR NON- INDEMNIFIABLE LOSS

      In consideration of the premium charged, it is hereby understood and agreed that the
      Insurer shall not be liable to make any payment for Loss in connection with any Claim
      made against any Insured:
      A.     alleging, arising out of, based upon, attributable to, or in any way involving, directly
             or indirectly, the Hazardous Properties of Nuclear Material, including but not
             limited to:
             (1)   Nuclear Material located at any Nuclear Facility owned by, or operated by or
                   on behalf of, the Organization, or discharged or dispersed therefrom;
             (2)   Nuclear Material contained in spent fuel or waste which was or is at any time
                   possessed, handled, used, processed, stored, transported or disposed of by or
                   on behalf of the Organization;
             (3)   the furnishing by an Insured or the Organization of services, materials, parts
                   or equipment in connection with the planning, construction, maintenance,
                   operation or use of any Nuclear Facility; or
             (4)   Claims for damage or other injury to the Organization or its shareholders
                   which allege, arise from, are based upon, are attributed to or in any way
                   involve, directly or indirectly, the Hazardous Properties of Nuclear Material;
                   or
      B.     (1)   which is insured under a nuclear energy liability policy issued by        Nuclear
                   Energy Liability Insurance Association, Mutual Atomic Energy              Liability
                   underwriters, or Nuclear Insurance Association of Canada, or would be      insured
                   under any such policy but for its termination or exhaustion of its        limit of
                   liability; or
             (2)   with respect to which: (a) any person or organization is required to maintain
                   financial protection pursuant to the Atomic Energy Act of 1954, or any law
                   amendatory thereof, or (b) the Insured is, or had this policy not been issued
                   would be, entitled to indemnity from the United States of America, or any
                   agency thereof, under any agreement entered into by the United States of
                   America, or any agency thereof, with any person or organization.
      Notwithstanding the foregoing, this exclusion shall not apply to Non- Indemnifiable Loss,
      other than Non- Indemnifiable Loss constituting Cleanup Costs.
      As used in this endorsement:
      "Cleanup Costs" means expenses (including but not limited to legal and professional
      fees) incurred in testing for, monitoring, cleaning up, removing, containing, treating,
      neutralizing, detoxifying or assessing the effects of Pollutants, Hazardous Properties and
      Waste.



                                    0 All rights reserved.
                                              END 005
104948 (4/10)                                   Page 1 of 2


                                               Exhibit 15-42                                             AW000780
         CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 85 of 106

                                   ENDORSEMENT#        5     (continued)


      "Hazardous Properties" include radioactive, toxic or explosive properties.
      "Nuclear facility" means:
            (a)   any nuclear reactor;
            (b)   any equipment or device designed or used for:
                  (1)  separating the isotopes of uranium or plutonium,
                  (2)  processing or utilizing spent fuel, or
                  (3)  handling, processing or packaging wastes;
            (c)   any equipment or device used for the processing, fabricating or alloying of
                  special nuclear material if at any time the total amount of such material in the
                  custody of the Insured at the premises where such equipment or device is
                  located consists of or contains more than 25 grams of plutonium or uranium
                  233 or any combination thereof, or more than 250 grams of uranium 235; and
            (d)   any structure, basin, excavation, premises or place prepared or used for the
                  storage or disposal of waste, and includes the site on which any of the
                  foregoing is located, all operations conducted on such site and all premises
                  used for such operations.
      "Nuclear Material" means source material, special nuclear material or byproduct material.
      "Nuclear Reactor" means any apparatus designed or used to sustain nuclear fission in a
      self- supporting chain reaction or to contain a critical mass of fissionable material.
      "Source Material," "Special Nuclear Material," and "Byproduct Material" have the
      meanings given them in the Atomic Energy Act of 1954 or in any law amendatory thereof.
      "Spent Fuel" means any fuel element or fuel component, solid or liquid, which has been
      used or exposed to radiation in a nuclear reactor.
      "Waste" means any waste material (1) containing byproduct material and (2) resulting
      from the operation by any person or organization of any Nuclear Facility included within
      the definition of nuclear facility under paragraph (a) or (b) thereof.


      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                AUTHORIZED REPRESENTATIVE



                                   0 All rights reserved.
                                            END 005
104948 (4/10)                                 Page 2 of 2


                                             Exhibit 15-43                                           AW000781
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 86 of 106
                                      ENDORSEMENT# 6


This endorsement, effective 12.01am           August 20, 2013           forms a part of
policy number 01-310-11-22
issued to TILE SHOP HOLDINGS, INC
          14000 CARLSON PKWY
          MINNEAPOLIS, MN 55441-5300
by      National Union Fire Insurance Company of Pittsburgh, Pa.


                        ENTITY V. INSURED EXCLUSION AMENDED
                             WHISTLEBLOWER CARVEBACK

In consideration of the premium charged, it is hereby understood and agreed that Clause
4.B.(5) Entity v. Insured Exclusion is amended by adding the following to the end thereof:

        With respect to this Entity v. Insured Exclusion, the term "materially assisted " shall
        not be triggered by any Insured Person engaging in protected "whistleblower "
        activity.


ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                              AUTHORIZED REPRESENTATIVE


                                All rights reserved.
                                         END 006

106824 (9/10)                                  1

                                        Exhibit 15-44                                             AW000782
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 87 of 106
                                    ENDORSEMENT# 7


This endorsement, effective 12.01am         August 20, 2013           forms a part of
policy number 01-310-11-22
issued to TILE SHOP HOLDINGS, INC
          14000 CARLSON PKWY
          MINNEAPOLIS, MN 55441-5300
by      National Union Fire Insurance Company of Pittsburgh, Pa.

                            CLAIM DEFINITION AMENDED
                     REQUESTS TO TOLL STATUTE OF LIMITATIONS

In consideration of the premium charged, it is hereby understood and agreed that the policy
is amended as follows:

1. In Clause 13. DEFINITIONS, the definition of "Claim" shall be amended by adding the
   following subparagraph (6) as follows:

        (6)   the receipt by an Insured of any written request to toll a period or statute of
              limitations which may be applicable to any Claim that may be made for any
              Wrongful Act of any Insured.

2. In Clause 7. NOTICE AND REPORTING, the last sentence of subparagraph (c), entitled
    "Relation Back to Reported Circumstances Which May Give Rise to a Claim," is deleted
   and replaced with the following:

        In order to be effective, notification of circumstances must specify the facts,
        circumstances, nature of the alleged Wrongful Act anticipated and reasons for
        anticipating such Claim, with full particulars as to dates, persons and entities
        involved.


ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                            AUTHORIZED REPRESENTATIVE


                               All rights reserved.
                                       END 007
106013 (7/10)                                 1


                                       Exhibit 15-45                                            AW000783
           CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 88 of 106

                                            ENDORSEMENT#      8


      This endorsement, effective 12.01am          August 20, 2013            forms a part of
      policy number   01-310-11-22
      issued to TILE SHOP HOLDINGS, INC
                  14000 CARLSON PKWY
                  MINNEAPOLIS, MN 55441-5300
      by        National Union Fire Insurance Company of Pittsburgh, Pa.

                     RETENTION EROSION THROUGH SIDE- A INSURANCE FILL- IN

      In consideration of the premium charged, it is hereby understood and agreed as follows:
      1.     The following paragraph is added to the end of Clause 5. RETENTION:
             If an Organization fails or refuses to advance, pay or indemnify covered
             Indemnifiable Loss of an Insured Person within an applicable Retention, then solely
             to the extent an insurer agrees to pay or pays such Loss pursuant to the terms and
             conditions of a Side A- Excess DIC Insurance Policy, the Insurer shall recognize that
             the Side A- Excess DIC Insurance Policy payments erode (contribute to and reduce)
             the applicable Retention amount.
      2.     As a precondition to such recognition of the erosion of the Retention amount, an
             Insured shall provide the Insurer with written proof, to the Insurer's satisfaction, of
             the payment of such Loss under the Side A- Excess DIC Insurance Policy.
      3.     Advancement, payment or indemnification of an Insured Person by an Organization
             is deemed "failed" if it has been requested by an Insured Person in writing and has
             not been provided by, agreed to be provided by or acknowledged as an obligation
             by an Organization within 60 days of such request; and advancement, payment or
             indemnification by an Organization is deemed "refused" if an Organization gives a
             written notice of the refusal to the Insured Person. Advancement, payment or
             indemnification of an Insured Person by an Organization shall only be deemed
             "failed" or "refused" to the extent such advancement, payment or indemnification is
             not provided, or agreed to be provided, or acknowledged by and collectible from an
             Organization.
      4.     "Side A- Excess DIC Insurance Policy" means any insurance policy written
             specifically as excess over this policy that provides "Side A" (non- indemnifiable or
             non- indemnified loss) coverage with difference- in- conditions features.


      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE



                                    0 All rights reserved.
                                              END 008
104959 (4/10)                                  Page 1 of 1


                                              Exhibit 15-46                                            AW000784
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 89 of 106
                                      ENDORSEMENT# 9


This endorsement, effective 12.01am           August 20, 2013              forms a part of
policy number 01-310-11-22
issued to TILE SHOP HOLDINGS, INC
          14000 CARLSON PKWY
          MINNEAPOLIS, MN 55441-5300
by      National Union Fire Insurance Company of Pittsburgh, Pa.


                         CONDUCT EXCLUSIONS AMENDED
       FINAL, NON-APPEALABLE ADJUDICATION IN ANY UNDERLYING PROCEEDING

In consideration of the premium charged, it is hereby understood and agreed that Clause
4.B.(1) Conduct Exclusion is deleted in its entirety and replaced with the following:

      (1)   Conduct   arising out of, based upon or attributable to any:
                      (a) remuneration, profit or other advantage to which the Insured was
                          not legally entitled; or
                      (b) deliberate criminal or deliberate fraudulent act by the Insured;
                      if established by any final, non-appealable          adjudication in any
                      underlying proceeding;
                      provided, however:
                      (i) Conduct Exclusion (a), above, shall not apply in a Securities Claim
                          alleging violations of Section 11, 12 or 15 of the Securities Act of
                          1933, as amended, to the portion of any Loss attributable to such
                          violations; and
                      (ii) with respect to Conduct Exclusion (b), for acts or omissions which
                           are treated as a criminal violation in a Foreign Jurisdiction that are
                           not treated as a criminal violation in the United States of America,
                           the imposition of a criminal fine or other criminal sanction in such
                           Foreign Jurisdiction will not, by itself, be conclusive proof that a
                           deliberate criminal or deliberate fraudulent act occurred;



        ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                               AUTHORIZED REPRESENTATIVE


                                All rights reserved.
                                         END 009

107034 (10/10)                                 1

                                         Exhibit 15-47                                              AW000785
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 90 of 106
                                  ENDORSEMENT# 10


This endorsement, effective 12.01am       August 20, 2013          forms a part of
policy number 01-310-11-22
issued to TILE SHOP HOLDINGS, INC
          14000 CARLSON PKWY
          MINNEAPOLIS, MN 55441-5300
by      National Union Fire Insurance Company of Pittsburgh, Pa.

                                  PRIOR ACTS EXCLUSION

In consideration of the premium charged, it is hereby understood and agreed that the
Insurer shall not be liable to make any payment for Loss in connection with any Claim
made against an Insured alleging any Wrongful Act occurring prior to August 20, 2012 or
after the end of the Policy Period. This policy only provides coverage for Wrongful Acts
occurring on or after August 20, 2012 and prior to the end of the Policy Period and
otherwise covered by this policy. Loss arising out of the same or related Wrongful Act
shall be deemed to arise from the first such same or related Wrongful Act.



        ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                         AUTHORIZED REPRESENTATIVE


                             All rights reserved.
                                      END 010

104139 (4/10)                               1

                                      Exhibit 15-48                                        AW000786
           CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 91 of 106

                                            ENDORSEMENT# 11



      This endorsement, effective 12.01am            August 20, 2013           forms a part of
      policy number   01-310-11-22
      issued to TILE SHOP HOLDINGS, INC
                  14000 CARLSON PKWY
                  MINNEAPOLIS, MN 55441-5300
      by        National Union Fire Insurance Company of Pittsburgh, Pa.

                            SECURITIES CLAIM DEFINITION - COMMON LAW

      In consideration of the premium charged, it is hereby understood and agreed that the
      policy's definition of "Securities Claim," is deleted in its entirety and replaced with the
      following:
             "Securities Claim" means a Claim, other than an administrative or regulatory
             proceeding against, or investigation of an Organization, made against any Insured:
             (1)   alleging a violation of any law, rule or regulation, whether statutory or
                   common law (including but not limited to the purchase or sale or offer or
                   solicitation of an offer to purchase or sell securities►, which is:
                   (a)   brought by any person or entity alleging, arising out of, based upon or
                         attributable to the purchase or sale or offer or solicitation of an offer to
                         purchase or sell any securities of an Organization; or
                   (b)   brought by a security holder or purchaser or seller of securities of an
                         Organization with respect to such security holder's, purchaser's or
                         seller's interest in securities of such Organization; or
             (2)   which is a Derivative Suit.
             Notwithstanding the foregoing, the term "Securities Claim" shall:
             (1)   include an   administrative or regulatory proceeding against an Organization
                   that meets   the requirements of subparagraph (1) above, but only if and only
                   during the   time that such proceeding is also commenced and continuously
                   maintained   against an Insured Person; and
             (2)   not include any Claim brought by any Executive or Employee of an
                   Organization alleging, arising out of, based upon or attributable to the loss of,
                   or failure to receive or obtain, the benefit of stock, stock warrants, stock
                   options or other securities of an Organization.


      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE



                                     0 All rights reserved.
                                              END 011
104962 (4/10)                                    Page 1 of 1


                                                 Exhibit 15-49                                          AW000787
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 92 of 106
                                    ENDORSEMENT# 12


This endorsement, effective 12.01am         August 20, 2013          forms a part of
policy number 01-310-11-22
issued to TILE SHOP HOLDINGS, INC
          14000 CARLSON PKWY
          MINNEAPOLIS, MN 55441-5300
by      National Union Fire Insurance Company of Pittsburgh, Pa.


                     SEVERABILITY OF EXCLUSIONS AMENDED
              GC IMPUTATION EXCEPTION FOR TIMELY REMEDIAL ACTION

In consideration of the premium charged, it is hereby understood and agreed that Clause
4.A. Full Severability of Exclusions For Insured Persons is amended by adding the following
to the end thereof:

        Provided, however, that the Wrongful Acts of, any past, present or future General
        Counsel shall not be imputed to an Organization if the General Counsel took timely
        corrective and/or remedial action upon learning of the Wrongful Acts upon which
        said exclusions are predicated.


ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                            AUTHORIZED REPRESENTATIVE


                               All rights reserved.
                                       END 012

106823 (9/10)                                 1

                                       Exhibit 15-50                                          AW000788
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 93 of 106
                                     ENDORSEMENT# 13

This endorsement, effective 12.01am          August 20, 2013           forms a part of
policy number 01-310-11-22
issued to TILE SHOP HOLDINGS, INC
          14000 CARLSON PKWY
          MINNEAPOLIS, MN 55441-5300
by      National Union Fire Insurance Company of Pittsburgh, Pa.
                           NOTICE AND REPORTING AMENDED
                        90-DAY POST POLICY REPORTING PERIOD

In consideration of the premium charged, it is hereby understood and agreed that Clause
7.(a) Reporting a Claim, Pre-Claim Inquiry or Crisis is amended by deleting the last
sentence thereof and replacing it with the following:

        In all such events, notification must be provided no later than 90 days after the end
        of the Policy Period or the Discovery Period (if applicable).


        ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                             AUTHORIZED REPRESENTATIVE


                                All rights reserved.
                                        END 013

108598 (4/1 1)                                1


                                        Exhibit 15-51                                           AW000789
          CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 94 of 106
                                   ENDORSEMENT# 14

     This endorsement, effective 12.Olam           August 20, 2013           forms a part of
     policy number 01-310-11-22
     issued to   TILE SHOP HOLDINGS, INC
                  14000 CARLSON PKWY
                  MINNEAPOLIS, MN 55441-5300
     by       National Union Fire Insurance Company of Pittsburgh, Pa.

                                      RUNOFF AUTO COVERAGE
                                    (WITH ADDITIONAL PREMIUM)

     The rights contained in this endorsement shall not apply unless and until:

           (i) there is a written notice by the Named Entity of an election to purchase runoff
                coverage;
           (ii) the Named Entity pays the additional premium charged for runoff coverage as set
                 forth in paragraph (2) of this endorsement; and
           (iii) the Named Entity shall provide the Insurer with full particulars of the Runoff
                 Transaction and agree to the additional premium charged relating to such Runoff
                 Transaction.

     In the event that all three conditions set forth above are satisfied, it is hereby understood
     and agreed that as of the effective time of the " Runoff Transaction" (hereinafter " Effective
     Time") this policy shall be amended as follows:

     1. This policy shall continue in full force and effect as to Wrongful Acts occurring prior
         to the Effective Time, but there shall be no coverage afforded by any       provision of
         this policy for any Wrongful Act occurring after the Effective Time.

     2. Clause 8. DISCOVERY CLAUSE is deleted in its entirety and replaced with the following:

            8. DISCOVERY CLAUSE

             The Named Entity shall have the right to a period of 6 years following the Effective
             Time (" Discovery Period") in which to give written notice to the Insurer of Claims
             first made against the Insureds during said 6 year period for any Wrongful Act
             occurring on or prior to the Effective Time and otherwise covered by this policy.
             Provided that in all events the coverage as is afforded by the Discovery Period shall
             be conditioned upon the Named Entity paying when due any additional premium
             owed to the Insurer.

     3. The additional premium for the election of the Discovery Period and to exercise this
        endorsement shall be 200% of full annual Premium (" Runoff Premium") less any
        Remaining Pro-Rata Premium of this policy. As used herein " Remaining Pro-Rata
        Premium" shall be determined by multiplying the Daily Premium by the Remaining Policy
        Period. The Daily Premium means the total Policy Period premium of this policy divided
        by total number of days in the Policy Period. The Remaining Policy Period means the
        number of days between the Effective Time and the expiration date of the Policy Period.
        The Insurer hereby agrees that if the amount of the Remaining Pro-Rata Premium




MNSCPT                                END 14
                                             Exhibit 15-52                                           AW000790
          CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 95 of 106
                                   ENDORSEMENT# 14     (Continued)

     This endorsement, effective 12.01am            August 20, 2013           forms a part of
     policy number 01-310-11-22
     issued to   TILE SHOP HOLDINGS, INC
                   14000 CARLSON PKWY
                   MINNEAPOLIS, MN 55441-5300
     by        National Union Fire Insurance Company of Pittsburgh, Pa.

           exceeds the Runoff Premium then the Insurer shall return to the Named Entity that
          amount of the Remaining Pro-Rata Premium which exceeds the Runoff Premium.

     CONDITIONS

     4. The Discovery Period shall be subject to all the terms, conditions and limitations of this
        policy. The Discovery Period shall not provide coverage for any Wrongful Act(s)
        occurring after the Effective Time.

     5. The Limit of Liability for the Discovery Period shall be part of and not in addition to the
        remaining Limit of Liability of this policy as of the Effective Time. In no way shall the
        language of this endorsement be construed to reinstate, renewed or increased the Limit
        of Liability for this policy or the Discovery Period.

     6. Clause 1 2(B) of this policy (and any endorsement or amendatory amending such Clause)
        shall be amended to indicate that this policy may not be canceled, provided that the
        Insurer shall have the right to cancel this policy for non-payment of premium, after
        fifteen (15) days notice. The premium for this policy, including this any additional
        premium charged for this endorsement, shall be deemed earned as of such time.

     7. The term " Runoff Transaction" means a Transaction as defined.


     ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                   AUTHORIZED REPRESENTATIVE
                                          © All rights reserved.
MNSCPT                                END 14

                                             Exhibit 15-53                                            AW000791
          CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 96 of 106
                                   ENDORSEMENT# 15

     This endorsement, effective 12.Olam            August 20, 2013          forms a part of
     policy number 01-310-11-22
     issued to   TILE SHOP HOLDINGS, INC
                  14000 CARLSON PKWY
                  MINNEAPOLIS, MN 55441-5300
     by       National Union Fire Insurance Company of Pittsburgh, Pa.

                            SEVERABILITY OF THE APPLICATION AMENDED
                                        (NON-RESCINDABLE)


     In consideration of the premium charged, it is hereby understood and agreed that Clause
     11. APPLICATION AND UNDERWRITING is amended by deleting paragraphs C and D
     thereof and replacing them with the following:
     C. Non-Rescindable
          Under no circumstances shall the coverage provided by this policy be deemed void,
          whether by rescission or otherwise, once the premium has been paid.
     D. Severability Of The Application
          The Application shall be construed as a separate application for coverage by each
          Insured Person. With respect to the Application, no knowledge possessed by any
          Organization or any Insured Person shall be imputed to any other Insured Person.
          However, in the event that any of the statements, warranties or representations are
          not accurately and completely disclosed in the Application and such inaccurate or
          incomplete disclosure either (0 is made with the intent to deceive, or (ii) materially
          affect either the acceptance of the risk or the hazard assumed by the Insurer under the
          policy, no coverage shall be afforded for any Claim alleging, arising out of, based upon,
          attributable to or in consequence of the subject matter of any incomplete or inaccurate
          statements, warranties or representations under:
          1. Insuring Agreement A. Insured Person Coverage, with respect to any Insured Person
             who knew of such inaccurate or incomplete statements, warranties or
             representations;
          2. Insuring Agreement B. Indemnification Of Insured Person Coverage, with respect to
             the indemnification of any Insured Person who knew, as of the inception date of the
             Policy Period, the facts that were not accurately and completely disclosed; and
          3. Insuring Agreement C. Organization Coverage, with respect to any Organization if
             any past or present chief executive officer or chief financial officer of the Named
             Entity knew, as of the inception date of the Policy Period, the facts that were not
             accurately and completely disclosed.
          The foregoing applies even if the Insured Person did not know that such incomplete or
          inaccurate disclosure had been provided to the        Insurer or included within the
          Application.


     ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                   AUTHORIZED REPRESENTATIVE
                                            All rights reserved.
MNSCPT                                END 15

                                             Exhibit 15-54                                            AW000792
          CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 97 of 106
                                   ENDORSEMENT# 16

     This endorsement, effective 12.Olam           August 20, 2013          forms a part of
     policy number 01-310-11-22
     issued to   TILE SHOP HOLDINGS, INC
                  14000 CARLSON PKWY
                  MINNEAPOLIS, MN 55441-5300
     by       National Union Fire Insurance Company of Pittsburgh, Pa.

                                STATE AMENDATORY INCONSISTENT


     In consideration of the premium charged, it is hereby understood and agreed as follows:
     1. In the event that there is an inconsistency between any: (a) state amendatory attached
        to this policy, or any other wording attached to this policy to comply with applicable
        law; and (b) any other term, condition or limitation of this policy; then, to the extent
        permitted by law, subject to the limitations below, the Insurer will resolve the
        inconsistency by applying the terms, conditions or limitations that are more favorable to
        the policyholder.
     2. This endorsement shall not apply to the extent that: (a) any state amendatory or other
        wording expressly limits coverage in order to comply with applicable law, or (b) any
        such amendatory or other compliance wording amends language applicable to premium.
        In such events, the state amendatory or other compliance wording will govern over any
        other term, condition or limitation of the policy.
     3. "Policyholder" means the first Named Entity, Named Organization, Named Corporation,
        Named Sponsor, Named Insured or other policyholder designated in Item 1 of the
        Declarations of this policy.


     ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE
                                           All rights reserved.
MNSCPT                               END 16

                                            Exhibit 15-55                                           AW000793
            CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 98 of 106
                                     ENDORSEMENT# 17

       This endorsement, effective 12.Olam            August 20, 2013           forms a part of
       policy number 01-310-11-22
       issued to   TILE SHOP HOLDINGS, INC
                     14000 CARLSON PKWY
                     MINNEAPOLIS, MN 55441-5300
       by        National Union Fire Insurance Company of Pittsburgh, Pa.

                             ENTITY V. INSURED EXCLUSION AMENDED
                      AMEND CARVEBACK C FOR BANKRUPTCY CONSTITUENCIES

       In consideration of the premium charged, it is hereby understood and agreed that Clause
       4.B.(5) Entity v. Insured Exclusion is amended by deleting subparagraph (c) in its entirety
       and replacing it with the following:

               (c) if the Organization or Outside Entity is the subject of a bankruptcy case (or the
                    equivalent in a Foreign Jurisdiction), any Claim brought by the examiner, trustee,
                    receiver, liquidator, rehabilitator, creditors committee, bondholder committee,
                    equity committee or any other creditor or group of creditors on behalf of or in
                    the right of such Organization or Outside Entity (or the resulting
                    debtor-in-possession);


       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                     AUTHORIZED REPRESENTATIVE
                                              All rights reserved.
107187 (11/10)                          END 17

                                                Exhibit 15-56                                            AW000794
          CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 99 of 106
                                   ENDORSEMENT# 18

     This endorsement, effective 12.Olam         August 20, 2013          forms a part of
     policy number 01-310-11-22
     issued to   TILE SHOP HOLDINGS, INC
                  14000 CARLSON PKWY
                  MINNEAPOLIS, MN 55441-5300
     by       National Union Fire Insurance Company of Pittsburgh, Pa.

                                 DISPUTES CLAUSE AMENDED
              (ADR OPTIONS - PRIOR TO COMMENCEMENT REPLACED WITH 14 DAYS)

     In consideration of the premium charged, it is hereby understood and agreed that Clause
     12.F Disputes is amended by deleting the section entitled ADR Options in its entirety and
     replacing it with the following:

           ADR Options        All disputes or differences which may arise under or in
                              connection with this policy, whether arising before or after
                              termination of this policy, including any determination of the
                              amount of Loss, shall be submitted to an alternative dispute
                              resolution (ADR) process as provided in this clause. The Named
                              Entity may elect the type of ADR process discussed below;
                              provided, however, that absent a timely election, the Insurer may
                              elect the type of ADR. In that case, the Named Entity shall have
                              the right to reject the Insurer's choice of the type of ADR
                              process within fourteen days of receiving notice of the Insurer's
                              choice, after which, the Insured's choice of ADR shall control.


     ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                AUTHORIZED REPRESENTATIVE
                                         All rights reserved.
MNSCPT                             END 18

                                           Exhibit 15-57                                          AW000795
     CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 100 of 106
                                   ENDORSEMENT# 19


This endorsement, effective 12.01am        August 20, 2013           forms a part of
policy number 01-310-11-22
issued to TILE SHOP HOLDINGS, INC
           14000 CARLSON PKWY
           MINNEAPOLIS, MN 55441-5300
by       National Union Fire Insurance Company of Pittsburgh, Pa.


                     ALTERNATIVE DISPUTE RESOLUTION CLAUSE
                         (WAITING PERIOD AMENDED)

In consideration of the premium charged, it is hereby understood and agreed that Clause
12.F.1. ALTERNATIVE DISPUTE RESOLUTION is amended by deleting the paragraph
entitled, Mediation, in its entirety and replacing it with the following:

      Mediation         In the event of mediation, either party shall have the right to
                        commence a judicial proceeding; provided, however, that no
                        such judicial proceeding shall be commenced until the
                        mediation shall have been terminated and at least        (   0)
                        days shall have elapsed from the date of the termination of
                        the mediation.

         ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                           AUTHORIZED REPRESENTATIVE


                             All rights reserved.
                                      END 019

104124 (4/10)                               1

                                      Exhibit 15-58                                       AW000796
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 101 of 106

                                             ENDORSEMENT#       20


      This endorsement, effective 12.01am            August 20, 2013           forms a part of
      policy number   01-310-11-22
      issued to TILE SHOP HOLDINGS, INC
                   14000 CARLSON PKWY
                   MINNEAPOLIS, MN 55441-5300
      by         National Union Fire Insurance Company of Pittsburgh, Pa.
                                TERRORISM EXCLUSION - CERTIFIED ACTS
      This insurance     does not apply to loss, injury, damage, claim or suit, arising directly or
      indirectly as a    result of an "act of terrorism", which is defined in the Terrorism Risk
      Insurance Act       of 2002, as amended by the Terrorism Risk Insurance Program
      Reauthorization    Act of 2007 (collectively, "TRIA") as follows:
               (1)   ACT OF TERRORISM. -
                     (A)  CERTIFICATION. - The term "act of terrorism" means any act that is
                          certified by the Secretary [of the Treasury], in concurrence with the
                          Secretary of State, and the Attorney General of the United States -
                          (i)    to be an act of terrorism;
                          (ii)   to be a violent act or an act that is dangerous to -
                                 (I)    human life;
                                 (II)   property; or
                                 (Ill) infrastructure;
                          (iii) to have resulted in damage within the United States, or outside of
                                 the United States in the case of -
                                 (I)    an air carrier or vessel [described in TRIAL or
                                 (II)   the premises of a United States mission; and
                          (iv) to have been committed by an individual or individuals as part of
                                 an effort to coerce the civilian population of the United States or
                                 to influence the policy or affect the conduct of the United States
                                 Government by coercion.
                     (B)  LIMITATION. - No act shall be certified by the Secretary as an act of
                          terrorism if -
                          (i)    the act is committed as part of the course of a war declared by
                                 the Congress, except that this clause shall not apply with respect
                                 to any coverage for workers' compensation; or
                          (ii)   property and casualty insurance losses resulting from the act, in
                                 the aggregate, do not exceed $5,000,000.
                     (C)  DETERMINATIONS FINAL. - Any certification of, or determination not to
                          certify, an act as an act of terrorism under this paragraph shall be final,
                          and shall not be subject to judicial review.
                     (D)  NONDELEGATION. - The Secretary may not delegate or designate to any
                          other officer, employee, or person, any determination under this
                          paragraph of whether, during the effective period of the Program, an act
                          of terrorism has occurred.
      The following applies solely to commercial property policies:
      Where required by state law, if an act of terrorism results in fire, the Insurer will pay for
      the direct loss or damage to Covered Property, as this term is defined in the commercial
      property policy, caused by that fire.
      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.


                                                                                      Z6 7
                                                                     AUTHORIZED REPRES/ NTATIVE
                                              All rights reserved.
                                               END 020
96557 (2/08)                                     Page 1 of 1


                                                Exhibit 15-59                                           AW000797
         CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 102 of 106

                                          ENDORSEMENT# 21


This endorsement, effective 12.01am        August 20, 2013            forms a part of
policy number 01-310-11-22
issued to TILE SHOP HOLDINGS, INC
           14000 CARLSON PKWY
           MINNEAPOLIS, MN 55441-5300
by       National Union Fire Insurance Company of Pittsburgh, Pa.
                                      FORMS INDEX ENDORSEMENT

The contents of the Policy is comprised of the following forms:
                       EDITION
FORM NUMBER              DATE                       FORM TITLE
104122                  04/10 D&O ADMITTED DEC

81285                   01/03 TRIA DEC DISCLOSURE FORM
104123                  04/10 D&O ADMITTED GUTS
104870                  04/10 CRISISFUND APPENDIX

76587                   09/09 MINNESOTA CANCELLATION-NONRENEWAL AMENDATORY ENDORSEMENT
52635                   10/91 MN CLAIMS MADE DISCLOSURE
89644                   07/05 COVERAGE TERRITORY ENDORSEMENT (OFAC)
105237                  04/10 MINNESOTA AMENDATORY ENDORSEMENT
104948                  04/10 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT WITH EXCEPTION FOR
                              NON-INDEMNIFIABLE LOSS
106824                  09/10 ENTITY V INSURED EXCLUSION AMENDED WHISTLEBLOWER CARVEBACK
106013                  07/10 CLAIM DEFINITION AMENDED - REQUESTS TO TOLL STATUTE OF
                              LIMITATIONS

104959                  04/10 RETENTION EROSION THROUGH SIDE-A INSURANCE FILL-IN
107034                  10/10 CONDUCT EXCLUSIONS AMENDED FINAL NON-APPEALABLE ADJUDICATION IN
                              ANY UNDERLYING PROCEEDING

104139                  04/10 PRIOR ACTS EXCLUSION
104962                  04/10 SECURITIES CLAIM DEFINITION - COMMON LAW
106823                  09/10 SEVERABILITY OF EXCLUSIONS AMENDED GC IMPUTATION EXCEPTION FOR
                              TIMELY REMEDIAL ACTION

108598                  04/11 NOTICE AND REPORTING AMENDED 90-DAY POST POLICY REPORTING PERIOD
MNSCPT                          RUNOFF AUTO COVERAGE

MNSCPT                          SEVERABILITY OF THE APPLICATION AMENDED
MNSCPT                          STATE AMENDATORY INCONSISTENT

107187                  11/10 ENTITY V. INSURED EXCLUSION AMENDED



                                           END 021
78859 (10/01)                                Page 1 of 2
                                            Exhibit 15-60                                AW000798
         CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 103 of 106

                                          ENDORSEMENT#      21


This endorsement, effective 12.01am        August 20, 2013           forms a part of
policy number   01-310-11-22
issued to TILE SHOP HOLDINGS, INC
           14000 CARLSON PKWY
           MINNEAPOLIS, MN 55441-5300
by       National Union Fire Insurance Company of Pittsburgh, Pa.
                                      FORMS INDEX ENDORSEMENT

The contents of the Policy is comprised of the following forms:
                       EDITION
FORM NUMBER              DATE                       FORM TITLE

MNSCPT                          DISPUTES CLAUSE AMENDED
104124                  04/10 ALTERNATIVE DISPUTE RESOLUTION PROCESS (WAITING PERIOD AMENDED)

96557                   02/08 TERRORISM EXCLUSION - CERTIFIED ACTS
78859                   10/01 FORMS INDEX ENDORSEMENT
79176                   08/10 MN GUARANTY ASSOCIATION ADDENDUM

        ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE




                                            END 021
78859 (10/01)                                Page 2 of 2
                                            Exhibit 15-61                              AW000799
        CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 104 of 106



                           MINNESOTA ADDENDUM TO THE APPLICATION

           NOTICE CONCERNING POLICYHOLDER RIGHTS IN AN INSOLVENCY UNDER THE
                    MINNESOTA INSURANCE GUARANTY ASSOCIATION LAW

          The financial strength of your insurer is one of the most important things for you to
      consider when determining from whom to purchase a property or liability insurance
      policy. It is your best assurance that you will receive the protection for which you
      purchased the policy. If your insurer becomes insolvent, you may have protection from
      the Minnesota Insurance Guaranty Association as described below but to the extent that
      your policy is not protected by the Minnesota Insurance Guaranty Association or if it
      exceeds the guaranty association's limits, you will only have the assets, if any, of the
      insolvent insurer to satisfy your claim.
          Residents of Minnesota who purchase property and casualty or liability insurance from
      insurance companies licensed to do business in Minnesota are protected, SUBJECT TO
      LIMITS AND EXCLUSIONS, in the event the insurer becomes insolvent. This protection is
      provided by the Minnesota Insurance Guaranty Association.
                              Minnesota Insurance Guaranty Association
                                       4640 West 77th Street
                                       Edina, Minnesota 55435
                                           (952) 831- 1908


          The maximum account that the Minnesota Insurance Guaranty Association will pay in
      regard to a claim under all policies issued by the same insurer is limited to $300,000.
      This limit does not apply to workers' compensation insurance. Protection by the guaranty
      association is subject to other substantial limitations and exclusions. If your claim
      exceeds the guaranty association's limits, you may still recover a part or all of that
      amount from the proceeds from the liquidation of the insolvent insurer, if any exist.
      Funds to pay claims may not be immediately available. The guaranty association assesses
      insurers licensed to sell property and casualty or liability insurance in Minnesota after the
      insolvency occurs. Claims are paid from the assessment.
         THE PROTECTION PROVIDED BY THE GUARANTY ASSOCIATION IS NOT A SUBSTITUTE
      FOR USING CARE IN SELECTING INSURANCE COMPANIES THAT ARE WELL MANAGED AND
      FINANCIALLY STABLE. IN SELECTING AN INSURANCE COMPANY OR POLICY, YOU SHOULD
      NOT RELY ON PROTECTION BY THE GUARANTY ASSOCIATION.
         THIS NOTICE IS REQUIRED BY MINNESOTA STATE LAW TO ADVISE POLICYHOLDERS OF
      PROPERTY AND CASUALTY INSURANCE POLICIES OF THEIR RIGHTS IN THE EVENT THEIR
      INSURANCE CARRIER BECOMES INSOLVENT. THIS NOTICE IN NO WAY IMPLIES THAT THE
      COMPANY CURRENTLY HAS ANY TYPE OF FINANCIAL PROBLEMS. ALL PROPERTY AND
      CASUALTY INSURANCE POLICIES ARE REQUIRED TO PROVIDE THIS NOTICE.




                                           All rights reserved.


79176 (8/10)                                  Page 1 of 1


                                             Exhibit 15-62                                            AW000800
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 105 of 106
                                                                             AIG
                                   CLAIM REPORTING FORM
Issuing Company:   National Union Fire Insurance Company of Pittsburgh, Pa.
Reported under Policy/Bond Number:      01 -310-11 -22              Date:


Type of Coverage: D&O           E&O          Fidelity    (complete the Fidelity Supplemental on
                                                          the next page)
Insured's Name, as given on Policy Declarations (Face Page):

         TILE SHOP HOLDINGS, INC
         14000 CARLSON PKWY
         MINNEAPOLIS, MN 55441-5300

Contact Person:

Title:

Phone: (           1                               Ext

eMail:



Case or Claimant Name:



If the party involved is different from "Insured" Name (as given on Policy Declarations) state
relationship:




Insurance Broker/Agent: MARSH &     MCLENNAN AGENCY LLC

Address:    7225 NORTHLAND DRIVE NORTH, SUITE 300
Address:    MINNEAPOLIS, MN 55428
Contact:    DAN HANSON                                   Phone:

eMail:    hansond@rjfagencies.com



Send Notice of Claims to:     AIG                                 Phone: (888) 602- 5246
                              Financial Lines Claims              Fax:   (866) 227- 1750
                              P.O. Box 25947                      Email: c- Claim@AIG.com
                              Shawnee Mission, KS 66225




                                       Exhibit 15-63                                         AW000801
  CASE 0:17-cv-00776-ADM-TNL Document 75-4 Filed 02/06/19 Page 106 of 106
                                                                              AIG
                                   CLAIM REPORTING FORM
                                   FIDELITY SUPPLEMENTAL
 (Only complete this supplemental if the Claim is being reported under Fidelity Coverage)


Issuing Company:     National Union Fire Insurance Company of Pittsburgh, Pa.
Reported under Policy/Bond Number:        01-310-11-22




Date of Discovery:                              Estimated Amount of loss:


Cause of Loss:   Employee Dishonesty                       Computer Fraud

                 Funds Transfer                            Robbery/Burglary


                 ID Theft                                  Forgery

                 Client Property                           In Transit


                 ERISA                                     Credit Card Forgery


                 Other                                if Other, describe:




Send Notice Of Claims To:      AIG                              Phone: (888) 602- 5246
                               Financial Lines Claims           Fax:   (866) 227- 1750
                               P.O. Box 25947                   Email: c- Claim@AIG.com
                               Shawnee Mission, KS 66225




                       centralized Customer Link and Information Management


                                         Exhibit 15-64                                    AW000802
